--------------------------------------------------------------------------------

Exhibit 10.2


ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, THE LIENS AND SECURITY
INTERESTS SECURING THE OBLIGATIONS, THE EXERCISE OF ANY RIGHT OR REMEDY WITH
RESPECT THERETO, AND CERTAIN OF THE RIGHTS OF THE CREDIT PARTIES HEREUNDER ARE
SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AND SUBORDINATION AGREEMENT DATED
AS OF APRIL 7, 2015 (AS AMENDED, RESTATED, SUPPLEMENTED, OR OTHERWISE MODIFIED
FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), BY AND BETWEEN BMO HARRIS
BANK N.A., AS FIRST LIEN LENDER, AND VICTORY PARK MANAGEMENT, LLC, AS SECOND
LIEN AGENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENT AND THIS SECOND LIEN CREDIT AND SECURITY AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
 

--------------------------------------------------------------------------------

SECOND LIEN CREDIT AND SECURITY AGREEMENT
 
Dated as of April 7, 2015


among


KATY INDUSTRIES, INC., A DELAWARE CORPORATION


CONTINENTAL COMMERCIAL PRODUCTS, LLC, A DELAWARE LIMITED LIABILITY COMPANY,


FTW HOLDINGS, INC., A DELAWARE CORPORATION,


FORT WAYNE PLASTICS, INC., AN INDIANA CORPORATION,
as Borrowers,


21557355 ONTARIO INC., AN ONTARIO CORPORATION,


CCP CANADA, INC., AN ONTARIO CORPORATION,
as Guarantors,


VICTORY PARK MANAGEMENT, LLC,
as Agent
 
and


VPC SBIC I, LP,
as a Lender
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



 
Page
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
29
1.03
Accounting Terms
29
1.04
Uniform Commercial Code
31
1.05
Rounding
31
1.06
Times of Day
31
1.07
Defined Terms in First Lien Loan Documents
31
 
ARTICLE II THE TERM LOAN COMMITMENTS AND CREDIT EXTENSIONS
32
2.01
Term Loan Commitments
32
2.02
[Reserved]
32
2.03
[Reserved]
32
2.04
Repayment of Loans
32
2.05
Prepayments
33
2.06
[Reserved]
35
2.07
Interest
35
2.08
Fees
36
2.09
[Reserved]
36
2.10
Evidence of Debt
36
2.11
Payments Generally
37
2.12
Nature and Extent of Each Borrower’s Liability
37
 
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
39
3.01
Taxes
39
3.02
[Reserved]
42
3.03
[Reserved]
43
3.04
Increased Costs; Reserves on LIBOR (One Month) Rate Loans
43
3.05
[Reserved]
44
3.06
[Reserved]
44
3.07
Certificate of Lender
44
3.08
Survival
44
 
ARTICLE IV SECURITY AND ADMINISTRATION OF COLLATERAL
44
4.01
Security Interest in Collateral
44
4.02
Other Collateral
45
4.03
Collateral Administration
49
4.04
Further Assurances
50
4.05
Cash Management
51
4.06
Information Regarding Collateral
51
 
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSION
53
5.01
Conditions of Credit Extension
53
 
ARTICLE VI REPRESENTATIONS AND WARRANTIES
55
6.01
Existence, Qualification and Power
55
6.02
Authorization; No Contravention
55

 
i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
6.03
Governmental Authorization; Other Consents
55
6.04
Binding Effect
56
6.05
Financial Statements; No Material Adverse Effect
56
6.06
Litigation
56
6.07
No Default
57
6.08
Ownership of Property; Liens
57
6.09
Environmental Compliance
57
6.10
Insurance
58
6.11
Taxes
58
6.12
ERISA Compliance
58
6.13
Subsidiaries; Equity Interests
60
6.14
Margin Regulations; Investment Company Act
60
6.15
Disclosure
60
6.16
Compliance with Laws
60
6.17
Intellectual Property; Licenses, Etc
61
6.18
Labor Matters
61
6.19
Deposit Accounts and Securities Accounts
62
6.20
[Reserved]
62
6.21
Anti-Terrorism Laws and Foreign Asset Control Regulations
62
6.22
Brokers
62
6.23
Customer and Trade Relations
62
6.24
Material Contracts
62
6.25
Casualty
63
6.26
Senior Indebtedness
63
 
ARTICLE VII AFFIRMATIVE COVENANTS
63
7.01
Financial Statements
63
7.02
Compliance Certificate; Other Information
64
7.03
Notices
65
7.04
Payment of Obligations
67
7.05
Preservation of Existence, Etc
67
7.06
Maintenance of Properties
67
7.07
Maintenance of Insurance
67
7.08
Utilization of Net Proceeds
69
7.09
Compliance with Laws
70
7.10
Books and Records
70
7.11
Inspection Rights and Appraisals; Meetings with the Agent and Lenders
70
7.12
Use of Proceeds
71
7.13
New Domestic Subsidiaries and Qualifying Foreign Subsidiaries
71
7.14
New Foreign Subsidiaries
72
7.15
Compliance with ERISA
72
7.16
Further Assurances
72
7.17
Licenses
72
7.18
Environmental Laws
73
7.19
Landlord and Storage Agreements
73
7.20
Material Contracts
73
7.21
[Reserved]
73

 
ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
7.23
First Lien Debt
73
7.24
Board Observation Rights
74
7.25
Information Technology
74
 
ARTICLE VIII NEGATIVE COVENANTS
75
8.01
Liens
75
8.02
Indebtedness
76
8.03
Investments
78
8.04
Fundamental Changes
79
8.05
Dispositions
79
8.06
Restricted Payments
81
8.07
Change in Nature of Business
81
8.08
Transactions with Affiliates
81
8.09
Burdensome Agreements
82
8.10
Use of Proceeds
82
8.11
Prepayment of Indebtedness; Amendment to Material Agreements
82
8.12
Financial Covenants
83
8.13
Creation of New Subsidiaries
85
8.14
Securities of Subsidiaries
85
8.15
Sale and Leaseback
85
8.16
Acquisitions
85
8.17
Inactive
85
8.18
Management Fees
86
8.19
Centrex Earnout
86
 
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
86
9.01
Events of Default
86
9.02
Remedies Upon Event of Default
89
9.03
License
90
9.04
Limitation of Remedies
90
 
ARTICLE X THE AGENT
91
10.01
Appointment and Authority
91
10.02
Rights as a Lender
91
10.03
Exculpatory Provisions
91
10.04
Reliance by Agent
92
10.05
Delegation of Duties
92
10.06
Resignation of Agent
93
10.07
Non-Reliance on Agent and Other Lenders
93
10.08
Agent May File Proofs of Claim
93
10.09
Collateral and Guaranty Matters
95
10.10
Notice of Transfer
95
10.11
Reports and Financial Statements
95
10.12
Agency for Perfection
96
10.13
Indemnification of Agent
96
10.14
Intercreditor Agreement; Subordination Agreements
96

 
iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
ARTICLE XI MISCELLANEOUS
96
11.01
Amendments, Etc
96
11.02
Notices; Effectiveness; Electronic Communication
98
11.03
No Waiver; Cumulative Remedies
100
11.04
Expenses; Indemnity; Damage Waiver
100
11.05
Marshalling; Payments Set Aside
101
11.06
Successors and Assigns
101
11.07
Treatment of Certain Information; Confidentiality
103
11.08
Right of Setoff
104
11.09
Interest Rate Limitation
104
11.10
Counterparts; Integration; Effectiveness
105
11.11
Survival
105
11.12
Severability
105
11.13
Governing Law; Jurisdiction; Etc
105
11.14
Waiver of Jury Trial
106
11.15
Electronic Execution of Assignments and Certain Other Documents
106
11.16
USA PATRIOT Act Notice
106
11.17
No Advisory or Fiduciary Responsibility
107
11.18
Attachments
107

 
iv

--------------------------------------------------------------------------------

SCHEDULES 
1.01A
Fiscal Periods
1.01B
Agent’s Office
1.01C
Mortgaged Property
4.01
Commercial Tort Claims
4.02
Pledged Interests
4.06
Information Regarding Collateral; Chief Executive Office; Etc.
5.01
Good Standing and Foreign Qualification Jurisdictions
6.06
Litigation
6.08(b)(1)
Owned Real Estate
6.08(b)(2)
Leased Real Estate
6.09
Environmental Matters
6.10
Insurance
6.12(d)
Pension Plans
6.13
Subsidiaries; Other Equity Investments
6.18
Labor Matters
6.19
Deposit Accounts and Securities Accounts
6.24
Material Contracts
7.02
Borrower Website Address
8.01
Existing Liens
8.02
Existing Indebtedness
8.03
Existing Investments
   
EXHIBITS
Form of
A
Second Lien Term Loan Note
B
[Reserved]
C
Compliance Certificate
D
[Reserved]
E-1
US Tax Compliance Certificate
E-2
US Tax Compliance Certificate
E-3
US Tax Compliance Certificate
E-4
US Tax Compliance Certificate
F
Assignment and Assumption

 
v

--------------------------------------------------------------------------------

SECOND LIEN CREDIT AND SECURITY AGREEMENT


This SECOND LIEN CREDIT AND SECURITY AGREEMENT (this “Agreement”) is entered
into as of April 7, 2015, among Katy Industries, Inc., a Delaware corporation
(the “Company;”), Continental Commercial Products, LLC, a Delaware limited
liability company, FTW Holdings, Inc., a Delaware corporation, Fort Wayne
Plastics, Inc., an Indiana corporation (each of the foregoing, together with
each other Person that joins this Agreement as a “Borrower”, individually and
collectively, “Borrower” or “Borrowers”), the other Persons that are or
hereafter become parties to this Agreement as Guarantors, VPC SBIC I, LP (in its
individual capacity, “VPC”), as a Lender, the other financial institutions and
other entities that are or hereafter become parties to this Agreement as
Lenders, and Victory Park Management, LLC (in its individual capacity, “VPM”),
as administrative agent and collateral agent for the Lenders (in such capacity,
together with its successors and permitted assigns, “Agent”).
 
Preliminary Statements


A.                 The Borrowers have requested that the Lenders provide a
credit facility to the Borrowers to finance their mutual and collective business
enterprise.


B.                  The Guarantors are willing to guaranty the Obligations of
the Borrowers under the Loan Documents.


C.                  The Lenders are willing to provide the credit facility on
the terms and conditions set forth in this Agreement.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01             Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:


“Account Debtor” means any Person who is or may become obligated under or on
account of any Account, contract right, Chattel Paper or General Intangible.


“Acquisition” means the acquisition of (a) a controlling equity or other
ownership interest in another Person, whether by purchase of such equity or
other ownership interest or upon exercise of an option or warrant for, or
conversion of securities into, such equity or other ownership interest, or (b)
assets of another Person which constitute all or substantially all of the assets
of such Person or of a line or lines of business conducted by such Person.


“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 1.01B, or such other address or account with respect to such
currency as the Agent may from time to time notify to the Borrower Agent.


“Agreement” means this Second Lien Credit and Security Agreement, as amended,
restated, extended, renewed or otherwise modified from time to time.
 

--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“ALTA Survey” means a survey reasonably satisfactory to the Agent prepared in
accordance with the standards adopted by the American Land Title Association and
the American Congress on Surveying and Mapping in 2011, known as the “Minimum
Standard Detail Requirements of Land Title Surveys” and in sufficient form to
satisfy the requirements of any applicable title insurance company to provide
extended coverage over survey defects and shall also show the location of all
easements, utilities, and covenants of record, dimensions of all improvements,
encroachments from any adjoining property, and certify as to the location of any
flood plain area affecting the subject real estate.


“Amortization Amount” has the meaning set forth in Section 2.04.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender or (d) the same investment advisor or an advisor
under common control with such Lender, Affiliate or advisor, as applicable.


“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Agent, in substantially the
form of Exhibit F or any other form approved by the Agent.


“Assumed Indebtedness” means Indebtedness of a Person which is (a) in existence
at the time such Person becomes a Subsidiary of the Company or (b) is assumed in
connection with an Investment in or Acquisition of such Person, and, in each
case, has not been incurred or created by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Subsidiary of the
Company.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the Fiscal Year ended December 31, 2014,
and the related consolidated statements of income or operations, retained
earnings and cash flows for such Fiscal Year of the Company and its
Subsidiaries, including the notes thereto.


“Auditor” has the meaning specified in Section 7.01(a).


“Bankruptcy Code” means Title 11 of the United States Code.


“Borrower Agent” has the meaning specified in Section 2.12(g).


“Borrower’s Deposit Account” has the meaning specified in Section 7.08(b).


“Borrowers” has the meaning specified in the introductory paragraph hereto.
 
2

--------------------------------------------------------------------------------

“Borrowing” means a borrowing of Loans made on the Closing Date by the Lenders
according to their respective Term Loan Commitments.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located.


“Canadian Dollars” means the lawful currency of Canada.


“Capital Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.


“Cash Equivalents” means any of the following types of property, to the extent
owned by any Borrower free and clear of all Liens (other than Liens created
under the Security Instruments):


(a)           cash, denominated in Dollars or Canadian Dollars;


(b)           readily marketable direct obligations of the government of the
United States or any agency or instrumentality thereof, or obligations the
timely payment of principal and interest on which are fully and unconditionally
guaranteed by the government of the United States or any state or municipality
thereof, in each case so long as such obligation has an investment grade rating
by S&P and Moody’s;


(c)           commercial paper rated at least P-1 (or the then equivalent grade)
by Moody’s and A-1 (or the then equivalent grade) by S&P, or carrying an
equivalent rating by a nationally recognized rating agency if at any time
neither Moody’s nor S&P shall be rating such obligations;


(d)           insured certificates of deposit or bankers’ acceptances of, or
time deposits with any Lender or with any commercial bank that (i) is a member
of the Federal Reserve System, (ii) issues (or the parent of which issues)
commercial paper rated as described in the first portion of clause (c) above
(without regard to the proviso), (iii) is organized under the laws of the United
States or of any state thereof and (iv) has combined capital and surplus of at
least $500,000,000;


(e)           readily marketable general obligations of any corporation
organized under the laws of any state of the United States of America, payable
in the United States of America, expressed to mature not later than twelve
months following the date of issuance thereof and rated A or better by S&P or A2
or better by Moody’s; and


(f)            readily marketable shares of investment companies or money market
funds that, in each case, invest solely in the foregoing Investments described
in clauses (a) through (e) above.


“Cash Interest Rate” means a rate per annum equal to, on any day, the sum of (x)
the LIBOR (One Month) Rate then in effect, plus (y) 9.50%.


“Casualty” means any act or occurrence of any kind or nature that results in any
loss, destruction, or damage to any asset or property.


“CCP” means Continental Commercial Products, LLC, a Delaware limited liability
company.


“Centrex Acquisition” means the acquisition provided for in the Centrex Purchase
Agreement.
 
3

--------------------------------------------------------------------------------

“Centrex Acquisition Documents” means the Centrex Purchase Agreement, the
Transition Services Agreement, and all other material documents, agreements,
bills of sale and certificates, including those executed between or among any of
the Loan Parties and the Sellers, delivered in connection with the Centrex
Acquisition.


“Centrex Earnout” means the deferred payment obligations of CCP arising under
Section 2.10 of the Centrex Purchase Agreement.


“Centrex Earnout Payments” means the “Cabinet Payments” (as defined in the
Centrex Purchase Agreement) and any other payment in respect of the Centrex
Earnout.


“Centrex Earnout Subordination Agreement” means that certain Subordination
Agreement dated as of the Closing Date by and among the Agent, certain of the
Loan Parties and the Sellers in respect of certain payments, including the
Centrex Earnout Payments.


“Centrex Purchase Agreement” means that certain Asset Purchase Agreement, dated
as of the Closing Date, by and among CCP, the Sellers and Terrence L. Reinhart,
pursuant to which CCP will acquire certain of the assets of the Sellers with
respect to the Business (as defined therein).


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Change of Control” means an event or series of events by which:
 
(a)           The Equity Investor shall cease to own and control, beneficially
and of record both (assuming all of the preferred stock owned by the Equity
Investor is converted to common stock) (i) in excess of 51% of the issued and
outstanding Equity Interests of the Company, and (ii) a sufficient percentage of
the issued and outstanding Equity Interests of the Company to control its board
of directors;


(b)           Other than the Equity Investor, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding
any employee benefit plan of the Company or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 51% or more of the Equity Interests of the
Company on a fully-diluted basis (and taking into account all such Equity
Interests that such person or group has the right to acquire pursuant to any
option right);


(c)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
4

--------------------------------------------------------------------------------

(d)          The Company shall fail to own and control, beneficially and of
record (directly or indirectly), 100% of the issued and outstanding Equity
Interests of each of its Subsidiaries, except where such failure is the result
of a transaction permitted under the Loan Documents.


“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with this Agreement.


“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and official guidance thereunder.


“Collateral” means, collectively, certain personal property of the Borrowers or
any other Person in which the Agent or any Credit Party is granted a Lien under
any Security Instrument as security for all or any portion of the Obligations or
any other obligation arising under any Loan Document, but expressly excluding,
for the avoidance of doubt, the Excluded Assets and the Excluded Deposit
Accounts.


“Company” means Katy Industries, Inc., a Delaware corporation.


“Competitor” means any Person that is an operating company constituting a
plastic manufacturer, an importer and distributor of products for the commercial
janitorial/sanitary maintenance, industrial and foodservice markets, a
distributor of home and tool storage products or a distributor of plastic
shelving or cabinets, in each case in the ordinary course of its business and in
geographic locations and otherwise under circumstances that would be reasonably
considered to compete with the Borrowers’ primary business and which, prior to
the making of any assignment of Loans, or granting a participation interest in
Loans, to such Person shall have been identified in writing to the Agent by the
Borrowers.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.


“Condemnation” means any seizure or taking of title to, use of, or any other
interest in any asset or property, or confiscation of such asset or property or
the requisition of the use of such asset or property, under the exercise of the
power of condemnation or eminent domain, whether temporarily or permanently, by
any Governmental Authority or by any other Person acting under or for the
benefit of a Governmental Authority.


“Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation whenever made,
including interest thereon, and the right to receive the same, as a result of,
or in connection with, any Condemnation or threatened Condemnation.
 
5

--------------------------------------------------------------------------------

“Consolidated” or “consolidated” means the consolidation, in accordance with
GAAP, of the financial condition or operating results of such Person and its
Subsidiaries excluding from Consolidated EBITDA the Inactive Subsidiaries.


“Consolidated Capital Expenditures” means, with respect to the Company and its
Subsidiaries on a Consolidated basis, for any period the sum of (without
duplication) all expenditures (whether paid in cash or accrued as liabilities)
by the Company or any Subsidiary during such period for items which should be
capitalized under GAAP, including without limitation all transactional costs
incurred in connection with such expenditures provided the same have been
capitalized; provided, that Consolidated Capital Expenditures shall exclude (i)
any Financed Capital Expenditures, (ii) any expenditures for equipment or other
property purchased simultaneously or substantially concurrently with the
trade-in of existing equipment or property owned by any Borrower or any of its
Subsidiaries except to the extent such expenditures exceeds the amount of credit
received for such trade-in, and (iii) Facility Relocation Capital Expenditures
to the extent not in excess of $3,900,000 in the aggregate during the term of
this Agreement.


“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus, (a) in each case to the extent deducted in determining such
Consolidated Net Income, without duplication, (i) Consolidated Interest Charges
(net of interest income for such period of the Company and its Subsidiaries) for
such period, (ii) federal, state, local and foreign income tax expense for such
period, net of income tax credits, (iii) depreciation and amortization for such
period, (iv) non-cash compensation expense, or other non-cash expenses or
charges, for such period arising from the granting of stock options, stock
appreciation rights or similar equity arrangements, (v) if agreed upon in
writing by the Agent, non-cash expenses or losses and other non-cash charges
incurred (excluding any non-cash charges representing an accrual of, or reserve
for, cash charges to be paid within the next twelve months), (vi) LIFO reserves
established during such period, (vii) Management Fees which have been expensed
in such period, and (viii) the reasonable costs and expenses incurred by the
Loan Parties in connection with the negotiation, documentation and closing of
the Centrex Acquisition in an aggregate amount not to exceed $120,000 in total
during the term of this Agreement and incurred no later than sixty (60) days
after the Closing Date, minus (b) (i) non-cash income, gains or profits or LIFO
reserves terminated during such period, in each case as determined for the
Company and its Subsidiaries on a Consolidated basis, and (ii) Facility
Relocation Expenses incurred and paid in cash for such period (net of (x) up to
$534,000 in tenant improvement proceeds actually received in cash by CCP (or
paid on its behalf directly to the applicable vendor) under the Jefferson City
Lease during such period and (y) up to $500,000 actually received in cash by CCP
(or paid on its behalf directly to the applicable vendor) from the City of
Jefferson for building improvements at the premises leased under the Jefferson
City Lease); provided that, for any period that includes a material Disposition
or the Centrex Acquisition, the calculation of Consolidated EBITDA shall be
subject to the adjustments set forth in Sections 1.03(c) and1.03(d). 
Notwithstanding the foregoing, Consolidated EBITDA for the applicable Fiscal
Quarter end as set forth in the table below shall be deemed to be the respective
amount as follows:


Fiscal Quarter Ending on or
Closest To
 
Consolidated EBITDA
 
September 30, 2014
 
$
3,514,000
 
December 31, 2014
 
$
1,669,000
 
March 31, 2015
 
$
1,417,000
 



“Consolidated Fixed Charge Coverage Ratio” means the ratio, determined on a
Consolidated basis for the Company and its Subsidiaries for the most recent
Measurement Period, of (a) Consolidated EBITDA minus Consolidated Capital
Expenditures to (b) Consolidated Fixed Charges.
 
6

--------------------------------------------------------------------------------

“Consolidated Fixed Charges” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, the sum of, without duplication, (a)
Consolidated Interest Charges paid or required to be paid in cash during such
period, (b) all principal repayments made or required to be made of Consolidated
Funded Indebtedness during such period, but excluding any repayments of
principal of any “Revolving Loans” under the First Lien Credit Agreement  and
further excluding any such payments to the extent constituting a refinancing of
such Consolidated Funded Indebtedness through the incurrence of additional
Indebtedness otherwise expressly permitted under Section 8.02, (c) all
Restricted Payments made in cash during such period, (d) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash, in each case, of or
by the Company and its Subsidiaries, during such period, (e) cash contributions
made to any Pension Plan or any Foreign Plan (to the extent not deducted in the
calculation of the Consolidated Net Income) during such period, (f) the Monthly
Equipment Amortization Amount during such period, (g) the Monthly Real Estate
Amortization Amount during such period, (h) Management Fees paid in cash in such
period and (i) all payments made in cash in respect of the Centrex Earnout
(including Centrex Earnout Payments) during such period.


“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under standby and commercial letters of credit (excluding the undrawn
amount thereof), bankers’ acceptances, bank guaranties (excluding the amounts
available thereunder as to which demand for payment has not yet been made),
surety bonds (excluding the amounts available thereunder as to which demand for
payment has not yet been made) and similar instruments, (d) all obligations in
respect of the deferred purchase price of property or services (other than trade
accounts payable in the Ordinary Course of Business and trade accounts payable
acquired pursuant to the Centrex Acquisition), (e) Attributable Indebtedness in
respect of Capital Leases and Synthetic Lease Obligations, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Company or any Subsidiary, (g) all Subordinated Indebtedness, and (h) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Company or a Subsidiary
is a general partner or joint venturer, to the extent such Indebtedness is
recourse to the Company or such Subsidiary.


“Consolidated Interest Charges” means, with respect to the Company and its
Subsidiaries for any period ending on the date of computation thereof, the gross
interest expense of the Company and its Subsidiaries, including without
limitation (a) the current amortized portion of all fees (including fees payable
in respect of any Swap Contract in the nature of an interest rate hedge and all
fees payable in respect of any letter of credit) payable in connection with the
incurrence of Indebtedness to the extent included in gross interest expense and
(b) the portion of any payments made in connection with Capital Leases allocable
to interest expense, all determined on a Consolidated basis; provided, however,
that Consolidated Interest Charges shall include the amount of payments in
respect of Synthetic Lease Obligations that are in the nature of interest.


“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, the net income after taxation of the
Company and its Subsidiaries for that period excluding (a) net losses or gains
realized in connection with (i) any sale, lease, conveyance or other disposition
of any asset (other than in the Ordinary Course of Business), or (ii) repayment,
repurchase or redemption of Indebtedness, and (b) extraordinary or nonrecurring
gain or income (or expense), including any compensation charge incurred in
connection with the Centrex Acquisition and any Facility Relocation Expenses
whether or not accrued or expensed; provided, that, the following shall be
excluded from Consolidated Net Income, without duplication: (x) the net income
or loss of any Person that is not a Subsidiary or that is accounted for by the
equity method of accounting to the extent of the amount of dividends or
distributions are not actually paid to the Company or a Subsidiary in cash, (y)
net income or loss of any Person in which any other Person (other than the
Company or a Subsidiary) has an ownership interest, except to the extent of the
amount of dividends or other distributions actually paid in cash to the Company
or a Subsidiary by such Person during such period and (z) any Person the ability
of which to make Restricted Payments is restricted by any Restrictive Agreement,
except to the extent of the amount of dividends or other distributions actually
paid in cash to the Company or a Subsidiary by such Person during such period. 
For the avoidance of doubt, Facility Relocation Expenses shall be excluded from
the net income of the Company and its Subsidiaries for the purpose of
calculating Consolidated Net Income.
 
7

--------------------------------------------------------------------------------

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Company and its Subsidiaries at
such date over (b) the sum of all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Company and its Subsidiaries on
such date, including deferred revenue but excluding, without duplication, (i)
the current portion of any Consolidated Funded Indebtedness, (ii) all
Indebtedness consisting of Loans, and First Lien Debt to the extent otherwise
included therein, (iii) the current portion of interest and (iv) the current
portion of current and deferred income taxes, if any.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.


“Control Agreement” means, with respect to any Deposit Account, any Securities
Account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Agent, among the
Agent, the First Lien Lender, the financial institution or other Person at which
such account is maintained or with which such entitlement or contract is carried
and the Borrower maintaining such account, effective to grant “control” (as
defined under the applicable UCC or the Securities Transfer Act, 2006,
(Ontario)) over such account to (a) the First Lien Lender, until the Payment in
Full of First Lien Priority Debt, and (b) the Agent.


“Controlled Account Bank” means each bank with whom Deposit Accounts are
maintained in which any funds of any of the Borrowers are concentrated and with
whom a Control Agreement has been, or is required to be, executed in accordance
with the terms hereof.


“Controlled Deposit Account” means each Deposit Account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Borrower with a financial institution approved by the
Agent.


“Controlled Investment Affiliates” means, with respect to the Equity Investor,
any fund or investment vehicle that is both (i) organized by the Equity Investor
or an Affiliate of the Equity Investor for the purpose of making equity or debt
investments in one or more companies and (ii) controlled by or under common
control with the Equity Investor.  For purposes of this definition “control”
means the power to direct or cause the direction of management and policies of a
Person, whether by contract or otherwise.
 
8

--------------------------------------------------------------------------------

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any
Borrower with a securities intermediary or commodity intermediary approved by
the Agent.


“Core Business” means any material line of business conducted by the Company and
its Subsidiaries as of the Closing Date and any business directly related
thereto.


“Credit Extension” means the Borrowing.


“Credit Judgment” means the Agent’s judgment exercised in good faith, based upon
its consideration of any factor that it believes (a) could adversely affect the
quantity, quality, mix or value of Collateral (including any applicable Laws
that may inhibit collection of an Account), the enforceability or priority of
the Agent’s and the Lender’s Liens, or the amount that the Credit Parties could
receive in liquidation of any Collateral; (b) suggests that any collateral
report or financial information delivered by the Borrower Agent or any Borrower
is incomplete, inaccurate or misleading in any material respect; (c) materially
increases the likelihood of any proceeding under any Debtor Relief Law involving
a Borrower; or (d) creates or could result in a Default.  In exercising such
judgment, the Agent may consider any factors that could increase the credit risk
of lending to Borrowers on the security of the Collateral.


“Credit Party” or “Credit Parties” means (a) the Agent, (b) the Lenders, (c)
each Related Party entitled to indemnification under Section 11.04(b) hereof,
and (d) the successors and assigns of each of the foregoing.


“Current Interest Rate” means a rate per annum equal to the sum of (a) the Cash
Interest Rate in effect from time to time, plus (b) the PIK Interest Rate.


 “Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would unless
cured or waived be an Event of Default.


“Default Rate” means a rate equal to the Current Interest Rate plus 3% per
annum.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(including any Equity Interest), or part thereof, by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, or
any Event of Loss with respect to such asset or property.
 
9

--------------------------------------------------------------------------------

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is one hundred eighty (180) days after the Maturity Date,
(b) is convertible into or exchangeable for debt securities (unless only
occurring at the sole option of the issuer thereof), (c) (i) contains any
repurchase obligation that may come into effect prior to, (ii) requires cash
dividend payments (other than taxes) prior to, or (iii) provides the holders
thereof with any rights to receive any cash upon the occurrence of a change of
control or sale of assets prior to, in each case, the date that is one hundred
eighty (180) days after the Maturity Date; provided, however, that (i) with
respect to any Equity Interests issued to any employee or to any plan for the
benefit of employees of the Company or its Subsidiaries or by any such plan to
such employees, such Equity Interest shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Company or
one of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, resignation, death or
disability and (ii) any class of Equity Interest of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of an Equity Interest that is not a Disqualified Equity Interest, such Equity
Interests shall not be deemed to be Disqualified Equity Interests and (iii) only
the portion of such Equity Interests which so matures or is so mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Equity Interests.
 
“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any territory or
possession thereof).


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“Equity Investor” means Kohlberg & Company, L.L.C. and its Controlled Investment
Affiliates.
 
10

--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and official guidance thereunder.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.


“Event of Default” has the meaning specified in Section 9.01.


“Event of Loss” means, with respect to any asset or property (including
Inventory, Equipment or Real Estate), any Casualty to or Condemnation of such
asset or property or any portion thereof.


“Excess Cash Flow” means, with respect to any Fiscal Year of the Company and its
Subsidiaries (beginning  with the Fiscal Year of the Company ending December 31,
2015), (a) Consolidated EBITDA for such period, plus, without duplication, (i)
decreases in Consolidated Working Capital for such period, and (ii) receipts
actually received related to the Facility Relocation from an upfront payment of
a landlord incentive under the Jefferson City Lease in the amount of $1,700,000,
(iii) up to $534,000 in tenant improvement proceeds actually received in cash by
CCP (or paid on its behalf directly to the applicable vendor) under the
Jefferson City Lease during such period, (iv) up to $500,000 actually received
in cash by CCP (or paid on its behalf directly to the applicable vendor) from
the City of Jefferson for building improvements at the premises leased under the
Jefferson City Lease and (v) the proceeds from Dispositions permitted under
Section 8.05(k) (to the extent not reinvested or permitted to be reinvested in
accordance with the terms hereof), less, without duplication: (b)(i) scheduled
principal payments with respect to Indebtedness of the Company and its
Subsidiaries actually paid in cash during such period, (ii) Consolidated Capital
Expenditures and Facility Relocation Capital Expenditures made in cash during
such period not financed under capital leases or other Indebtedness (other than
revolving loans under the First Lien Credit Agreement) or with the proceeds of
equity issuances, (iii) cash payments made by the Company and its Subsidiaries
for interest expense during such period, (iv) cash payments for income taxes
made by the Company and its Subsidiaries during such period, (v) to the extent
not otherwise deducted in determining Consolidated EBITDA for such period,
Management Fees actually paid in cash during such Fiscal Year in accordance
with, and permitted by, the terms of this Agreement, (vi) cash payments made to
the First Lien Lender in accordance with the First Lien Credit Agreement during
such period to cash collateralize any letter of credit obligations under the
First Lien Credit Agreement to the extent not financed by Indebtedness or the
proceeds of equity issuances or contributions (provided, that, upon release of
any such cash collateral, such amount so released shall be included in (and
shall increase) Excess Cash Flow for the period during which such release
occurs), (vii) all optional prepayments of Indebtedness permitted hereunder
(including Term Loans and the principal component of Capital Lease Obligations
but specifically excluding prepayments of revolving loans and amounts under
similar lines of credit (including First Lien Debt)) during such period to the
extent not financed with Indebtedness or the proceeds of equity issuances or
contributions, (viii) the amount of cash expended in respect of the purchase
price of the Centrex Acquisition on the Closing Date to the extent not financed
with Indebtedness or the proceeds of equity issuances or contributions, and (ix)
increases in Consolidated Working Capital for such period.
 
11

--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.


“Excluded Assets” means (a) all assets or property (other than Inventory or
Accounts) of the Borrowers that would otherwise be included as Collateral but
for the express terms of (i) any permit, lease, license, contract or other
agreement or instrument constituting or applicable to such asset or (ii)
applicable Law (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9‑406, 9‑407, 9‑408 or 9‑409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law or principles of equity) that, in each case, prohibits the grant
to the Agent of a security interest in and to such asset or property or under
which the grant to the Agent of a security interest in and to such asset or
property may impair the validity or enforceability of such asset or property
(including any United States intent‑to‑use trademark applications); provided,
however, that such assets or Property shall constitute “Excluded Assets” only to
the extent and for so long as such permit, lease, license, contract or other
agreement or applicable law validly prohibits the creation of a Lien on such
property in favor of the Agent (as opposed to restricting any exercise of
remedies hereunder or requiring the consent of any Person (other than a
Borrower) or Governmental Authority for any exercise of remedies hereunder
(which exercise of remedies shall be subject to Section 9.04, but such provision
shall not limit the creation, attachment or perfection of the Lien in favor of
the Agent hereunder)) and, upon the termination of such prohibition (by written
consent or in any other manner), such property shall cease to constitute
“Excluded Assets;” (b) voting Equity Interests of any first‑tier Foreign
Subsidiary in excess of 65% of the aggregate voting Equity Interests of such
first‑tier Foreign Subsidiary (other than a Qualifying Foreign Subsidiary, all
of the equity of which shall constitute Collateral), (c) to the extent that
applicable law requires that a Subsidiary of any Borrower issue nominee or
directors qualifying shares, such nominee or qualifying shares, (d) unless
otherwise requested by the Agent, any motor vehicle covered by a certificate of
title or other evidence of ownership to the extent that a security interest in
such asset cannot be perfected by the filing of a financing statement under the
UCC, and (e) other assets to the extent the Agent determines in its Credit
Judgment that the cost of obtaining such pledge or security interest is excess
in relation to the benefit thereof; provided, however, that Excluded Assets
shall not include (x) any Proceeds of property described in clauses (a) through
(c) above (unless such Proceeds are also described in such clauses) and (y) any
asset that does not constitute an Excluded Asset under the First Lien Loan
Documents.


“Excluded Deposit Account” means (a) Deposit Accounts the balance of which
consists exclusively of (i) withheld income taxes and federal, provincial, state
or local employment taxes required to be paid to the Internal Revenue Service or
state or local government agencies with respect to employees of any Borrower or
(ii) amounts required to be paid over to an employee benefit plan pursuant to
DOL Reg. Sec. 2510.3 102 on behalf of or for the benefit of employees of any
Borrower, (b) all segregated Deposit Accounts constituting (and the balance of
which consists solely of funds set aside in connection with) payroll accounts,
trust accounts, and accounts dedicated to the payment of accrued employee
benefits, medical, dental and employee benefits claims to employees of any
Borrower, (c) zero balance disbursement accounts, and (d) other Deposit Accounts
maintained in the Ordinary Course of Business containing cash amounts that do
not exceed at any time $10,000 for any such account and $25,000 in the aggregate
for all such accounts under this clause (d).
 
12

--------------------------------------------------------------------------------

“Excluded Perfection Actions” means the following actions, unless otherwise
requested by the First Lien Lender and the Agent at any time in their sole
discretion in the case of clauses (i) through (iv) below or during the
continuance of a Default in the case of clauses (i) through (v) below:  the
giving of notice or taking other actions (other than the filing of UCC financing
statements) in respect of any (i) Chattel Paper (to the extent the value thereof
does not exceed $50,000 in the aggregate), (ii) negotiable Documents (to the
extent the value of all Goods covered thereby do not exceed $50,000) unless
relating to Eligible Inventory under the First Lien Credit Agreement, (iii)
promissory notes and other Instruments (other than checks) (to the extent the
principal amount thereof does not exceed $50,000 in the aggregate), (iv)
Letter-of-Credit Rights (to the extent the value thereof does not exceed $50,000
in the aggregate), but not to exceed at any time $100,000 in the aggregate for
clauses (i)-(iv) and (v) Intellectual Property in any jurisdiction other than
the United States, Canada or any state, province, territory or other political
division thereof.


“Excluded Taxes” with respect to any Lender or any other recipient of a payment
to be made by or on account of the Term Loan:  (a) taxes (i) that are (A)
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes) by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of such
Lender, in which its applicable lending office is located; or (B) branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which a Borrower is located; or (ii) that are Other Connection
Taxes, (b) in the case of withholding Taxes imposed on amounts payable to or for
the account of such Lender or other recipient pursuant to a law in effect on the
date on which (i) such Lender or other recipient acquires such interest in the
Term Loan or (ii) such Lender or other recipient changes its lending office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Lender’s or other
recipient’s failure to comply with Section 3.01(e); and (d) any U.S. federal
withholding taxes imposed pursuant to FATCA.


“Extraordinary Expenses” means all costs, expenses, liabilities or advances that
Agent or any Lender may incur or make during a Default, or during the pendency
of any proceeding of any Loan Party under any Debtor Relief Laws, including
those relating to (a) any audit, inspection, repossession, storage, repair,
appraisal, insurance, manufacture, preparation or advertising for sale, sale,
collection, or other preservation of or realization upon any Collateral; (b) any
action, arbitration or other proceeding (whether instituted by or against the
Agent or any Lender, any Loan Party, any representative of creditors of a Loan
Party or any other Person) in any way relating to any Collateral (including the
validity, perfection, priority or avoidability of the Agent’s or any Lender’s
Liens with respect to any Collateral), Loan Documents or Obligations, including
any lender liability or other claims; (c) the exercise, protection or
enforcement of any rights or remedies of the Agent or any Lender in, or the
monitoring of, any proceeding applicable to any Loan Party under any Debtor
Relief Laws; (d) settlement or satisfaction of any taxes, charges or Liens with
respect to any Collateral; (e) any enforcement action; (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations; and (g) fees, expenses, costs
incurred by the Agent or any Lender and Loans made by the Lenders to protect the
Collateral or otherwise preserve, reserve or protect its rights and remedies
under this Agreement and the Loan Documents.  Such costs, expenses and advances
include transfer fees, Other Taxes, storage fees, insurance costs, permit fees,
utility reservation and standby fees, legal fees, appraisal fees, brokers’ fees
and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Loan Party
or independent contractors in liquidating any Collateral, and travel expenses.


“Facility Relocation” has the meaning specified in Section 7.02(h).
 
13

--------------------------------------------------------------------------------

“Facility Relocation Capital Expenditures” means, with respect to the Company
and its Subsidiaries on a Consolidated basis, for any period, the sum (without
duplication) of all expenditures relating to the Facility Relocation (whether
paid in cash or accrued as liabilities) by the Company or any Subsidiary during
such period for items which should be capitalized under GAAP.


“Facility Relocation Expenses” means all fees, costs and expenses incurred by
the Company and its Subsidiaries in connection with the Facility Relocation
(excluding Facility Relocation Capital Expenditures).


“Facility Relocation Total Expenditures” means the sum of (a) the Facility
Relocation Capital Expenditures and (b) the Facility Relocation Expenses.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to any Lender
(or the First Lien Lender) on such day on such transactions as determined by the
Agent.


“Fee Letter” means the letter agreement, dated as of the Closing Date, among the
Borrowers and the Agent.


“Field Exam” means any visit and inspection of the properties, assets and
records of any Loan Party during the term of this Agreement, which shall include
access to such properties, assets and records sufficient to permit the Agent and
each Lender or their representatives to examine, audit and make extracts from
any Loan Party’s books and records, make examinations and audits of any Loan
Party’s other financial matters and Collateral as the Agent deems appropriate in
its Credit Judgment, and discussions with its officers, employees, agents,
advisors and independent accountants regarding such Loan Party’s business,
financial condition, assets, prospects and results of operations.


“Financed Capital Expenditures” means Consolidated Capital Expenditures that
are:  (a) financed by interest bearing Indebtedness (excluding the “Revolving
Loans” under the First Lien Credit Agreement); (b) made with (i) Net Cash
Proceeds from any Disposition described in clauses (b) and (d) of Section 8.05
or (ii) Insurance Proceeds or Condemnation Awards arising from any Event of Loss
with respect to any property or asset, in each case, or the extent such proceeds
are reinvested within one hundred eighty (180) days of receipt thereof; and (c)
constituting any portion of the purchase price of the Centrex Acquisition which
is accounted for as a Consolidated Capital Expenditure.


“First Amendment to First Lien Credit Agreement” has the meaning given such term
in the definition of First Lien Credit Agreement.
 
14

--------------------------------------------------------------------------------

“First Lien Credit Agreement” means that certain Credit and Security Agreement,
dated as of February 19, 2014, by and among the Borrowers, the other Loan
Parties party thereto and the First Lien Lender, as amended by that certain
First Amendment to Credit and Security Agreement, dated as of the date hereof
(the “First Amendment to First Lien Credit Agreement”), and as the same may be
further amended, restated, refinanced, replaced, substituted, supplemented or
otherwise modified from time to time.


“First Lien Debt” has the meaning assigned to it in the Intercreditor Agreement,
as the First Lien Debt may be refinanced from time to time in accordance with
the Intercreditor Agreement.


“First Lien Lender” means BMO Harris Bank N.A. and, in the case of a refinancing
of the First Lien Debt in accordance with the Intercreditor Agreement, the agent
of the holders of the First Lien Debt which has bound itself to the terms of the
Intercreditor Agreement.


“First Lien Loan Documents” means the First Lien Credit Agreement and the other
“Loan Documents” (as defined in the First Lien Credit Agreement), as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the Intercreditor Agreement.


“First Lien Priority Debt” shall have the meaning assigned to it in the
Intercreditor Agreement.


“Fiscal Month” means a fiscal month of a Fiscal Year as shown on Schedule 1.01A.


“Fiscal Quarter” means a fiscal quarter of a Fiscal Year as shown on Schedule
1.01A.


“Fiscal Year” means a fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on the date specified in Schedule
1.01A attached hereto of each calendar year.  References to a Fiscal Year with a
number corresponding to any calendar year (e.g., “Fiscal Year 2014” or “2014
Fiscal Year”) refer to the Fiscal Year beginning in the calendar year of such
Fiscal Year as set forth in Schedule 1.101A (e.g., “Fiscal Year 2014” began in
calendar year 2014 and ends in calendar year 2014).
 
“Foreign Government Scheme or Arrangement” has the meaning specified in Section
6.12(e).


“Foreign Lender” means a Lender that is not a U.S. Person.


“Foreign Plan” has the meaning specified in Section 6.12(e).


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.


“Governmental Authority” means the government of the United States of America,
Canada or any other nation, or of any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
 
15

--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.


“Guarantor” means each Person who executes this Agreement as a “Guarantor.”


“Guarantor Payment” has the meaning specified in Section 2.12(c).


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Inactive Subsidiaries” means collectively, each Subsidiary that is a dormant
Subsidiary and (a) does not own any assets other than those owned at Closing,
(b) is not obligated for or in respect of any indebtedness, liabilities or any
other obligations (other than certain obligations and liabilities with respect
to (i) environmental matters not exceeding $1,200,000 in the aggregate for all
Inactive Subsidiaries (less any increase in amounts under clause (ii) below as
described in the parenthetical in such clause (ii)) and (ii) legal fees,
testing, employees and insurance not exceeding $300,000 during any calendar year
in the aggregate (increased to the extent of any settlement of any liability
referred to in the foregoing clause (i), provided that the aggregate amount of
such increase shall not exceed the amount of any such settled liability and may
be spread over multiple calendar years, and provided further that the aggregate
amount of liabilities in clause (i) above is reduced by at least a corresponding
amount) for all Inactive Subsidiaries), and (c) does not employ any Persons
except consistent with practices and to the same extent as of the Closing or
conduct any business or operations.  Notwithstanding the foregoing, (i) to the
extent that the amounts in the parenthetical in clause (b) above are increased
due to new environmental matters asserted against an Inactive Subsidiary after
the Closing Date then any such entity shall continue to be an “Inactive
Subsidiary,” and (ii) no Subsidiary shall be deemed an Inactive Subsidiary under
the Loan Documents unless such Subsidiary also is deemed and treated as an
“Inactive Subsidiary” under the First Lien Loan Documents.
 
16

--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


(c)           net obligations of such Person under any Swap Contract;


(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the Ordinary
Course of Business) and any accrued and unpaid obligations with respect to any
earnout payments or similar payments under acquisition documents;


(e)           indebtedness secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;


(f)           obligations under Capital Leases and Synthetic Lease Obligations
of such Person;


(g)           all obligations of such Person with respect to the redemption,
repayment or other repurchase or payment in respect of any Disqualified Equity
Interest; and

 
(h)           all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such Indebtedness is
recourse to such Person.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of any Capital Lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.


“Indemnitees” has the meaning specified in Section 11.04(b).


“Information” has the meaning specified in Section 11.07.


“Insurance Proceeds” means (i) with respect to an Event of Loss relating to any
asset or property, the insurance claims under and the proceeds of any and all
policies of insurance covering such asset or property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such asset or property, and (ii) any payments or proceeds under or
with respect to any business interruption insurance policy.
 
17

--------------------------------------------------------------------------------

“Intellectual Property” means all past, present and future:  trade secrets,
know-how and other proprietary information; trademarks, uniform resource
locations (URLs), internet domain names, service marks, sound marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.


“Intercreditor Agreement” means that certain Intercreditor and Subordination
Agreement, dated as of the Closing Date, by and among the Agent and the First
Lien Lender, as amended, restated, supplemented or otherwise modified from time
to time in accordance with its terms.


“Interest Date” has the meaning provided in Section 2.07.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including through the
purchase of an option, warrant or convertible or similar type security), (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of compliance with
Section 8.03, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, less all returns of principal or equity thereon (and without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made in an original principal or capital amount equal to the fair
market value of such property at the time of such transfer or exchange.


“IP Rights” rights of any Person to use any Intellectual Property.


“IRS” means the United States Internal Revenue Service.


“Jefferson City Lease” means that certain commercial lease agreement, dated as
of March 25, 2015, by and between CCP and 321 Wilson Drive, LLC, a Missouri
limited liability company.


“Kohlberg Intercreditor Agreement” means that certain Subordination Agreement,
dated as of the Closing Date, by and among the Agent, the Specified Subordinated
Lenders and the Borrowers.


“Laws” means, collectively, all international, foreign, Federal, state,
provincial and local statutes, treaties, rules, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
18

--------------------------------------------------------------------------------

“Leverage Ratio”  means, as of the last day of any Measurement Period, the ratio
of (a) total Indebtedness of the Company and its Subsidiaries on a consolidated
basis as of the last day such Measurement Period, to (b) Consolidated EBITDA of
the Company and its Subsidiaries for the Measurement Period then ended.


“LIBOR (One-Month) Rate” means, at any time, the greater of (a) 0.50% per annum,
and (b) the 1‑month London Interbank Offered Rate (LIBOR) as published or
otherwise reported in The Wall Street Journal on the relevant Change Date (or,
if such Change Date is not a Business Day, on the immediately prior Business
Day), unless such rate is no longer available or published, in which case such
rate shall be at a comparable publicly published index rate reasonably selected
by the Agent with notice to the Borrower Agent.  The LIBOR (One-Month) Rate
shall be reset on the first day of every calendar month occurring after the date
hereof (herein, a “Change Date”) and remain in effect until the next Change
Date.  As of the Closing date, the LIBOR (One-Month) Rate is 0.50% per annum.


“License” means any license or agreement under which a Loan Party is granted IP
Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of assets or property or any other conduct of
its business.


“Licensor” means any Person from whom a Loan Party obtains IP Rights.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest, or any preference, priority or other security agreement or
preferential arrangement in the nature of a security agreement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).


“Lien Waiver” means an agreement, in form and substance reasonably satisfactory
to the Agent, by which (a) for any Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit the First Lien Lender or the Agent, as applicable, to enter upon the
premises and remove the Collateral or to use the premises to store or dispose of
the Collateral; (b) for any Collateral held by a warehouseman, processor,
shipper, customs broker or freight forwarder, such Person waives or subordinates
any Lien it may have on the Collateral, agrees to hold any Documents in its
possession relating to the Collateral as agent for the Agent and the First Lien
Lender, and agrees to deliver the Collateral to the First Lien Lender or the
Agent, as applicable, upon request; (c) for any Collateral held by a repairman,
mechanic or bailee, such Person acknowledges the Agent’s and the First Lien
Lender’s Liens, waives or subordinates any Lien it may have on the Collateral,
and agrees to deliver the Collateral to the First Lien Lender or the Agent, as
applicable, upon request; and (d) for any Collateral subject to a Licensor’s IP
Rights, the Licensor grants to the Agent and the First Lien Lender the right,
vis-à-vis such Licensor, to enforce the Agent’s and the First Lien Lender’s
Liens with respect to the Collateral, including the right to dispose of it with
the benefit of the Intellectual Property, whether or not a default exists under
any applicable License.


“Loan” means the extension of credit under Article II in the form of the Term
Loan.


“Loan Account” has the meaning assigned to such term in Section 2.10.
 
19

--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, each Security Instrument, each
Compliance Certificate, the SBA Side Letter, the Kohlberg Intercreditor
Agreement, the Centrex Earnout Subordination Agreement, the Intercreditor
Agreement and all other instruments and documents heretofore or hereafter
executed or delivered to or in favor of the Agent and the Lenders in connection
with the Loans made and transactions contemplated by this Agreement.


“Loan Obligation Limit” has the meaning assigned to such term is Section 9.05.


“Loan Obligation Payment” has the meaning assigned to such term is Section 9.05.


“Loan Parties” means the Borrowers (including, without limitation, the Company),
and each direct or indirect Subsidiary of the Company but excluding any
Subsidiary so long as such Subsidiary is an Inactive Subsidiary.


“Management Agreement” shall mean that certain Management Agreement dated as of
June 18, 2001 between Kohlberg & Company, L.L.C. and the Company, as amended,
modified, supplemented or restated prior to the Closing Date, as in effect on
the Closing Date, as extended.


“Management Fees” shall mean those certain fees payable by the Company pursuant
to the Management Agreement, as in effect on the date hereof, in accordance with
the terms of this Agreement.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of either (i) the Borrowers,
taken as a whole or (ii) the Company and its Subsidiaries, taken as a whole; (b)
a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party or on the
ability of the Agent or any other Credit Party to collect any Obligation or
realize upon any material portion of the Collateral.


“Material Contract” means any agreement or arrangement to which a Loan Party or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Loan Party,
including the Securities Act of 1933; (b) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (c) that relates to Indebtedness in an aggregate
amount of $250,000 or more.


“Material License” has the meaning assigned to such term in Section 7.17.


“Maturity Date” means April 6, 2019.


“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) consecutive Fiscal Months of the Company and its
Subsidiaries for which financial statements have or should have been delivered
in accordance with Section 7.01(a), 7.01(b) or 7.01(c).


“Monthly Equipment Amortization Amount” means $45,488.


“Monthly Real Estate Amortization Amount” means $22,500.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
20

--------------------------------------------------------------------------------

“Mortgage Related Documents” means, with respect to any Real Estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to the
Agent and with respect to Real Estate acquired after the date hereof received by
the Agent for review at least fifteen (15) days prior to the effective date of
the Mortgage:  (a) a mortgagee title policy (or binder therefor) covering the
Agent’s interest under the Mortgage, in a form and amount and by an insurer
reasonably acceptable to the Agent, which must be fully paid on such effective
date; (b) such assignments of leases, estoppel letters, attornment agreements,
consents, waivers and releases as the Agent may reasonably require with respect
to other Persons having an interest in the real estate; (c) a ALTA Survey by a
licensed surveyor reasonably acceptable to the Agent; (d) a life-of-loan flood
hazard determination and, if the real estate is located in a flood plain, an
acknowledged notice to borrower and flood insurance in an amount, with
endorsements and by an insurer reasonably acceptable to the Agent; (e) a current
appraisal of the real estate, prepared by an appraiser acceptable to the Agent,
and in form and substance reasonably satisfactory to the Agent; (f) an
environmental assessment, prepared by environmental engineers reasonably
acceptable to the Agent, and accompanied by such reports, certificates, studies
or data as the Agent may reasonably require, which shall all be in form and
substance satisfactory to the Agent; and (g) an environmental indemnity
agreement and such other documents, instruments or agreements as the Agent may
reasonably require with respect to any environmental risks regarding the real
estate.


“Mortgaged Property” means the Real Estate of the Loan Parties listed on
Schedule 1.01C hereto and such other Real Estate required from time to time to
be subject to a Mortgage pursuant to the terms of the Loan Documents.


“Mortgages” means the mortgages, leasehold mortgages, deeds of trust, leasehold
deeds of trust or deeds to secure debt executed by an Loan Party on or about the
Closing Date, or from time to time thereafter as may be required under the Loan
Documents, in favor of the Agent, for the benefit of the Credit Parties, by
which such Loan Party has granted to the Agent, as security for the Obligations,
a Lien upon the Real Estate described therein, together with all mortgages,
deeds of trust and comparable documents now or at any time hereafter securing
the whole or any part of the Obligations.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Net Cash Proceeds” means:


(a)           with respect to the sale of any asset by any Loan Party or any
Subsidiary, the excess, if any, of (a) the sum of the cash and cash equivalents
received in connection with such sale (including any cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (b) the sum of (i) the
principal amount of any Indebtedness that is secured by such asset and that is
required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents and Indebtedness owing to the Company or
any Subsidiary), (ii) the out‑of‑pocket expenses incurred by such Loan Party or
any Subsidiary in connection with such sale, including any brokerage
commissions, underwriting fees and discount, legal fees, finder’s fees and other
similar fees and commissions, (iii) taxes paid or reasonably estimated to be
payable by the Loan Party or any Subsidiary in connection with the relevant
asset sale, (iv) the amount of any reasonable reserve required to be established
in accordance with GAAP against liabilities (other than taxes deducted pursuant
to clause (iii) above) to the extent such reserves are (x) associated with the
assets that are the object of such sale and (y) retained by such Loan Party or
applicable Subsidiary, and (v) the amount of any reasonable reserve for purchase
price adjustments and retained fixed liabilities reasonably expected to be
payable by such Loan Party or applicable Subsidiary in connection therewith to
the extent such reserves are (1) associated with the assets that are the object
of such sale and (2) retained by such Loan Party or applicable Subsidiary;
provided that the amount of any subsequent reduction of any reserve provided for
in clause (iii) or (iv) above (other than in connection with a payment in
respect of such liability) shall (X) be deemed to be Net Cash Proceeds of such
asset sale occurring on the date of such reduction, and (Y) immediately be
applied to the prepayment of Loans in accordance with Section 2.05(b)(vii) or
reinvested as permitted under Section 2.05(b)(i) within one hundred eighty (180)
days after the reduction in the reserve;
 
21

--------------------------------------------------------------------------------

(b)           with respect to any Event of Loss by any Loan Party or any
Subsidiary, all Insurance Proceeds and Condemnation Awards arising therefrom,
net of reasonable direct costs incurred in connection with the collection of
such proceeds, awards or other payments; and


(c)           with respect to any offering of equity securities of a Loan Party
or any Subsidiary or the issuance of any Indebtedness by a Person,  cash and
cash equivalent proceeds received by or for such Person’s account, net of
reasonable legal, underwriting, and other fees and expenses incurred as a direct
result thereof.


“Note” means any Second Lien Term Loan Note.


“Obligations” means all amounts owing by any Loan Party to the Lenders or any
other Credit Party pursuant to or in connection with this Agreement or any other
Loan Document or otherwise with respect to any Loan, including without
limitation, all principal, interest (including any interest accruing after the
filing of any petition in bankruptcy or the commencement of any proceeding under
any Debtor Relief Law relating to any Loan Party or would accrue but for such
filing or commencement, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), the Prepayment Premium, all
reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all out-of-pocket reasonable fees and
expenses of counsel to the Credit Parties incurred pursuant to this Agreement or
any other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, together with all renewals, extensions, modifications or
refinancings thereof.


“Ordinary Course of Business” means the ordinary course of business of the
Company and its Subsidiaries, consistent with past practices and undertaken in
good faith.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
22

--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.


“PACA” means the Perishable Agriculture Commodities Act, 1930 and all
regulations promulgated thereunder, as amended from time to time.


“Participant” has the meaning assigned to such term in clause  Section 11.06(b).


“PASA” means the Packers and Stockyard Act, 1921 and all regulations promulgated
thereunder, as amended from time to time.


“Patent Security Agreement” means any patent security agreement pursuant to
which a Loan Party grants to the Agent, for the benefit of the Credit Parties, a
security interest in such Person’s interests in its patents, as security for the
Obligations.


“Payment in Full” or “Paid in Full” means (a) the indefeasible payment in full
in cash of all Obligations, together with all accrued and unpaid interest and
fees thereon and (b) all claims of the Loan Parties against any Secured Party
arising on or before the payment date shall have been released on terms
acceptable to the Agent.


“Payment in Full of First Lien Priority Debt” has the meaning assigned to it in
the Intercreditor Agreement.


“Payment Item” means each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.


“Payments” has the meaning specified in Section4.02(f).


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.


“Permitted Liens” has the meaning specified in Section 8.01.
 
23

--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“PIK Amount” has the meaning set forth in Section 2.07(b).


“PIK Interest Rate” means four percent (4.00%) per annum.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company, any
Loan Party, or any ERISA Affiliate or any such plan to which the Company, any
Loan Party, or any ERISA Affiliate is required to contribute on behalf of any of
its employees.


“Pledged Interests” means any Instrument, Investment Property or other Equity
Interests constituting Collateral (other than Excluded Assets) hereunder,
including the Pledged Interests as of the Closing Date which are set forth on
Schedule 4.02 hereto.


“PPSA” means the Personal Property Security Act (Ontario); provided, that if the
attachment, perfection or priority of the security interests granted to the
Agent pursuant to any applicable Loan Document are governed by the personal
property security laws of any jurisdiction in Canada other than Ontario, PPSA
shall mean those personal property security laws in such other jurisdiction in
Canada for the purpose of the provisions of any applicable Loan Document and any
financing statement relating to such attachment, perfection or priority.


“Prepayment” has the meaning set forth in Section 8.11(a).


“Properly Contested” means with respect to any obligation of a Loan Party, (a)
the obligation is subject to a bona fide dispute regarding amount of such Loan
Party’s liability to pay; (b) the obligation is being properly contested in good
faith by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of a Loan Party; (e) no Lien is imposed on assets of a
Loan Party, unless bonded and stayed to the satisfaction of the Lender; and (f)
if the obligation results from entry of a judgment or other order, such judgment
or order is stayed pending appeal or other judicial review.


“Qualifying Foreign Subsidiary” means 21557355 Ontario Inc., an Ontario
corporation, CCP Canada, Inc., an Ontario corporation, and any other Subsidiary
of the Company that is a Foreign Subsidiary that becomes a Borrower or Guarantor
hereunder or that otherwise is a “Borrower” or “Guarantor” under the First Lien
Loan Documents.


“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Loan Party,
including all easements, rights-of-way, and similar rights appurtenant thereto
and all leases, tenancies, and occupancies thereof.


“Recipient” means (a) the Agent, (b) any Lender or (c) any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder, as applicable.


“Register” has the meaning specified in Section 11.06(c).


“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.
 
24

--------------------------------------------------------------------------------

“Reinvestment Amount” has the meaning given such term in Section 2.05(b)(i).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period referred to
in Section 4043(c) of ERISA has been waived.


“Required Lenders” means, as of any date of determination, Lenders (other than
the Seller-Related Lenders and any of their Affiliates, successors and assigns)
holding more than fifty percent (50%) of the then aggregate outstanding
principal balance of the Term Loan (other than that portion of the Term Loan
held by the Seller-Related Lenders and their Affiliates, successors and
assigns).


“Responsible Officer” means, with respect to each Loan Party, the chief
executive officer, president, chief financial officer, treasurer, controller or
assistant treasurer or any vice president of such Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.


“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Company or any Subsidiary, (ii) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest
of the Company, or on account of any return of capital to the Company’s
stockholders, partners or members (or the equivalent Person thereof) or (iii)
any distribution, advance or repayment of Indebtedness to or for the account of
a holder of Equity Interests of the Company.


“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party under a License.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw‑Hill Companies, Inc. and any successor thereto.


“SBA” means the Small Business Administration.


“SBA Side Letter” means that certain letter agreement, dated as of the Closing
Date, by and among the Borrowers and VPC.


“SBIC” means a small business investment company licensed under the SBIC Act.


“SBIC Act” means the Small Business Investment Act of 1958, as amended.


“SBIC Regulations” means the SBIC Act, and the regulations issued by SBA
thereunder, codified at Title 13 of the Code of Federal Regulations (“13
C.F.R.”), 107 and 121, as amended.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
25

--------------------------------------------------------------------------------

“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley Act of 2002 and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.


“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, the Control Account Agreements, the Mortgages,
the Mortgage Related Documents, the Patent Security Agreements, the Trademark
Security Agreements, each Lien Waiver and all other agreements (including
securities account control agreements), instruments and other documents, whether
now existing or hereafter in effect, pursuant to which any Loan Party or other
Person shall grant or convey to the Agent a Lien in property as security for all
or any portion of the Obligations.


“Seller-Related Lenders” means, unless otherwise expressly consented to in
writing by the Agent in its sole and absolute discretion, the Persons listed as
“Seller-Related Lenders” on the signature pages hereto and their permitted
successors and assigns; provided, that, if VPC is the successors or assign of
any such Person hereunder, under no circumstances shall VPC be considered a
Seller-Related Lender.


“Seller Undertakings” means, collectively, all representations, warranties,
covenants and agreements made by the Sellers in favor of any Borrower or any
other Loan Party, and all indemnifications by a Seller for the benefit of any
Grantor relating thereto, pursuant to the Centrex Acquisition Documents.


“Sellers” means, together, Centrex Plastics, LLC, an Ohio limited liability
company, and T.R. Plastics, LLC, an Ohio limited liability company.


“Solvent” means, as to any Person, such Person (a) owns property or assets whose
fair salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities and
assuming that the debt and other obligations will become due at their respective
maturities); (b) owns property or assets whose present fair salable value (as
defined below) is greater than the probable total liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities and assuming
that the debt and other obligations will become due at their respective
maturities) of such Person as they become absolute and matured; (c) is able to
pay all of its debts as they mature; (d) has capital that is not unreasonably
small for its business and is sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage;
and (e) has not incurred (by way of assumption or otherwise) any obligations or
liabilities (contingent or otherwise) under any Loan Documents, or made any
conveyance in connection therewith, with actual intent to hinder, delay or
defraud either present or future creditors of such Person or any of its
Affiliates.  “Fair salable value” means the amount that could be obtained for
assets within a reasonable time, either through collection or through sale under
ordinary selling conditions by a capable and diligent seller to an interested
buyer who is willing (but under no compulsion) to purchase.  For purposes
hereof, the amount of all contingent liabilities at any time shall be computed
as the amount that, in light of all the facts and circumstances existing at the
time, can reasonably be expected to become an actual or matured liability.


“Special Setoff Rights” means any right of any Loan Party to cause the Centrex
Earnout Payments to be reduced pursuant to the terms of the Centrex Purchase
Agreement, without the payment of any cash or cash equivalent or other property
by any Loan Party, or the incurrence of any Indebtedness or other obligation of
any kind by any Loan Party, due to a claim for indemnification by any Loan Party
for breach of any representation or warranty made by Terrence L. Reinhart or any
Seller in the Centrex Acquisition Documents.
 
26

--------------------------------------------------------------------------------

“Specified Subordinated Indebtedness” means Indebtedness in the aggregate
original principal amount not to exceed $1,000,000 issued by the Company in
favor of the Specified Subordinated Lenders which is expressly subordinated in
right of payment to the prior payment in full of the Obligations and which is in
form and on terms approved in writing by Agent and is at all times subject to
the Kohlberg Intercreditor Agreement.


“Specified Subordinated Indebtedness Documents” means all notes, documents and
agreements executed or delivered in connection with the Specified Subordinated
Indebtedness from time to time.


“Specified Subordinated Lenders” means Kohlberg Investors IV, L.P., Kohlberg TE
Investors IV, L.P., Kohlberg Offshore Investors IV, L.P., Kohlberg Partners IV,
L.P., Daniel B. Carroll and Wallace E. Carroll, Jr.


“Subordinated Indebtedness” means the Specified Subordinated Indebtedness, the
Centrex Earnout and all other Indebtedness payable by a Borrower or any of its
Subsidiaries to a Person other than another Borrower which is expressly
subordinated in right of payment to the prior payment in full of the Obligations
and which is in form and on terms approved in writing by the Agent and is at all
times subject to an intercreditor or subordination agreement in form and
substance acceptable to the Agent.


“Subordinated Indebtedness Documents” means the Specified Subordinated
Indebtedness Documents and all notes, documents and agreements executed or
delivered in connection with the Subordinated Indebtedness from time to time.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (but not a representative
office of such Person) of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Company.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Obligation” means, with respect to any Loan Party, any obligation to
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act (7 U.S.C. §1
et seq.), as amended from time to time, and any successor statute.
 
27

--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so‑called synthetic, off‑balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Technology Upgrade” has the meaning specified in Section 7.25.


“Term Loan” means any term loan made hereunder pursuant to Section 2.01.


“Term Loan Commitment” means each Lender’s obligation to make its portion of the
Term Loan to the Borrowers pursuant to Section 2.01.


“Term Loan Commitment Amount” means $24,000,000.


“Term Loan Credit Facility” means the facility described in Section 2.01
providing for Term Loan to or for the benefit of the Borrowers by the Lenders,
in the maximum aggregate principal amount of the Term Loan Commitment Amount.


“Termination Date” means the date as of which Payment in Full of all Obligations
has occurred.
 
“Trademark Security Agreement” means any trademark security agreement pursuant
to which any Loan Party grants to the Agent, for the benefit of the Credit
Parties, a security interest in such Person’s interest in its trademarks as
security for the Obligations.


“Transaction” means, individually or collectively, (a) the Centrex Acquisition,
(b) the entering by the Borrowers of the Loan Documents to which they are a
party and the funding of the Term Loan Credit Facility and (c) the transactions
contemplated by the First Lien Loan Documents.


“Transition Services Agreement” means that certain Transition Services
Agreement, dated as of the Closing Date, by and between CCP and Centrex Plastics
LLC.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois; provided that if, with respect to any financing statement or
by reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Agent, on
behalf of the Credit Parties pursuant to any applicable Loan Document is
governed by the Uniform Commercial Code as in effect in a jurisdiction of the
United States other than Illinois, the term “UCC” shall also include the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions of this Agreement, each Loan Document and any
financing statement relating to such perfection or effect of perfection or
non-perfection.
 
28

--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


1.02             Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:


(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


1.03           Accounting Terms.


(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.


(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower Agent or the Required Lenders shall so
request, the Agent and the Borrower Agent shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower Agent shall provide to the Agent financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.
 
29

--------------------------------------------------------------------------------

(c)           Acquisitions and Dispositions.  All defined terms used in the
calculation of Consolidated Fixed Charge Coverage Ratio hereof shall be
calculated on a historical pro forma basis giving effect (by inclusion or
exclusion, as applicable), during any Measurement Period that includes the
Centrex Acquisition or any Disposition permitted by Sections 8.05(b), 8.05(c) or
8.05(d), to the actual historical results of the Person or line of business so
acquired or asset so Disposed and which amounts shall include only adjustments
as are otherwise reasonably satisfactory to the Agent; provided, the foregoing
shall not permit adjustments in respect of Facility Relocation Total
Expenditures.
 
(d)           Other Pro Forma Calculations.  Any pro forma calculation of the
Consolidated Fixed Charge Coverage Ratio shall be made (i) as if all
Indebtedness incurred or Investments or Disposition made at the time of such
measurement had been incurred or made, as applicable, on the first day of the
Measurement Period most recently ended for which the Borrower Agent has
delivered (or was required to deliver) financial statements pursuant to Sections
7.01(a), 7.01(b) or7.01(c), (ii) as if all Indebtedness repaid at the time of
such measurement had been paid on the last day of the Measurement Period most
recently ended for which the Borrower Agent has delivered (or was required to
deliver) financial statements pursuant to Sections 7.01(a), 7.01(b) or7.01(c),
and (iii) pro forma for any other element of the relevant transaction that would
affect the calculation of Consolidated Fixed Charge Coverage Ratio; provided,
the foregoing shall not permit pro forma adjustments in respect of Facility
Relocation Total Expenditures.


(e)           Consolidation of Variable Interest Entities.  Except as expressly
provided otherwise herein, all references herein to consolidated financial
statements of the Company and its Subsidiaries or to the determination of any
amount for the Company and its Subsidiaries on a consolidated basis or any
similar reference shall, in each case, be deemed to include each variable
interest entity that the Company is required to consolidate pursuant to FASB ASC
810 as if such variable interest entity were a Subsidiary as defined herein.


(f)           In computing financial ratios and other financial calculations of
the Company and its Subsidiaries required to be submitted pursuant to this
Agreement, all Indebtedness of the Company and its Subsidiaries shall be
calculated at par value irrespective if the Company has elected the fair value
option pursuant to FASB Interpretation No. 159 – The Fair Value Option for
Financial Assets and Financial Liabilities—Including an amendment of FASB
Statement No. 115 (February 2007).


(g)          Anything herein to the contrary notwithstanding, with respect to
any dollar basket or threshold set forth herein or in any Loan Document or
delivery thereunder (including add backs to Consolidated Net Income included in
the calculation of Consolidated EBITDA) (each a “dollar-based provision”) and
for which a similar, reciprocal or counterpart basket or threshold is set forth
in the First Lien Credit Agreement or any other First Lien Loan Document or
delivery thereunder (each a “first lien reciprocal dollar-based provision”), if
such first lien reciprocal dollar-based provision is deemed permanently
utilized, expended or reduced in whole or part as a result of transactions,
events or occurrences prior to the “Closing Date” (as defined in the First Lien
Credit Agreement) (and which was not expressly reset as of such Closing Date),
then such dollar-based provision shall be similarly deemed to have been
permanently utilized, expended or reduced, as applicable, in like amount (on a
dollar-for-dollar basis); provided, the foregoing provision shall be void and of
no further force or effect upon and after the Payment in Full of First Lien
Priority Debt.
 
30

--------------------------------------------------------------------------------

(h)          In connection with the Technology Upgrade, upon the written request
of the Company, the Agent and the Company agree to use reasonable efforts for a
reasonable period of time to discuss and negotiate in good faith (which
discussions shall include the First Lien Lender) certain amendments to financial
covenants set forth in Section 8.12 and the related definitions used therein
with the intent to fairly and appropriately account for the incurrence of
one-time, non-recurring reasonable and documented out-of-pocket fees, costs and
expenses by the Loan Parties in connection with the Technology Upgrade
(including potential add-backs in determining Consolidated EBITDA) while
generally preserving the original intent of the financial covenants and related
definitions and the benefits afforded to the Agent and the Lenders in respect
thereof (taking into consideration, among other things, the reasonableness of
the Technology Upgrade, the timeline, the material nature of the impact to the
Loan Parties in light of the fees, costs and expenses and effort and to the
financial covenants, and the cash position and working capital needs of the Loan
Parties); provided that, (a) until so amended, if ever, such financial covenants
and definitions shall continue to be computed in accordance with the terms
thereof prior to any such amendment, (b) the Loan Parties shall deliver to the
Agent such information and materials reasonably requested by the Agent from time
to time in connection with any such request by the Company, (c) the Agent shall
not be required to agree to any such amendments (but agrees to be reasonable in
its analysis), and (d) as a condition to any amendment that may be effectuated
in connection therewith, as a condition to its effectiveness, the counterpart
financial covenants and related definitions set forth in the First Lien Loan
Documents shall be amended on an identical basis concurrent with such
effectiveness. Further, the Agent and the Company agree to discuss the financial
covenants and related definitions after each of the first two (2) financial
covenant test dates as may be requested by the Agent (or at other times as may
be reasonably requested by the Agent) for purposes of analyzing the impact and
results of the methodologies used to incorporate adjustments to the related
definitions in respect of Facility Relocation Total Expenditures and comparing
such actual impact and results with the original intent of the parties in light
of such incorporation and the treatment in respect thereof.


1.04             Uniform Commercial Code.  As used herein, the following terms
are defined in accordance with the UCC in effect in the State of Illinois from
time to time:  “Account,” “Certificated Security,” “Chattel Paper,” “Deposit
Account,” “Equipment,” “Financial Asset,” “Document,” “Electronic Chattel
Paper,” Financial Asset,” “Fixture,” “General Intangibles,” Goods,”
“Health‑Care‑Insurance Receivables,” “Instruments,” “Inventory,” “Investment
Property,” “Letter of Credit Rights,” “Payment Intangibles,” “Proceeds,”
“Record,” “Security,” “Security Entitlement,” “Software,” “Supporting
Obligations,” “Tangible Chattel Paper” and “Uncertificated Security.”


1.05            Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.06             Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Central time (daylight or
standard, as applicable).


1.07             Defined Terms in First Lien Loan Documents.  Any reference to a
definition in a First Lien Loan Document shall be construed to also refer to any
comparable term in any agreement, instrument, or other document the debt under
which refinances the First Lien Debt in accordance with and subject to the
Intercreditor Agreement, in each case to the extent substantially identical to
the term contained in the First Lien Loan Documents in the first instance (to
the extent in accordance with the terms of the Intercreditor Agreement), or as
modified or permitted to be modified as expressly permitted under the
Intercreditor Agreement.
 
31

--------------------------------------------------------------------------------

1.08              Disclosure Schedules.  Each of the Schedule attached to this
Agreement shall reflect the Centrex Acquisition as if it had closed immediately
prior to the effectiveness of this Agreement instead of immediately after the
effectiveness of this Agreement; provided, however, that any representations and
warranties relating to the Sellers or the business, assets or properties of the
Sellers in any respect shall not be applicable until the consummation of the
Closing (as defined in the Centrex Purchase Agreement).


ARTICLE II


THE TERM LOAN COMMITMENTS AND CREDIT EXTENSIONS


2.01             Term Loan Commitments.  Subject to the terms and conditions set
forth herein, each Lender severally and not jointly agrees to lend to the
Borrowers on the Closing Date the amount equal to such Lender’s Term Loan
Commitment.  For purposes of the foregoing, the Loan Parties and the
Seller-Related Lenders that are Lenders on the Closing Date hereby agree and
acknowledge that, to effectuate the making of such Seller-Related Lenders’ share
of the Term Loan on the Closing Date equal to their respective Term Loan
Commitments, such Seller-Related Lenders shall be deemed to have elected to have
loaned to the Borrowers their portion of the Term Loan equal to their respective
Term Loan Commitments by offsetting the cash consideration of the purchase price
that otherwise would have been paid in cash to the Sellers under the Centrex
Purchase Agreement on the Closing Date by $3,000,000; and as such, such
$3,000,000 then shall be deemed to have been loaned to the Borrowers on the
Closing Date by such Seller-Related Lenders concurrently with the making by the
other Lenders of their respect Term Loan Commitments of the Term Loan and shall
constitute such Seller-Related Lenders’ share of the Term Loan.  Amounts of the
Term Loan which are repaid or prepaid may not be reborrowed.


2.02             [Reserved].


2.03             [Reserved].


2.04             Repayment of Loans.  The Borrowers shall repay the outstanding
principal balance of the Term Loan in installments (the “Amortization Amount”)
on the dates and in the respective amounts shown below:
 
Date of Payment
 
Amount of Payment
 
June 30, 2016
 
$
600,000
 
September 30, 2016
 
$
600,000
 
December 31, 2016
 
$
600,000
 
March 31, 2017
 
$
600,000
 
June 30, 2017
 
$
600,000
 
September 30, 2017
 
$
600,000
 
December 31, 2017
 
$
600,000
 
March 31, 2018
 
$
600,000
 
June 30, 2018
 
$
600,000
 
September 30, 2018
 
$
600,000
 
December 31, 2018
 
$
600,000
 

April 6, 2019
 Aggregate outstanding balance of the Term Loan 

 
32

--------------------------------------------------------------------------------

The Borrowers shall repay to the Lenders on the Maturity Date the aggregate
principal amount of the Term Loan (which shall include all PIK Amounts)
outstanding on such date, along with accrued but unpaid interest and all other
Obligations then outstanding


2.05             Prepayments.


(a)           Optional.


(i)             Subject to the payment of the Prepayment Premium, the Borrowers
may, upon notice to the Lenders from the Borrowers, at any time or from time to
time voluntarily prepay the Term Loan in whole or in part without premium or
penalty (other than the Prepayment Premium); provided that: (A) such notice must
be received by the Agent not later than 11:00 a.m. three Business Days prior to
any date of prepayment; and (B) subject to applicable Law (including the SBIC
Regulations), any prepayment shall be in a principal amount of $1,000,000 or a
whole multiple of $250,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Borrower Agent, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
shall be accompanied by all accrued interest on the amount prepaid, together and
the Prepayment Premium.  Except as otherwise provided in this Agreement,
prepayments of the Obligations pursuant to this Section 2.05(a) shall be applied
to repay the outstanding principal balance of the Term Loan, to the remaining
installments thereof in inverse order of maturities, and shall be accompanied by
the applicable Prepayment Premium.


(ii)           Notwithstanding the foregoing provisions of this Section 2.05(a),
no optional prepayment of the Term Loan shall be made under this Section 2.05(a)
until the Payment in Full of First Lien Priority Debt (as defined in the
Intercreditor Agreement) without the prior written consent of the First Lien
Lender.


(b)           Mandatory.


(i)             Asset Dispositions.  Subject to Section 2.05(b)(vi), if any Loan
Party or any of its Subsidiaries Disposes of any property (other than any
Disposition of any property permitted by Sections 8.05(f) and 8.05(g)),  or a
Disposition arising from an Event of Loss which results in the realization by
such Person of Net Cash Proceeds, the Borrowers shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds within three
(3) Business Days after receipt thereof by such Person; provided, however, that
with respect to any Net Cash Proceeds realized under a Disposition of any asset
or property (other than any Disposition of any property permitted by Section
8.05(f) and 8.05(g), or a Disposition with respect to any Real Estate) described
in this Section 2.05(b)(i), at the election of the Borrowers (as notified by the
Borrower Agent to the Agent on or prior to the date of such Disposition), and so
long as no Default shall have occurred and be continuing, such Loan Party or
such Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets (the amount of such Net Cash Proceeds to be reinvested, the
“Reinvestment Amount”) so long as: (A) the Borrowers’ purchase of such
replacement operating assets is consummated within one hundred (180) days after
the receipt of such Net Cash Proceeds (as certified by the Borrower Agent in
writing to the Agent); (B) such replacement operating assets are free and clear
of Liens other than Permitted Liens; and (C) any Net Cash Proceeds not so
reinvested shall be immediately applied to the prepayment of the Loans as set
forth in Section 2.05(b)(i).
 
33

--------------------------------------------------------------------------------

(ii)            Equity Issuance.  Subject to Section 2.05(b)(vi), upon the sale
or issuance by any Loan Party or any of its Subsidiaries of any of its Equity
Interests (other than Excluded Issuances and any sales or issuances of Equity
Interests to another Loan Party), the Borrowers shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary.


(iii)          Debt Incurrence.  Subject to Section 2.05(b)(vi), upon the
incurrence or issuance by any Loan Party or any of its Subsidiaries of any
Indebtedness (other than Indebtedness expressly permitted to be incurred or
issued pursuant to Section 8.02), the Borrowers shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary.


(iv)          Extraordinary Receipts.  Subject to Section 2.05(b)(vi), upon
receipt of any cash or cash equivalents by (or paid to or for the account of)
any Loan Party not in the ordinary course of business, including tax refunds,
pension plan reversions, Insurance Proceeds (including business interruption
insurance), judgments, settlements or other payments in connection with any
other Event of Loss, indemnity payments and any purchase price adjustments, and
not otherwise included in clause (i), (ii) or (iii) of this Section 2.05(b) or
described in Section 7.08, the Borrowers shall prepay an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds therefrom immediately
upon receipt; provided, however, that with respect to any Insurance Proceeds,
Condemnation Awards or similar payments (or payments in lieu thereof) or
indemnity payments, at the election of the Borrowers (as notified by the
Borrower Agent to the Agent on or prior to the date of receipt of such Insurance
Proceeds, Condemnation Awards or indemnity payments), and so long as no Default
shall have occurred and be continuing, such Loan Party or such Subsidiary may
apply within one hundred (180) days after the receipt of such cash proceeds to
replace or repair the equipment, fixed assets or real property in respect of
which such Net Cash Proceeds were received; and provided, further, that any Net
Cash Proceeds not so applied shall be immediately applied to the prepayment of
the Loans as set forth in this Section 2.05(b)(iv).


(v)           Excess Cash Flow.


(A)             No later than one hundred twenty (120) days after the last day
of each Fiscal Year of the Borrowers (but in any event, if earlier, on or before
the thirtieth (30th) day after the date on which Borrower’s audited financial
statements have been finalized for such Fiscal Year), commencing with the Fiscal
Year ending December 31, 2015, the Borrowers shall prepay the Term Loan in an
aggregate amount equal to twenty-five percent (25%) of the Excess Cash Flow for
such Fiscal Year; provided, the foregoing notwithstanding, the aggregate amount
of such prepayments from Excess Cash Flow in respect of the twelve months ending
on the first anniversary of the Closing Date shall not exceed the amount as may
be necessary to ensure compliance with SBA Regulation §107.845.


(B)              Concurrently with any prepayment of the Term Loan pursuant to
this Section 2.05(b)(v), the Borrowers shall deliver to the Agent a certificate
of a Responsible Officer thereof demonstrating the calculation of the amount of
the Excess Cash Flow.  In the event that Borrower shall subsequently determine
that the actual amount of such Excess Cash Flow exceeded the amount set forth in
such certificate, the Borrowers shall promptly make an additional prepayment of
the Term Loan in an amount equal to such excess, and the Borrowers shall
concurrently therewith deliver to the Agent a certificate of a Responsible
Officer thereof demonstrating the derivation of such excess
 
34

--------------------------------------------------------------------------------

(vi)         First Lien Debt.  Notwithstanding the foregoing provisions of this
Section 2.05(b), no mandatory prepayment of the Term Loan, other than mandatory
prepayments required under Section 2.05(b)(v), shall be required to be made
under this Section 2.05(b) until Payment in Full of First Lien Priority Debt; it
being agreed that nothing contained in this clause or in the Intercreditor
Agreement shall restrict payments under Section 2.04.


(vii)        Application of Mandatory Prepayments.  Except as otherwise provided
in this Agreement, prepayments of the Obligations made pursuant to this Section
2.05(b), shall be applied to repay the outstanding principal balance of the Term
Loan, to the remaining installments thereof in the inverse order of maturities,
and shall be accompanied by the applicable Prepayment Premium.


(c)          Prepayment Premium.  If the Loan Parties prepay all or any portion
of the Term Loan at any time, whether voluntarily or involuntarily, by
acceleration or otherwise, then the Borrowers shall pay to Agent on the date of
the required prepayment, for the pro rata benefit of the applicable Lenders, as
liquidated damages an amount equal to the Prepayment Premium multiplied by the
principal amount of the Term Loan paid (or required to be paid) after
acceleration or so prepaid.  As used herein, the term “Prepayment Premium” shall
mean (x) five percent (5.0%), in the case of a prepayment made or required to be
made on or prior to the first anniversary of the Closing Date, (y) three percent
(3.0%), in the case of a prepayment made or required to be made after the first
anniversary of the Closing Date but on or prior to the second anniversary of the
Closing Date, and (z) one percent (1.0%), in the case of prepayment made or
required to be made after the second anniversary of the Closing Date but on or
prior to the third anniversary of the Closing Date; it being agreed and
understood that no Prepayment Premium shall be charged in respect of a
prepayment made or required to be made after the third anniversary of the
Closing Date (unless , in the case of a mandatory prepayment, the requirement to
prepay first arose prior to or on the third anniversary of the Closing Date). 
The Loan Parties agree that the Prepayment Premium is a reasonable calculation
of Lenders’ lost profits in view of the difficulties and impracticality of
determining actual damages resulting from a prepayment and/or an early repayment
of the Loans.  Notwithstanding the foregoing, no such Prepayment Premium shall
become payable in connection with mandatory prepayments under Section 2.05(b)(v)
or any payment under Section 2.04.


2.06              [Reserved].


2.07              Interest.  Borrowers shall pay interests on the unpaid
principal amount of the Term Loan at the rates, time and manner set forth below:


(a)           Rate of Interest.  The Term Loan shall bear interest on the unpaid
principal amount thereof from the date issued through the date such Term Loan is
paid in full in cash (whether on the Maturity Date, by prepayment, acceleration
or otherwise) at the Current Interest Rate.  Interest on the Term Loan shall be
computed on the basis of a 360-day year and actual days elapsed and, subject to
Section 2.07(b), shall be payable monthly, in arrears, on the last day of each
calendar month (each, an “Interest Date”) during the period beginning on the
Closing Date and ending on, and including, the Termination Date.  Each Interest
Date shall be considered the last day of an accrual period for U.S. federal
income tax purposes


(b)          Interest Payments.  On each such Interest Date, Borrowers shall (i)
pay to the Agent, for the account of the Lenders, in cash monthly installments
of interest (in arrears) at the Cash Interest Rate on the then outstanding
principal of the Term Loan and interest on the Term Loan shall be payable in
cash also at any such other time the Term Loan becomes due and payable (whether
by prepayment, acceleration or otherwise) and (ii) with respect to interest at
the PIK Interest Rate, as set forth below, accrue and capitalize the PIK Amounts
to the outstanding principal of the Term Loan. On each Interest Date, the then
outstanding principal on the Term Loan shall be increased by an amount (the “PIK
Amount”) equal to the PIK Interest Rate.  Any payment of interest that accrues
at the Cash Interest Rate due and owing on the Term Loan shall be made by cash
only by wire transfer of immediately available funds to the Agent, for the
account of the Lenders on the applicable Interest Date.  Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.
 
35

--------------------------------------------------------------------------------

(c)            (i)            If any amount payable by the Borrowers under any
Loan Document is not paid when due (after giving effect to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then such
amount shall thereafter (from the time not paid or, if applicable, following the
expiration of any applicable grace period) at the discretion of the Agent, and
upon the request of the Required Lenders, bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate, payable in cash
upon demand (or paid in kind, or a combination of cash and payment-in-kind, at
the election of the Agent), to the fullest extent permitted by applicable Laws
(including the SBIC Regulations).


(ii)           If any other Event of Default exists, then the Agent may, and
upon the request of the Required Lenders shall, require (and notify the
Borrowers thereof) that all outstanding Obligations shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate, which shall be payable in cash upon demand (or paid in kind, or a
combination of cash and payment-in-kind, at the election of the Agent), to the
fullest extent permitted by applicable Laws (including the SBIC Regulations).


(iii)         Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable in cash upon demand.


2.08             Fees.


(a)           [Reserved].


(b)          [Reserved].


(c)           Closing Fee.  The Borrowers agree to pay to the Agent, for the
ratable benefit of the Lenders, the fees payable in the amounts and at the times
set forth in the Fee Letter.


(d)           Generally.  All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Agent, for the ratable benefit of
the Lenders.  Fees paid shall not be refundable under any circumstances.


2.09              [Reserved].


2.10             Evidence of Debt.  The Credit Extensions made by the Lenders
shall be evidenced by one or more accounts or records maintained by the Agent
(the “Loan Account”) in the ordinary course of business.  The accounts or
records maintained by the Agent shall be conclusive absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrowers and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  Upon the
request of any Lender, the Borrowers shall execute and deliver to such Lender a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  The Agent may attach schedules to its Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.
 
36

--------------------------------------------------------------------------------

2.11            Payments Generally.  All payments to be made by the Borrowers
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Agent for the ratable
account of the Lenders at the Agent’s Office in Dollars and in immediately
available funds not later than 2:00 p.m. on the date specified herein.  All
payments received by the Agent after 2:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.  If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected on computing interest or
fees, as the case may be.


2.12              Nature and Extent of Each Borrower’s Liability.


(a)            Joint and Several Liability.  Each Borrower agrees that it is
jointly and severally liable for all Obligations and all agreements under the
Loan Documents.  Each Borrower agrees that its guaranty obligations hereunder
constitute a continuing guaranty of payment and not of collection, that such
obligations shall not be discharged until the Termination Date, and that such
obligations are absolute and unconditional, irrespective of (i) the genuineness,
validity, regularity, enforceability, subordination or any future modification
of, or change in, any Obligations or Loan Document, or any other document,
instrument or agreement to which any Borrower is or may become a party or be
bound; (ii) the absence of any action to enforce this Agreement (including this
Section) or any other Loan Document, or any waiver, consent or indulgence of any
kind by the Agent with respect thereto; (iii) the existence, value or condition
of, or failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by the
Agent in respect thereof (including the release of any security or guaranty);
(iv) the insolvency of any Borrower; (v) any election by the Agent in proceeding
under Debtor Relief Laws for the application of Section 1111(b)(2) of the
Bankruptcy Code; (vi) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(vii) the disallowance of any claims of the Agent against any Borrower for the
repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (viii) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except full payment in cash of all Obligations on the Termination Date.


(b)          Waivers.
 
(i)              Each Borrower expressly waives all rights that it may have now
or in the future under any statute, at common law, in equity or otherwise, to
compel the Credit Parties to marshal assets or to proceed against any Borrower,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower.  Each Borrower
waives all defenses available to a surety, guarantor or accommodation co-obligor
other than full payment of all Obligations.  It is agreed among each Borrower,
the Credit Parties that the provisions of this Section 2.12 are of the essence
of the transaction contemplated by the Loan Documents and that, but for such
provisions, the Credit Parties would decline to make Loans.  Each Borrower
acknowledges that its guaranty pursuant to this Section 2.12 is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.
 
37

--------------------------------------------------------------------------------

(ii)            The Credit Parties may, in their discretion, pursue such rights
and remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or nonjudicial sale or enforcement, without affecting any
rights and remedies under this Section 2.12.  If, in taking any action in
connection with the exercise of any rights or remedies, the Credit Parties shall
forfeit any other rights or remedies, including the right to enter a deficiency
judgment against any Borrower or other Person, whether because of any Applicable
Laws pertaining to “election of remedies” or otherwise, each Borrower consents
to such action and waives any claim based upon it, even if the action may result
in loss of any rights of subrogation that such Borrower might otherwise have
had.  Any election of remedies that results in denial or impairment of the right
of the Credit Parties to seek a deficiency judgment against any Borrower shall
not impair any other Borrower’s obligation to pay the full amount of the
Obligations.  Each Borrower waives all rights and defenses arising out of an
election of remedies, such as nonjudicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person.  The Credit
Parties may bid all or a portion of the Obligations at any foreclosure or
trustee’s sale or at any private sale, and the amount of such bid need not be
paid by the Credit Parties but shall be credited against the Obligations.  The
amount of the successful bid at any such sale, whether the Credit Parties or any
other Person is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral, and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Section 2.12,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which the Credit
Parties might otherwise be entitled but for such bidding at any such sale.
 
(c)           Extent of Liability; Contribution.


(i)             Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 2.12 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower’s Allocable Amount.


(ii)            If any Borrower makes a payment under this Section 2.12 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.  The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 2.12 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.


(d)          Direct Liability.  Nothing contained in this Section 2.12 shall
limit the liability of any Borrower to pay Loans made directly or indirectly to
that Borrower and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder.


(e)          Joint Enterprise.  Each Borrower has requested that the Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically.  The
Borrowers’ business is a mutual and collective enterprise, and the successful
operation of each Borrower is dependent upon the successful performance of the
integrated group.  The Borrowers believe that consolidation of their credit
facility will enhance the borrowing power of each Borrower and ease
administration of the facility, all to their mutual advantage.  The Borrowers
acknowledge that the Lender’s willingness to extend credit and to administer the
Collateral on a combined basis hereunder is done solely as an accommodation to
Borrowers and at Borrowers’ request.
 
38

--------------------------------------------------------------------------------

(f)            Subordination.  Each Loan Party hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Loan Party, howsoever arising, to the full payment in
cash of all Obligations on the Termination Date.


(g)          Borrower Agent.


(i)             Each Borrower hereby irrevocably appoints and designates CCP
(“Borrower Agent”) as its representative and agent and attorney-in-fact for all
purposes under the Loan Documents, including requests for Credit Extensions,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with the Agent.


(ii)            Each other Loan Party hereby irrevocably appoints and designates
the Borrower Agent as its agent and attorney-in-fact to receive statements on
account and all other notices from the Agent with respect to the Obligations or
otherwise under or in connection with this Agreement and the other Loan
Documents.


(iii)          Any notice, election, representation, warranty, agreement or
undertaking by or on behalf of any Loan Party by the Borrower Agent shall be
deemed for all purposes to have been made by such Loan Party and shall be
binding upon and enforceable against such Loan Party to the same extent as if
made directly by such Loan Party.


(iv)         The Borrower Agent hereby accepts the appointment by each Loan
Party hereunder to act as its agent and attorney-in-fact.


(v)           The Agent shall be entitled to rely upon, and shall be fully
protected in relying upon, any notice or communication (including any notice of
borrowing) delivered by Borrower Agent on behalf of any Borrower or other Loan
Party.  The Agent may give any notice to or communication with a Borrower or
other Loan Party hereunder to Borrower Agent on behalf of such Borrower or Loan
Party.  The Agent shall have the right, in its discretion, to deal exclusively
with Borrower Agent for any or all purposes under the Loan Documents.  Each
Borrower and each other Loan Party agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower Agent shall be binding upon and enforceable against it.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01           Taxes.



(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 
39

--------------------------------------------------------------------------------

(i)              Any and all payments by or on account of any obligation of the
Loan Parties hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Loan
Parties to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by the Borrower Agent or the Agent, as
the case may be, upon the basis of the information and documentation to be
delivered pursuant to subsection (d) below.


(ii)             If any Loan Party shall be required by the Code or other
applicable Laws to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Borrowers shall withhold or make such deductions as are determined by the Agent
to be required based upon the information and documentation it has received
pursuant to subsection (d) below, (B) the Borrowers shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code or other applicable Laws, as the case may be, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Loan Parties shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.


(b)          Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.


(c)           Tax Indemnification by the Borrowers.  Without limiting the
provisions of subsection (a) or (b) above, each Loan Party shall, and does
hereby, indemnify the Agent ,and shall make payment in respect thereof within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) withheld
or deducted by the Loan Parties or the Agent (or the applicable Recipient) or
paid by the Agent (or the applicable Recipient), as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.


(d)           Evidence of Payments.  Upon request by the Borrower Agent or the
Agent (or the applicable Recipient), as the case may be, after any payment of
Taxes by the Loan Parties or by the Agent (or the applicable Recipient) to a
Governmental Authority as provided in this Section 3.01, the Borrower Agent
shall deliver to the Agent (or the applicable Recipient) or the Agent shall
deliver to the Borrower Agent, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Borrower Agent or the Agent (or
the applicable Recipient), as the case may be.


(e)           Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrowers and the Borrower Agent,
at the time or times reasonably requested by the Borrowers or the Borrower
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Borrower Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrowers or the Borrower Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrowers or the Borrower Agent as will enable the Borrowers or
the Borrower Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(e) (ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Agent’s (or the applicable Recipient’s) reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
40

--------------------------------------------------------------------------------

(ii)           Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Borrower,


(A)         any Lender that is a U.S. Person shall deliver to the Borrowers and
the Borrower Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrowers or the Borrower Agent), executed originals of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;


(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Borrower Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Borrower Agent),
whichever of the following is applicable:


(I)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W‑8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(II)        executed originals of IRS Form W‑8ECI;


(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E‑1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W‑8BEN; or


(IV)       to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E‑2 or
Exhibit E‑3, IRS Form W‑9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E‑4 on
behalf of each such direct and indirect partner;
 
41

--------------------------------------------------------------------------------

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrowers and the Borrower Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Borrower Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrowers or the Borrower Agent to determine the
withholding or deduction required to be made; and


(D)              if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable) such
Lender shall deliver to the Borrowers and the Borrower Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Borrower Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) any such
additional documentation reasonably requested by the Borrowers or the Borrower
Agent as may be necessary for the Borrowers and the Borrower Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for the purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(f)            Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrowers and
the Borrower Agent in writing of its legal inability to do so.


(g)         Treatment of Certain Refunds.  If the Agent (or the applicable
Recipient) determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by any Loan Party
or with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to such Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by any Loan Party under this Section 3.01 with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
incurred by the Agent (or the applicable Recipient), and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that each Loan Party, upon the request of the Agent (or
the applicable Recipient), agrees to repay the amount paid over to any Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent (or the applicable Recipient) in the event
the Agent (or the applicable Recipient) is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Agent (or the applicable Recipient) to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.


3.02             [Reserved].
 
42

--------------------------------------------------------------------------------

3.03              [Reserved].


3.04              Increased Costs; Reserves on LIBOR (One Month) Rate Loans.


(a)           Increased Costs Generally.  If any Change in Law shall:


(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Agent or any Lender (except any reserve requirement contemplated by Section
3.04(e));


(ii)           subject the Agent or any Lender to any tax of any kind whatsoever
with respect to this Agreement  or any LIBOR (One Month) Rate Loan made by it,
or change the basis of taxation of payments to the Agent or any Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by the Agent or any Lender); or


(iii)         impose on the Agent or any Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR (One
Month) Rate Loans made by the Agent or participation therein;


and the result of any of the foregoing shall be to increase the cost to the
Agent or any Lender of making or maintaining any Loan the interest on which is
determined by reference to the LIBOR (One Month) Rate (or of maintaining its
obligation to make any such Loan), or to increase the cost to the Agent or any
Lender of participating in, or to reduce the amount of any sum received or
receivable by the Agent or any Lender hereunder (whether of principal, interest
or any other amount) then, upon request of the Agent or any Lender, the Loan
Parties will pay to the Agent or any Lender, as the case may be, such additional
amount or amounts as will compensate the Agent or any Lender, as the case may
be, for such additional costs incurred or reduction suffered.


(b)          Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time pursuant to subsection (c) below the Loan Parties will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.


(c)           Certificates for Reimbursement.  A certificate of each Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section 3.04 and delivered to the Borrower Agent shall be conclusive absent
manifest error.  The Loan Parties shall pay the Agent the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of the Agent to
demand, on behalf of the Lenders, compensation pursuant to the foregoing
provisions of this Section 3.04 shall not constitute a waiver of the Agent’s or
any Lender’s right to demand such compensation, provided that the Loan Parties
shall not be required to compensate the Agent or any Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Agent, on
behalf of the Lenders, notifies the Loan Parties of the Change in Law giving
rise to such increased costs or reductions and of the Agent’s or any Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine‑month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
43

--------------------------------------------------------------------------------

(e)           Reserves on LIBOR (One Month) Rate Loans.  The Borrowers shall pay
to the Agent, for the ratable benefit of the Lenders, as long as the Agent or
any Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency Liabilities”), additional interest on the unpaid
principal amount of each LIBOR (One Month) Rate Loan equal to the actual costs
of such reserves allocated to such Loan by the Agent (as determined by the Agent
in good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower Agent shall have received at least ten (10) days’ prior notice of such
additional interest from the Agent.  If the Agent fails to give notice ten (10)
days prior to the relevant Interest date, such additional interest shall be due
and payable ten (10) days from receipt of such notice.


3.05             [Reserved].


3.06             [Reserved].


3.07             Certificate of Lender.  If any Lender claims reimbursement or
compensation pursuant to this Article III, the Agent, on behalf of the Agent,
shall deliver to the Borrowers a certificate setting forth in reasonable detail
the amount payable to each Lender hereunder and the basis therefor.


3.08             Survival.  All of the Borrowers’ obligations under this Article
III shall survive the occurrence of the Termination Date.


ARTICLE IV


SECURITY AND ADMINISTRATION OF COLLATERAL


4.01              Security Interest in Collateral.  To secure the prompt payment
and performance to the Credit Parties of the Obligations, each Loan Party hereby
grants to the Agent, for the ratable benefit of the Credit Parties, a continuing
Lien upon all of such Loan Party’s assets, including all of the following
property and interests in property of such Loan Party (but, for the avoidance of
doubt, expressly excluding the Excluded Assets and the Excluded Deposit
Accounts), whether now owned or existing or hereafter created, acquired or
arising and wheresoever located:


(a)           all Accounts;


(b)           all Goods, including, without limitation, all Equipment (including
Rolling Stock), Fixtures and Inventory;


(c)           all Chattel Paper (whether tangible or electronic);


(d)           the Commercial Tort Claims specified on Schedule 4.01;


(e)           all Deposit Accounts, all cash, and all other property from time
to time deposited therein or otherwise credited thereto and the monies and
property in the possession or under the control of the Agent, on behalf of the
Credit Parties, or any affiliate, representative, agent or correspondent of the
Lender;
 
44

--------------------------------------------------------------------------------

(f)            all Documents


(g)           all General Intangibles (including, without limitation, all
Payment Intangibles, Intellectual Property and Licenses);


(h)           all Instruments (including, without limitation, Promissory Notes);


(i)            all Investment Property;


(j)            all Letter‑of‑Credit Rights;


(k)            all Pledged Interests;


(l)            all Supporting Obligations;


(m)          the Centrex Acquisition Documents, Seller Undertakings and
Payments;


(n)           all refunds for Taxes,


(o)           all other tangible and intangible personal property of such Loan
Party (whether or not subject to the UCC or PPSA), including, without
limitation, all bank and other accounts and all cash and all investments
therein, all proceeds, products, offspring, accessions, rents, profits, income,
benefits, substitutions and replacements of and to any of the property of such
Loan Party described in the preceding clauses of this Section 4.01 hereof
(including, without limitation, any Insurance Proceeds thereon and all causes of
action, claims and warranties now or hereafter held by such Loan Party in
respect of any of the items listed above), and all books, correspondence, files
and other Records including, without limitation, all tapes, disks, cards,
Software, data and computer programs in the possession or under the control of
such Loan Party or any other Person from time to time acting for such Loan Party
that at any time evidence or contain information relating to any of the property
described in the preceding clauses of this Section 4.01 hereof or are otherwise
necessary or helpful in the collection or realization thereof; and


(p)           all Proceeds, including all Cash Proceeds and Noncash Proceeds,
and products of any and all of the foregoing Collateral;


(I)                  in each case howsoever such Loan Party’s interest therein
may arise or appear (whether by ownership, security interest, claim or
otherwise).


(II)                Notwithstanding anything herein to the contrary, for the
avoidance of doubt, the term “Collateral” shall not include, and no Loan Party
is pledging, nor granting a security interest hereunder in, any Excluded Assets
and the Excluded Deposit Accounts.


4.02              Other Collateral.


(a)           Commercial Tort Claims.  The Loan Parties shall promptly notify
the Agent in writing upon any Loan Party incurring or otherwise obtaining a
Commercial Tort Claim after the Closing Date against any third party and, upon
request of the Agent, promptly enter into an amendment to this Agreement and do
such other acts or things deemed appropriate by the Agent to give the Agent, on
behalf of the Credit Parties, a security interest in any such Commercial Tort
Claim.  The Loan Parties represent and warrant that as of the date of this
Agreement, to their knowledge, no Loan Party possesses any Commercial Tort
Claims, except as disclosed on Schedule 4.01.
 
45

--------------------------------------------------------------------------------

(b)          Other Collateral.  The Loan Parties shall promptly notify the Agent
in writing upon acquiring or otherwise obtaining any Collateral after the date
hereof consisting of Deposit Accounts (other than Excluded Deposit Accounts),
Investment Property, Letter of Credit Rights or Electronic Chattel Paper and,
upon the request of the Agent, promptly execute such other documents, and do
such other acts or things deemed appropriate by the Agent to deliver to the
Agent control with respect to such Collateral; promptly notify the Agent in
writing upon acquiring or otherwise obtaining any Collateral after the date
hereof consisting of Documents or Instruments and, upon the request of the
Lender, will promptly execute such other documents, and do such other acts or
things deemed appropriate by the Agent to deliver to the Agent possession of
such Documents (to the extent negotiable) and Instruments, and with respect to
non-negotiable Documents, to have such non-negotiable Documents issued in the
name of the Agent; and with respect to Collateral in the possession of a third
party, other than Certificated Securities and Goods covered by a Document,
obtain an acknowledgment from the third party that it is holding the Collateral
for the benefit of the Agent.


(c)            Lien Perfection; Further Assurances.  The Loan Parties shall
execute such UCC-1 or PPSA financing statements as are required by the UCC or
the PPSA, as applicable and such other instruments, assignments or documents as
are necessary to perfect the Agent’s Lien upon any of the Collateral and shall
take such other action as may be required to perfect or to continue the
perfection of the Agent’s Lien upon the Collateral, other than, in each case,
Excluded Perfection Actions.  Unless prohibited by applicable law, each Loan
Party hereby authorizes the Agent to execute and file any such financing
statement, including financing statements that indicate the Collateral (a) as
all assets of such Loan Party or words of similar effect, or (b) as being of an
equal or lesser scope, or with greater or lesser detail, than as set forth in
Section 4.01 on such Loan Party’s behalf.  Each Loan Party also hereby ratifies
its authorization for the Agent to have filed in any jurisdiction any like
financing statements or amendments thereto if filed prior to the date hereof. 
At the Agent’s request, each Loan Party shall also promptly execute or cause to
be executed and shall deliver to the Agent any and all documents, instruments
and agreements deemed necessary by the Agent to give effect to or carry out the
terms or intent of the Loan Documents, provided that no Loan Party shall be
required to take any Excluded Perfection Action.


(d)           Investment Property and other Equity Interests.


(i)             Form of Pledged Interests.  At no time shall any Pledged
Interests: (a) be held or maintained in the form of a security entitlement or
credited to any securities account other than security entitlements credited to
a securities account that is listed on Schedule 6.19 (as supplemented from time
to time) and that is subject to the control of the Agent pursuant to Section
4.05; and (b) which constitute a “security” under Article 8 of any applicable
UCC (or if applicable, the PPSA) be maintained in the form of uncertificated
securities.  With respect to any Pledged Interests that are “securities” under
Article 8 of the applicable UCC (or if applicable the PPSA), such Pledged
Interests are, and shall at all times be, represented by the share certificates
listed on Schedule 4.02 hereto (as supplemented from time to time), and such
share certificates, with stock powers duly executed in blank by the applicable
Loan Party, shall have been delivered to the Agent.


(ii)            Delivery of Certificates.  All certificates or instruments
representing or evidencing any Pledged Interests shall be delivered to and held
by or on behalf of the Agent pursuant hereto, shall be in suitable form for
further transfer by delivery, and shall be accompanied by all necessary
instruments of transfer or assignment, duly executed in blank.  The Pledged
Interests consisting of Equity Interests pledged hereunder have been duly
authorized and validly issued and are fully paid and non-assessable
 
46

--------------------------------------------------------------------------------

(iii)          Issuer Agreements. Upon request of the Agent, each Loan Party
that is the issuer of any Pledged Interests shall and shall cause each other
Person that is the issuer of any Pledged Interests to (a) acknowledge in writing
the security interest and Lien of the Agent in such Collateral granted by the
Loan Party owning such Pledged Interests, (b) agree in writing that, with
respect to any such Pledged Interests, it will comply with the instructions
originated by the Agent without further consent of any other Loan Party and (c)
confirm and agree in writing that, with respect to any such Pledged Interests,
it has not received notice of any other continuing Lien therein (other than the
Lien in favor of the Agent hereunder) and will not comply with the instructions
originated by any Person (other than the Agent) without further consent of the
Agent.
 
(iv)          Distributions on Investment Property and other Equity Interests. 
In the event that any cash dividend or cash distribution (a “Dividend”) is paid
on any Pledged Interests of any Loan Party at a time when no Event of Default
has occurred and is continuing, such Dividend may be paid directly to the
applicable Loan Party.  If an Event of Default has occurred and is continuing,
then, any such Dividend or payment shall be paid directly to the Agent for the
benefit of the Credit Parties.


(v)          Voting Rights with respect to Equity Interests.  So long as no
Event of Default has occurred and is continuing, Loan Parties shall be entitled
to exercise any and all voting and other consensual rights pertaining to any of
the Pledged Interests or any part thereof for any purpose not prohibited by the
terms of this Agreement.  If an Event of Default shall have occurred and be
continuing,  all rights of Loan Parties to exercise the voting and other
consensual rights that it would otherwise be entitled to exercise shall, at the
Agent’s option, be suspended, and all such rights shall, at the Agent’s option,
thereupon become vested in the Agent for the benefit of the Credit Parties
during the continuation of such Event of Default, and the Agent shall, at its
option, thereupon have the sole right to exercise such voting and other
consensual rights and during the continuation of such Event of Default and the
Agent shall have the right to act with respect thereto as though it were the
outright owner thereof.  After all Events of Default have been waived in
accordance with the provisions hereof, and so long as the Obligations shall not
have been accelerated, each Loan Party shall have the right to exercise the
voting and other consensual rights and powers that it would have otherwise been
entitled to pursuant to this Section 4.02(d)(v).


(vi)         Securities Accounts.  No Loan Party shall maintain any securities
accounts with any securities intermediary that are not identified on Schedule
6.19 (as supplemented from time to time) and as to which such securities
intermediary and such Loan Party have entered into a control agreement with the
Agent in which such Loan Party irrevocably authorizes and directs such
securities intermediary to dispose of such Collateral at the direction of the
Agent and to comply with the instructions originated by the Agent without
further consent of such Loan Party.  The Agent agrees with the Loan Parties that
such instruction shall not be given by the Agent unless an Event of Default has
occurred and is continuing.


(vii)       Organizational Documents.  With respect to each issuer of any
Pledged Interests of each Loan Party, such Loan Party shall promptly deliver to
the Agent (a) copies of the organizational documents of such issuer, together
with all amendments thereto and any shareholder or similar agreement in respect
of such Pledged Interests to which such Loan Party is a party and (b) at the
request of the Agent, the consent of each other party to any such document or
agreement to the pledge by such Loan Party of such Pledged Interests hereunder
and to the transfer of such Pledged Interests to the Agent or its nominee at any
time after the occurrence and during the continuance of an Event of Default.
 
47

--------------------------------------------------------------------------------

(e)           Lien on Realty.  The due and punctual payment and performance of
the Loan Parties shall also be secured by the Lien created by the Mortgages upon
all property of the Loan Parties described therein.  If any Loan Party shall
acquire at any time or times hereafter any fee simple interest in other real
property, such Loan Party agrees promptly at Agent’s option to execute and
deliver to the Agent, as additional security and Collateral for the Obligations,
Mortgages covering such real property.  The Mortgages shall be duly recorded (at
Loan Parties’ expense) in each office where such recording is required to
constitute a valid Lien on the real property covered thereby.  In respect of any
Mortgage, Loan Parties shall deliver to the Agent, at Loan Parties’ expense, all
Mortgage Related Documents as the Agent and its counsel may request relating to
the real property subject to the Mortgages.


(f)           Centrex Acquisition Documents.  Each Borrower hereby irrevocably
authorizes and empowers the Agent or its agent, in their sole discretion, to
assert, either directly or on behalf of any Borrower and each other Loan Party,
at any time after the occurrence of an Event of Default and during the
continuance thereof, any claims any Borrower may from time to time have against
any person or entity or any of their affiliates with respect to any and all of
the Contract Rights or with respect to any and all payments or other obligations
due from the Sellers or any of their affiliates to the Borrowers or any other
Loan Party under or pursuant to the Centrex Acquisition Documents (“Payments”),
and to receive and collect any damages, awards and other monies resulting
therefrom and to apply the same on account of the Obligations.  After the
occurrence of any Event of Default and during the continuance thereof, the Agent
may provide notice to the Sellers or any of their affiliates under Centrex
Acquisition Documents that all Payments shall be made to or at the direction of
the Agent for so long as such Event of Default shall be continuing.  Following
the delivery of any such notice, the Agent shall promptly notify the Sellers and
their affiliates, as the case may be, under the Centrex Acquisition Documents
upon the termination or waiver of any such Event of Default.  After the
occurrence of any Event of Default and during the continuance thereof, each
Borrower hereby irrevocably makes, constitutes and appoints the Agent (and all
officers, employees, or agent designated by the Agent ) as such Borrower’s true
and lawful attorney (and agent-in-fact) for the purpose of enabling the Agent or
its agent to assert and collect such claims and to apply such monies in the
manner set forth hereinabove, which appointment, being coupled with an interest,
is irrevocable.  Each Borrower shall keep the Agent informed of all
circumstances bearing upon any potential material claim under or with respect to
the Centrex Acquisition Documents and the Seller Undertakings and such Borrower
shall not, without the prior written consent of the Agent, (i) waive any of its
rights or remedies under any Centrex Acquisition Document with respect to any of
the Seller Undertakings in excess of $250,000.00 in the aggregate during any
Fiscal Year, (ii) settle, compromise or offset any amount payable by the sellers
to such Borrower under any Centrex Acquisition Document in excess of $250,000.00
in the aggregate during any Fiscal Year, or (iii) amend or otherwise modify any
Centrex Acquisition Document in any manner which is materially adverse to the
interests of the Agent.  Each Borrower shall and shall cause each other Loan
Party to perform and observe all the material terms and conditions of each
Centrex Acquisition Document to be performed by it, maintain each Centrex
Acquisition Document in full force and effect, enforce each Centrex Acquisition
Document in accordance with its terms and take all such action to such end as
may from time to time be reasonably requested by the Borrower.  Anything herein
to the contrary notwithstanding, (i) each applicable Borrower and other Loan
Party shall remain liable under each Centrex Acquisition Document to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Agent of any of its rights hereunder shall not release any Borrower or any other
Loan Party from any of its duties or obligations under any Centrex Acquisition
Document and (iii) the Agent shall not have any obligation or liability under
any Centrex Acquisition Document by reason of this Agreement, nor shall the
Agent be obligated to perform any of the obligations or duties of any Borrower
or other Loan Party thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder. Each Borrower hereby irrevocably
authorizes and empowers the Agent, in the Agent’s sole discretion, at any time
after the occurrence and during the continuance of an Event of Default, to
assert, either directly or on behalf of such Borrower or any other Loan Party,
any claim such Borrower or other Loan Party may from time to time have against
the Sellers under or with respect to the Centrex Acquisition Documents and to
receive and collect any and all damages, awards and other monies resulting
therefrom and to apply the same to the Obligations.  Each Borrower hereby
irrevocably makes, constitutes and appoints Agent as its true and lawful
attorney in fact for the purpose of enabling the Agent to assert and collect
such claims and to apply such monies in the manner set forth above, which
appointment, being coupled with an interest, is irrevocable.
 
48

--------------------------------------------------------------------------------

4.03             Collateral Administration.


(a)          Administration of Accounts.


(i)             Records and Schedules of Accounts.  Each Borrower shall keep
accurate and complete records of its Accounts, including all payments and
collections thereon.


(ii)           Taxes.  If an Account of any Borrower includes a charge for any
Taxes, the Agent is authorized, in its discretion after the occurrence of an
Event of Default and during the continuation thereof, to pay the amount thereof
to the proper taxing authority for the account of such Borrower and to charge
Borrowers therefor; provided, however, that the Agent shall not be liable for
any Taxes that may be due from Borrowers or with respect to any Collateral.


(iii)         Account Verification.  After Payment in Full of the First Lien
Priority Debt, if an Event of Default exists, the Agent shall have the right at
any time, in the name of itself or any Lender, any designee of such Lender or
any Borrower, to verify the validity, amount or any other matter relating to any
Accounts of Borrowers by mail, telephone or otherwise.  Borrowers shall
cooperate fully with the Agent in an effort to facilitate and promptly conclude
any such verification process.


(iv)          Proceeds of Collateral.  Borrowers shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to the Concentration Account
(as defined in the First Lien Credit Agreement) (or a lockbox relating to the
Concentration Account (as defined in the First Lien Credit Agreement) (or, after
the Payment in Full of First Lien Priority Debt, in an account subject to a
Control Agreement in favor of the Agent).  If any Borrower or Subsidiary
receives cash or Payment Items with respect to any Collateral, it shall hold
same in trust for the Agent and promptly (not later than the next Business Day)
deposit same into the Concentration Account (as defined in the First Lien Credit
Agreement).  Notwithstanding the foregoing, subject to Section 4.05(a), Accounts
for which the Account Debtor is a Canadian entity shall be made directly to a
Controlled Deposit Account or to the Concentration Account (as defined in the
First Lien Credit Agreement) (or a lockbox relating to the Concentration Account
(as defined in the First Lien Credit Agreement) (or, after the Payment in Full
of First Lien Priority Debt, in an account subject to a Control Agreement).


(b)          Administration of Inventory.


(i)             Records and Reports of Inventory.  Each Borrower shall keep
accurate and complete records of its Inventory, including costs and daily
withdrawals and additions.  Each Borrower shall conduct a physical inventory at
least once per calendar year (and on a more frequent basis if requested by the
Agent when an Event of Default is continuing) and periodic cycle counts
consistent with historical practices, and shall provide to the Agent a report
based on each such inventory and count promptly upon completion thereof,
together with such supporting information as the Agent may request.
 
49

--------------------------------------------------------------------------------

The Agent, in its reasonable discretion, if any Event of Default is continuing,
may cause additional inventories (including physical counts) to be taken as the
Agent determines (each, at the expense of the Loan Parties).  The Agent may
participate in and observe each physical count.


(ii)           Returns of Inventory.  No Borrower shall return any Inventory to
a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the Ordinary Course of Business; (b) no Event of
Default exists or would result therefrom; (c) the Agent is promptly notified if
the aggregate value of all Inventory returned in a particular calendar month
exceeds $150,000; and (d) any payment received by a Borrower for a return is
promptly remitted to the First Lien Lender, until Payment in Full of First Lien
Priority Debt, for application to First Lien Priority Debt.


(iii)          Acquisition, Sale and Maintenance.  Each Borrower shall take all
steps to assure that all Inventory is produced in accordance with applicable
Law, including the FLSA.  No Borrower shall sell any Inventory on consignment or
approval or any other basis under which the customer may return or require a
Borrower to repurchase such Inventory.  The Borrowers shall use, store and
maintain all Inventory with reasonable care and caution, in accordance with
applicable standards of any insurance and in conformity with all applicable
Laws, and shall make current rent payments (within applicable grace periods
provided for in leases) at all locations where any Collateral is located.


(c)          Landlord, Processor and Storage Agreements.  Each Loan Party shall
provide the Agent, upon request with copies of all agreements between any Loan
Party or any of its Subsidiaries and any landlord, warehouseman, processor,
bailee, distributor or consignee which owns or is the lessee of any premises at
which any Collateral may, from time to time, be kept.  With respect to any lease
(other than leases for sales offices), bailment, warehousing agreement, any
processing agreement or similar agreement in any case entered into after the
Closing Date, each Loan Party shall use commercially reasonable efforts to
provide the Agent with a Lien Waiver with respect to such premises.


4.04              Further Assurances.


(a)           New Deposit Accounts and Securities Accounts.  Concurrently with
or prior to the opening of a Deposit Account, Securities Account, commodities
account, securities entitlement or commodity contract by any Loan Party after
the Closing Date, other than any Excluded Deposit Account, such Loan Party shall
deliver to the Agent a Control Agreement covering such Deposit Account,
Securities Account, securities entitlement or commodity contract, duly executed
by such Loan Party, the Agent, the First Lien Lender and the applicable
Controlled Account Bank, securities intermediary or financial institution at
which such account is maintained or with which such entitlement or contract is
carried, as the case may be; provided, that prior to the Payment in Full of
First Lien Priority Debt, the Loan Parties shall be required only to utilize
commercially reasonable efforts to obtain a Control Agreement to which the First
Lien Lender and the Agent both would be parties in respect of any such Deposit
Account, Securities Account, securities entitlement or commodity contract opened
after the Closing Date and if, after utilizing such commercially reasonable
efforts, the Loan Parties shall have been unsuccessful in obtaining such a
Control Agreement, then no such Control Agreement shall be required in respect
thereof so long as the First Lien Lender continues to act as bailee and
perfection agent for the benefit of the Agent in respect thereof as contemplated
by the Intercreditor Agreement; it being agreed and understood that, from and
after Payment in Full of First Lien Priority Debt, the Loan Parties shall be
required to comply with the provisions of this clause (a) (without giving effect
to this proviso).
 
50

--------------------------------------------------------------------------------

(b)          UCC and PPSA Authorization.  The Agent is hereby irrevocably
authorized to execute (if necessary) and file or cause to be filed, with or if
permitted by applicable law without the signature of any Borrower appearing
thereon, all UCC and PPSA financing statements reflecting any Borrower as
“debtor” and the Agent as “secured party,” and continuations thereof and
amendments thereto, as the Agent reasonably deems necessary or advisable to give
effect to the transactions contemplated hereby and by the other Loan Documents.


4.05             Cash Management.


(a)           Controlled Deposit Account.  On or prior to the Closing Date, the
relevant Borrower shall enter into a Control Agreement with the Agent, the First
Lien Lender and the relevant Controlled Account Bank with respect to each
Deposit Account listed on Schedule 6.19 (other than Excluded Deposit Accounts),
which shall include all lockboxes and related lockbox accounts used for the
collection of Accounts.  Each Loan Party agrees that all invoices rendered and
other requests made by any Loan Party for payment in respect of Accounts shall
contain a written statement directing payment in respect of such Accounts to be
paid to a Controlled Deposit Account in its name.  The Borrower Agent shall
cause bank statements and/or other reports to be delivered to the Agent not less
often than monthly, accurately setting forth all amounts deposited in each
Deposit Account to ensure the proper transfer of funds as set forth above.  All
remittances received by any Loan Party on account of Accounts, together with the
proceeds of any other Collateral, shall be held as the Agent’s property, for the
benefit of the Credit Parties, by such Loan Party as trustee of an express trust
for the benefit of the Credit Parties and such Loan Party shall immediately
deposit same in kind in a Controlled Deposit Account.  The Agent retains the
right at all times after the occurrence and during the continuance of an Event
of Default to notify Account Debtors that a Loan Party’s Accounts have been
assigned to the Agent and to collect such Loan Party’s  Accounts directly in its
own name, or in the name of the Agent’s agent, and to charge the collection
costs and expenses, including reasonable attorneys’ fees, to the Loan Account.


4.06             Information Regarding Collateral.  Each Borrower represents,
warrants and covenants that (a) the chief executive office of each Loan Party on
the Closing Date is located at the address or addresses specified on Schedule
4.06, and (b) Schedule 4.06 contains a true and complete list of (i) the exact
legal name, jurisdiction of formation, and address within the United States or
Canada of each Loan Party and of each other Person that has effected any merger
or consolidation with a Loan Party or contributed or transferred to a Loan Party
any property constituting Collateral at any time since January 1, 2010,
(excluding Persons making sales in the ordinary course of their businesses to a
Loan Party of property constituting Inventory in the hands of such seller), (ii)
the exact legal name, jurisdiction of formation, jurisdiction identification
number, and each location of the chief executive office of each Loan Party at
any time since January 1, 2010, (iii) each location within the United States or
Canada in which material goods constituting Collateral are located as of the
Closing Date (together with the name of each owner of the property located at
such address if not the applicable Loan Party, a summary description of the
relationship between the applicable Loan Party and such Person and the maximum
approximate book or market value of the Collateral held or to be held at such
location).  The Company shall not change, and shall not permit any other Loan
Party to change, its name, jurisdiction of formation (whether by
reincorporation, merger or otherwise), the location of its chief executive
office or any location specified in clause (b)(iii) of the immediately preceding
sentence, or use or permit any other Loan Party to use, any additional trade
name, trademark or other trade style, except upon giving not less than thirty
(30) days’ prior written notice to the Agent and taking or causing to be taken
all such action at Borrowers’ or such other Loan Parties’ expense as may be
reasonably requested by the Agent to perfect or maintain the perfection and
priority of the Lien of the Agent in Collateral.  The parties acknowledge that,
prior to the date of this Agreement, the Borrowers have given notice to the
Agent and the Lenders of the intended Facility Relocation and that the Borrowers
have terminated the lease for their chief executive office located at 303/333
Rock Industrial Park Drive, Bridgeton, Missouri, and no further notice is
required with respect to the Facility Relocation under the terms of this Section
4.06.
 
51

--------------------------------------------------------------------------------

4.07              Releases.


(a)          The Agent shall, at the written request of the Borrower Agent and
sole expense of the Loan Parties, release the following:


(i)             Any Collateral sold, transferred or otherwise disposed of in a
Disposition permitted by this Agreement and the other Loan Documents (including
pursuant to a waiver or consent), and Agent shall, within a reasonable period of
time, execute and deliver to the Borrower Agent or the relevant Loan Party all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral;


(ii)          A Borrower (other than the Company and CCP) from its Obligations
if all of the Equity Interests of such Borrower are sold, transferred or
otherwise disposed of in a Disposition permitted by this Agreement and the other
Loan Documents (including pursuant to a waiver or consent); provided that the
Borrower Agent shall have delivered to the Agent a written request at least ten
(10) Business Days prior to the date for release, identifying the relevant
Borrower and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any material expenses in connection therewith,
together with a certification by the Borrower Agent stating that such
transaction is in compliance with this Agreement and the other Loan Documents;
and


(iii)         Any Collateral which the Agent or any Lender is required to
release pursuant to the Intercreditor Agreement.


(b)          Upon Payment in Full on the Termination Date, the Collateral shall
be released from the Liens created hereby, and all rights to the Collateral
shall revert to the Borrowers.  At the request and sole expense of the Borrower
Agent following Payment in Full, the Agent shall deliver to the Borrower Agent
any Collateral held by the Agent hereunder, and execute and deliver to the
Borrower Agent such documents as the Borrower Agent shall reasonably request in
writing to evidence such termination and release of the Liens created hereby.


4.08         Intercreditor Agreement.  Agent, the Borrowers and First Lien
Lender have entered into the Intercreditor Agreement. To the extent any
provision of this Agreement conflicts with or is otherwise inconsistent with the
Intercreditor Agreement, the Intercreditor Agreement shall govern and control. 
Without limiting the generality of the foregoing, notwithstanding anything to
the contrary in this Agreement or any other Loan Document, until the Payment in
Full of First Lien Priority Debt, (a) any assignment, endorsement, delivery or
transfer of Collateral hereunder to Agent shall be to First Lien Lender, (b) any
delivery of any Collateral or any other item to Agent required hereunder shall
be to First Lien Lender, (c) all items required to be delivered to Agent
hereunder, including, without limitation, stock certificates and chattel paper,
shall be delivered to First Lien Lender as contractual representative for
purposes of perfection for the Agent and Lenders, (d) as and to the extent
provided in the Intercreditor Agreement, all distributions, dividends or other
property paid or payable with respect to any Collateral shall be paid to the
First Lien Lender, and (e) notwithstanding anything herein to the contrary, all
Liens created under this Agreement or any other Loan Document, and rights and
remedies of the Agent (and the Lenders) in respect thereof, shall be subject to
and limited by the terms of the Intercreditor Agreement (as among the First Lien
Lender, the Agent and the Lenders).  Any provision of this Agreement or any
other Loan Document to the contrary notwithstanding, prior to the Payment in
Full of First Lien Priority Debt, no Loan Party shall be required to act or
refrain from acting with respect to any Collateral if compliance by such Loan
Party with such requirement would result in a breach of or constitute a default
under the Intercreditor Agreement (provided, the foregoing shall not limit the
deemed occurrence of, or ability of the Agent to declare, any Default or Event
of Default hereunder due to such failure to act or refraining from acting, it
being agreed and understood that the Intercreditor Agreement delineates the
rights and powers, subject to the terms and conditions therein contained, of the
First Lien Lender, the Agent and the Lenders, as among themselves).  If any Loan
Party shall grant a security interest in or pledge any assets or undertake any
actions to perfect or protect any Liens in connection with the Security
Instruments, such Loan Party may simultaneously grant a security interest in and
pledge such assets or undertake such actions with respect to such assets as
necessary to comply with the provisions set forth in the Intercreditor Agreement
and the First Lien Loan Documents, without further request or consent by the
Agent or any other Credit Party.
 
52

--------------------------------------------------------------------------------

ARTICLE V


CONDITIONS PRECEDENT TO CREDIT EXTENSION


5.01             Conditions of Credit Extension.  The obligation of the Lenders
to make the Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:


(a)           The Agent’s receipt of the following items, each properly executed
by a Responsible Officer of the signing Loan Party, each dated as of the Closing
Date (or, in the case of certificates of governmental officials, a recent date
before the Closing Date) and each in form and substance satisfactory to the
Agent and its legal counsel:


(i)             executed counterparts of this Agreement and each of the Security
Instruments;


(ii)           A Note executed by the Borrowers in favor of each Lender that
requests a Note;


(iii)         such certificates of resolutions or other action, incumbency
certificates (including specimen signatures), and/or other certificates of
Responsible Officers or the Secretary or Assistant Secretary of each Loan Party
as the Agent may reasonably require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;


(iv)         such documents and certifications as the Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Borrower is validly existing, in good standing and qualified to engage in
business in its jurisdiction of organization and in any other jurisdiction in
which the failure to be so qualified could reasonably be expected to have a
Material Adverse Effect, including certified copies of each Loan Party’s
Organization Documents, shareholders’ agreements, certificates of good standing
and/or qualification to engage in business from each jurisdiction identified on
Schedule 5.01 hereto;


(v)           favorable opinions of DLA Piper LLP (US), Barnes & Thornburg LLP
and McMillan LLP, counsel to the Loan Parties, each addressed to the Agent and
the Lenders and their successors and assigns and as to the matters concerning
the Loan Parties and the Loan Documents as the Agent may reasonably request;
 
53

--------------------------------------------------------------------------------

(vi)         certificates of Responsible Officers of the Borrower Agent or the
applicable Loan Parties either (A) identifying all consents, licenses and
approvals required in connection with the execution, delivery and performance by
each Borrower and the validity against each such Loan Party of the Loan
Documents to which it is a party, and stating that such consents, licenses and
approvals shall be in full force and effect, and attaching true and correct
copies thereof or (B) stating that no such consents, licenses or approvals are
so required;


(vii)        a certificate signed by a Responsible Officer of the Borrower Agent
certifying that the conditions specified in Sections 5.01(d) and 5.01(e) have
been satisfied;
 
(viii)      (A) audited financial statements of the Company and its Subsidiaries
for each of the three Fiscal Years immediately preceding the Closing Date,  (B)
unaudited interim financial statements for the Company and its Subsidiaries as
of December 31, 2014, and (C) financial projections of the Company and its
Subsidiaries for the next Fiscal Year;


(ix)          a certificate signed by the Chief Financial Officer or the Chief
Accounting Officer of the Borrower Agent certifying that, after giving effect to
the entering into of the Loan Documents and the consummation of all of the
Transactions, the Borrowers, measured on a consolidated basis, are Solvent;


(x)           evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;


(xi)            [Reserved];


(xii)         [Reserved];


(xiii)       delivery of Uniform Commercial Code and/or PPSA financing
statements, suitable in form and substance for filing in all places required by
applicable law to perfect the Liens of the Agent and the Lenders under the
Security Instruments as a second priority Lien as to items of Collateral in
which a security interest may be perfected by the filing of financing
statements, and such other documents and/or evidence of other actions (other
than Excluded Perfection Actions) as may be reasonably necessary under
applicable law to perfect the Liens of the Agent and the Lenders under such
Security Instruments as a second priority Lien in and to such other Collateral
as the Agent may require;


(xiv)       Uniform Commercial Code search results showing only those Liens as
are acceptable to the Agent;


(xv)        evidence satisfactory to the Agent that the consummation (in
compliance with all applicable laws and regulations, with the receipt of all
material governmental, shareholder and third party consents and approvals
relating thereto) of the Centrex Acquisition shall occur on the Closing Date;


(xvi)      copies of the Centrex Acquisition Documents, all certified as true
and correct by the Borrower Agent; and


(xvii)     the items listed on the most recent Closing Checklist delivered to
the Borrower Agent prior to the Closing Date.


(b)          Any fees required to be paid on or before the Closing Date shall
have been paid.
 
54

--------------------------------------------------------------------------------

(c)          The Borrowers shall have paid all reasonable fees, charges and
disbursements of counsel to the Agent and the Lenders to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such reasonable
fees, charges and disbursements as shall constitute its reasonable estimate of
such reasonable fees, charges and disbursements incurred or to be incurred by it
through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrowers and the
Agent and the Lender).


(d)          The representations and warranties of the Loan Parties contained in
Article VI,  any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date.


(e)           No Default shall have occurred and be continuing, or would result
from such proposed Credit Extension or from the application of the proceeds
thereof.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES


To induce the Credit Parties to enter into this Agreement and to make Loans
hereunder, each Loan Party represents and warrants to the Credit Parties that:


6.01             Existence, Qualification and Power.  Each Loan Party and each
Subsidiary (a) is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation, organization or formation, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business as is now being conducted and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and to
consummate the Transactions to which it is a party, and (c) is duly qualified
and is licensed and in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i), or (c), to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


6.02              Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, and the consummation of the Transactions, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of the Organization Documents of any such Person; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under (i) any Contractual Obligation to which such Person is a party or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law.


6.03             Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Security Instruments, (c) the perfection or
maintenance of the Liens created under the Security Instruments (including the
first (or, prior to the Payment in Full of First Lien Priority Debt, second)
priority nature thereof) or (d) the exercise by each of the Agent and any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Security Instruments, other than the First Lien
Lender in respect of First Lien Priority Debt.
 
55

--------------------------------------------------------------------------------

6.04             Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except (a) as rights to
indemnification hereunder may be limited by applicable Law and (b) as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.


6.05             Financial Statements; No Material Adverse Effect.


(a)          The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (iii) show all material Indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.


(b)           The unaudited consolidated and consolidating balance sheet of the
Company and its Subsidiaries dated as of December 31, 2014, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for the month then ended (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.


(c)          Since the date of the Audited Financial Statements there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.


(d)          The Loan Parties, on a Consolidated basis, are Solvent.  No
transfer of property has been or will be made by any Loan Party and no
obligation has been or will be incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of any
Loan Party.


6.06              Litigation.  There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of any Loan Party after due
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document or any of the
Transactions or (b) except as specifically disclosed in Schedule 6.06, either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect, and there has been no adverse change
in the status, or financial effect on any Loan Party or any Subsidiary thereof,
of the matters described on Schedule 6.06.
 
56

--------------------------------------------------------------------------------

6.07              No Default.  No Loan Party nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.  As of the Closing Date, no “Default” under the First Lien Loan
Documents has occurred which is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document or
any of the First Lien Loan Documents.


6.08              Ownership of Property; Liens.


(a)           Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  Each Loan Party and each of its
Subsidiaries has good and marketable title to, valid leasehold interests in, or
valid licenses to use all personal property and assets material to the ordinary
conduct of its business.


(b)           Schedule 6.08(b) (1) sets forth the address (including street
address, county and state) of all Real Estate that is owned by the Loan Parties
as of the Closing Date.  Each Loan Party and each of its Subsidiaries has good,
marketable and insurable fee simple title to the real property owned by such
Loan Party or such Subsidiary, free and clear of all Liens, other than Permitted
Liens.  Schedule 6.08(b)(2) sets forth the address (including street address,
county and state) of all material operating leases of the Loan Parties, together
with a list of the lessor and its contact information with respect to each such
lease as of the Closing Date.  Each of such leases is in full force and effect
and the Loan Parties are not in default of any material terms thereof.


(c)           Schedule 8.01 sets forth a complete and accurate list of all Liens
on the property or assets of each Loan Party and each of its Subsidiaries,
showing as of the date hereof the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto.  The property of each Loan Party and each of
its Subsidiaries is subject to no Liens, other than Liens set forth on Schedule
8.01, and Permitted Liens.


6.09              Environmental Compliance.


(a)           Except as disclosed in Schedule 6.09, no Loan Party or any
Subsidiary thereof (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law with respect to the Loan Party or any Subsidiary’s
operations, (ii) has become subject to a pending claim with respect to any
Environmental Liability or (iii) has received written notice of any claim with
respect to any Environmental Liability except, in each case, as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(b)           Except as otherwise set forth in Schedule 6.09 or as would not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect, (i) none of the properties currently owned or operated by any
Loan Party or any Subsidiary thereof is listed or, to the knowledge of the Loan
Parties, proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; (ii) there are
no and, to the knowledge of the Loan Parties, never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any Subsidiary thereof; (iii) to the knowledge of the Loan Parties, there is
no asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or Subsidiary thereof; and (iv) Hazardous Materials
have not been released, discharged or disposed of by any Loan Party or
Subsidiary in violation of Environmental Laws or, to the knowledge of the Loan
Parties, by any other Person in violation of Environmental Laws on any property
currently owned or operated by any Loan Party or any Subsidiary thereof, which
could reasonably be expected to result in a Material Adverse Effect.
 
57

--------------------------------------------------------------------------------

(c)           Except as otherwise set forth on Schedule 6.09 or as would not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect, no Loan Party or any Subsidiary thereof is undertaking, and no
Loan Party or any Subsidiary thereof has completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored by any Loan Party or any
Subsidiary at, or transported to or from by or on behalf of any Loan Party or
any Subsidiary, any property currently owned or operated by any Loan Party or
any Subsidiary thereof have, to the knowledge of the Loan Parties, been disposed
of in a manner not reasonably expected to result in material liability to any
Loan Party or any Subsidiary thereof.


(d)           Each Loan Party conducts in the Ordinary Course of Business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
each Loan Party has reasonably concluded that, except as set forth on Schedule
6.09, such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


6.10              Insurance.  The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks (including, without limitation,
workmen’s compensation, public liability, business interruption and property
damage insurance) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties or
the applicable Subsidiary operates.  Schedule 6.10 sets forth a description of
all insurance maintained by or on behalf of the Loan Parties as of the Closing
Date.  Each insurance policy listed on Schedule 6.10 is in full force and effect
and all premiums in respect thereof that are due and payable have been paid.


6.11              Taxes.  Each Loan Party and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
Properly Contested and except where the failure to file such returns or reports
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  There is no proposed tax assessment against the
Company or any Subsidiary that would, if made, have a Material Adverse Effect. 
Neither the Company nor any Subsidiary thereof is party to any tax sharing
agreement other than the Tax Sharing Agreement.


6.12             ERISA Compliance.


(a)           Each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state Laws, except for any noncompliance
that would not reasonably be expected to have a Material Adverse Effect.  Each
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
to the effect that the form of such Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service, or the Plan is covered by an opinion or advisory
letter issued by the Internal Revenue Service.  To the best knowledge of each
Loan Party, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.
 
58

--------------------------------------------------------------------------------

(b)         There are no pending or, to the knowledge of any Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.


(c)          Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred,
and no Loan Party nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) each Loan Party and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and no Loan Party nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) no Loan Party has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) no Loan Party has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.


(d)          No Loan Party maintains or contributes to, or has any unsatisfied
obligation to contribute to, or liability under, any active or terminated
Pension Plan other than (A) on the Closing Date, those listed on Schedule
6.12(d) hereto and (B) thereafter, Pension Plans not otherwise prohibited by
this Agreement.


(e)          With respect to each scheme or arrangement mandated by a government
other than the United States (a “Foreign Government Scheme or Arrangement”) and
with respect to each employee benefit plan maintained or contributed to by any
Loan Party or any Subsidiary of any Loan Party that is not subject to United
States law (a “Foreign Plan”), except as would not reasonably be expected to
have a Material Adverse Effect:


(i)             any employer and employee contributions required by law or by
the terms of any Foreign Government Scheme or Arrangement or any Foreign Plan
have been made, or, if applicable, accrued, in accordance with normal accounting
practices;


(ii)          the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles;
 
59

--------------------------------------------------------------------------------

(iii)          each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities;
and


(iv)         no Borrower or other Loan Party currently contributes to or is
obligated to contribute to a Foreign Plan.


6.13            Subsidiaries; Equity Interests.  No Loan Party (a) has any
Subsidiaries other than those specifically disclosed in part (a) of Schedule
6.13 (which Schedule sets forth the legal name, jurisdiction of incorporation or
formation and authorized Equity Interests of each such Subsidiary) or created or
acquired in compliance with Section 7.13 and (b) has any equity investments in
any other corporation or entity other than those specifically disclosed on part
(b) of Schedule 6.13 or made after the Closing Date in compliance with this
Agreement and the other Loan Documents.  Each Inactive Subsidiary is designated
as such on Schedule 6.13. All of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party (or a Subsidiary of a Loan Party) in the amounts specified
on Part (a) of Schedule 6.13 free and clear of all Liens except for those
created under the Security Instruments or other Liens in favor or the Lender. 
All of the outstanding Equity Interests in the Loan Parties have been validly
issued, and are fully paid and non-assessable and are owned in the amounts
specified on part (c) of Schedule 6.13 free and clear of all Liens except for
those created under the Security Instruments.


6.14             Margin Regulations; Investment Company Act.  No Loan Party is
engaged nor will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.  None of the Loan Parties, any Person
Controlling any Loan Party, nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.


6.15             Disclosure.  Each Loan Party has disclosed or caused the
Borrower Agent to disclose to the Agent all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party or any
Subsidiary to the Agent or any other Credit Party in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time (it
being acknowledged and agreed by the Agent that projections as to future events
are not to be viewed as facts and are not guarantees of financial performance
and that the actual results during the period or periods covered by such
projections may differ from the projected results and such differences may be
material).


6.16             Compliance with Laws.  Each Loan Party and each Subsidiary is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
60

--------------------------------------------------------------------------------

6.17             Intellectual Property; Licenses, Etc.  Each Loan Party and its
Subsidiaries own, or possess the right to use, all of the Intellectual Property
(including IP Rights) that are reasonably necessary for the operation of their
respective businesses, without known conflict with the IP Rights of any other
Person, except to the extent any failure so to own or possess the right to use
could not reasonably be expected to have a Material Adverse Effect.  To the
knowledge of each Loan Party, the operation by each Loan Party and its
Subsidiaries of their respective businesses does not infringe upon any IP Rights
held by any other Person.


6.18             Labor Matters.  Except as would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect or as set
forth on Schedule 6.18, there are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party or any Subsidiary thereof pending
or, to the knowledge of any Loan Party, threatened.  The hours worked by and
payments made to employees of the Loan Parties comply with the Fair Labor
Standards Act and any other applicable federal, state, local or foreign Law
dealing with such matters in all material respects.  No Loan Party or any of its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law.  All payments due from any
Loan Party and its Subsidiaries, or for which any claim may be made against any
Loan Party, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in all material respects in
accordance with GAAP as a liability on the books of such Loan Party.  Except as
set forth on Schedule 6.18 or otherwise disclosed to the Agent in writing from
time to time, no Loan Party or any Subsidiary is a party to or bound by any
collective bargaining agreement, management agreement, employment agreement with
a senior executive in excess of $200,000 in aggregate annual compensation, or
bonus arrangement with a senior executive in excess of $200,000 in the
aggregate, and, as of the Closing Date, no Loan Party or any Subsidiary is a
party to or bound by any restricted stock, stock option, or stock appreciation
plan or agreement or any similar plan, agreement or arrangement.  There are no
representation proceedings pending or, to any Loan Party’s knowledge, threatened
to be filed with the National Labor Relations Board, and no labor organization
or group of employees of any Loan Party or any Subsidiary has made a pending
demand for recognition, except as could not reasonably be expected to result in
a Material Adverse Effect.  There are no complaints, unfair labor practice
charges, grievances, arbitrations, unfair employment practices charges or any
other claims or complaints against any Loan Party or any Subsidiary pending or,
to the knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Loan Party or any of its Subsidiaries, except as could not
reasonably be expected to result in a Material Adverse Effect.  The consummation
of the transactions contemplated by the Loan Documents will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound.


6.19             Deposit Accounts and Securities Accounts.


(a)          Part (a) of Schedule 6.19 sets forth a list of all Deposit Accounts
maintained by the Loan Parties as of the Closing Date, which Schedule includes,
with respect to each Deposit Account (i) the name and address of the depository;
(ii) the account number(s) maintained with such depository; and (iii) a contact
person at such depository.


(b)          Part (b) of Schedule 6.19 sets forth a list of all Securities
Accounts or securities entitlement or commodity contracts maintained by the Loan
Parties as of the Closing Date, which Schedule includes (i) the name and address
of the securities intermediary or institution holding such account or party to
such contract; (ii) the account number(s) maintained with such securities
intermediary or institution; and (iii) a contact person at such securities
intermediary or institution.
 
61

--------------------------------------------------------------------------------

6.20             [Reserved].


6.21             Anti-Terrorism Laws and Foreign Asset Control Regulations. 
Each Loan Party and its Subsidiaries is in compliance in all material respects
with, and the advances of the Loans and use of the proceeds thereof will not
violate, (a) the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) and any other
enabling legislation or executive order relating thereto, thereto (which for the
avoidance of doubt shall include, but shall not be limited to Executive Order
13224 of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”)) and/or (b) the Uniting And Strengthening
America by Providing Appropriate Tools Required To Intercept And Obstruct
Terrorism (USA Patriot Act of 2001).  Furthermore, none of the Borrowers or
their Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) knowingly engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.  No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.


6.22            Brokers.  No broker or finder brought about the obtaining,
making or closing of the Loans or transactions contemplated by the Loan
Documents (except as disclosed in the Centrex Purchase Agreement and solely with
respect to the Centrex Acquisition), and no Loan Party or Affiliate thereof has
any obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith (except as disclosed in the Centrex Purchase Agreement and
solely with respect to the Centrex Acquisition).


6.23             Customer and Trade Relations.  There exists no actual or, to
the knowledge of any Loan Party, threatened, termination or cancellation of, or
any modification or change in the business relationship of any Loan Party with
any customers or suppliers which are, individually or in the aggregate, material
to its operations, to the extent that such cancellation, modification or change
could reasonably be expected to result in a Material Adverse Effect.


6.24             Material Contracts.  Schedule 6.24 sets forth all Material
Contracts to which any Loan Party is a party or is bound as of the Closing
Date.  The Loan Parties have delivered true, correct and complete copies of such
Material Contracts to the Agent on or before the date hereof.


6.25           Casualty.  Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other Casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.


6.26             Senior Indebtedness.  All Obligations including those to pay
principal of and interest (including post-petition interest, whether or not
allowed as a claim under bankruptcy or similar laws) on the Loans and other
Obligations, and fees and expenses in connection therewith, constitute “Senior
Indebtedness” or similar term relating to the Obligations and all such
Obligations are entitled to the benefits of the subordination created by the
Kohlberg Intercreditor Agreement or any other applicable Subordinated
Indebtedness Document, as applicable.  Each Loan Party acknowledges that the
Lenders are entering into this Agreement and are extending their Term Loan
Commitments in reliance upon the subordination provisions of the Kohlberg
Intercreditor Agreement.
 
62

--------------------------------------------------------------------------------

6.27              Centrex Acquisition.  As of the Closing Date, (i) each of the
representations and warranties made by the Loan Parties in the Centrex
Acquisition Documents is true and correct in all material respects, except to
the extent that such representation and warranty relates to a specific date, in
which case such representation shall be true and correct as of such earlier
date, and (ii) to the knowledge of the Loan Parties, each of the representations
and warranties made by a party, other than a Loan Party, to the Centrex
Acquisition Documents is true and correct in all material respects, expect to
the extent that such representation and warranty relates to a specific date, in
which case such representation shall be true and correct as of such earlier
date.  At the close of business on the Closing Date, the Centrex Acquisition
shall have been consummated and completed in accordance with all applicable
Laws.


6.28             Inactive Subsidiaries.  Each Subsidiary of the Company which is
not a Loan Party is an Inactive Subsidiary.


ARTICLE VII


AFFIRMATIVE COVENANTS


So long as any Obligation hereunder shall remain unpaid or unsatisfied, each
Loan Party shall, and shall cause each Subsidiary to:


7.01             Financial Statements.  Deliver to the Agent:


(a)           as soon as available, but in any event within ninety (90) days
after the end of each Fiscal Year of the Company or, if earlier, fifteen (15)
days after the date required to be filed with the SEC (without giving effect to
any extension permitted by the SEC), a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of a Registered Public Accounting Firm of
nationally-recognized standing reasonably acceptable to the Agent (and Agent
acknowledges that UHY LLP is an acceptable firm) (the “Auditor”), which report
and opinion shall be prepared in accordance with audit standards of the Public
Company Accounting Oversight Board and applicable Securities Laws and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and shall include a
certificate of the Auditor stating that in making the examination necessary with
respect to such audit it has not become aware of any Default  in respect of any
term, covenant, condition of Section 8.12 or, if any such Default shall exist,
stating the nature and status of such event; provided that the Borrowers shall
only be required to use reasonable efforts exercised in good faith to obtain
such certificate;


(b)          Quarterly, as soon as available, but in any event within forty-five
(45) days after the end of each Fiscal Quarter, unaudited consolidated balance
sheets of the Company and its Subsidiaries as of the end of such quarter and the
related statements of income and cash flow for such quarter and for the portion
of the Fiscal Year then elapsed, on a consolidated basis for the Company and its
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by the chief financial officer of Borrower
Agent as prepared in accordance with GAAP and fairly presenting the financial
condition, results of operations, shareholders equity and cash flows for such
month and period, subject to normal year-end adjustments consistent with
historical practices and the absence of footnotes;
 
63

--------------------------------------------------------------------------------

(c)           Monthly, as soon as available, but in any event within thirty (30)
days after the end of each Fiscal Month (other than for the months of March,
June, September and December which shall be delivered in accordance with Section
7.01(b), unaudited consolidated balance sheets of the Company and its
Subsidiaries as of the end of such month and the related statements of income
and cash flow for such month and for the portion of the Fiscal Year then
elapsed, on a consolidated basis for the Company and its Subsidiaries, setting
forth in comparative form corresponding figures for the preceding Fiscal Year
and certified by the chief financial officer of Borrower Agent as prepared in
accordance with GAAP and fairly presenting the financial condition, results of
operations, shareholders equity and cash flows for such month and period,
subject to normal year-end adjustments consistent with historical practices and
the absence of footnotes;


(d)          as soon as available but not later than thirty (30) days after the
end of each Fiscal Year, annual financial projections of the Company and its
Subsidiaries on a consolidated basis, in form reasonably satisfactory to the
Agent, of (i) monthly consolidated balance sheets and statements of income or
operations and cash flows and (ii) monthly Availability (as defined in the First
Lien Credit Agreement) for Borrowers for the immediately following Fiscal Year.

 
7.02             Compliance Certificate; Other Information.  Deliver to the
Agent, in form and detail reasonably satisfactory to the Agent:


(a)           on or before the Wednesday of each week from and after the date
hereof, Borrower Agent shall deliver to the Agent a Borrowing Base Certificate
(as defined in the First Lien Credit Agreement) as of the last day of the
immediately preceding week, with such supporting materials as the First Lien
Lender shall reasonably request (including weekly reporting of rolling forward
accounts receivable data by reporting weekly sales, cash collections and credits
and monthly reporting of gross inventory, inventory ineligibles and accounts
receivable ineligibles).


(b)          on or before the twentieth (20th) day of each calendar month from
and after the date hereof (or while a Default exists, more frequently upon the
request of the Agent), Borrower Agent shall deliver to the Agent, (i)
reconciliations of all Borrowers’ Accounts as shown on the month end Borrowing
Base Certificate (as defined in the First Lien Credit Agreement) for the
immediately preceding month to Borrowers’ accounts receivable agings, to
Borrowers’ general ledger and to Borrowers’ most recent financial statements,
(ii) accounts payable agings, (iii) accounts receivable agings, (iv)
reconciliations of Borrowers’ Inventory (as defined in the First Lien Credit
Agreement) as shown on Borrowers’ perpetual inventory, to Borrowers’ general
ledger and to Borrowers’ financial statements and (v) Inventory status reports,
all with supporting materials as the Agent shall reasonably request.


(c)           a Compliance Certificate executed by the chief financial officer
of Borrower Agent which certifies compliance with Section 8.12 and provides a
reasonably detailed calculation of the Fixed Charge Coverage Ratio delivered
concurrently with delivery of financial statements under Sections 7.01(a),
7.01(b) and 7.01(c) above;


(d)          promptly after the same are available, copies of each annual
report, proxy or financial statement sent to the stockholders of the Company,
and copies of all annual, regular, periodic and special reports and registration
statements which the Company may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to the Agent pursuant hereto;


(e)           at the Agent’s request (but not more frequently than monthly
unless a Default has occurred and is continuing), a listing of each Borrower’s
trade payables, specifying the trade creditor and balance due, all in form
reasonably satisfactory to the Agent;
 
64

--------------------------------------------------------------------------------

(f)            promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Agent may from time to
time reasonably request;


(g)           concurrently with the furnishing thereof, any material notice,
statement or report furnished to any holder of any of the First Lien Debt or to
the First Lien Lender, which is not otherwise required to be delivered hereto
(other than notices solely with respect to borrowings under the Revolving Loan
Commitment, as defined in the First Lien Credit Agreement), but, including
Borrowing Base Certificates (as defined in the First Lien Credit Agreement),
supporting materials, reconciliations, agings and reports and appraisals; and


(h)                on or before April 30, 2015, a detailed, written plan in
respect of the contemplated relocation of the Core Business from Bridgeton,
Missouri to Jefferson City, Missouri (the “Facility Relocation”), as disclosed
to the Agent prior to the Closing Date, which written plan shall (i) be
reasonably acceptable to the Agent, (ii) include a detailed budget, including
line items for material expenditures and incurrences, (iii) set forth any
material legal requirements and notices necessary or appropriate for such
relocation, and (iv) include projected milestones for each step and material
action involved in respect of such relocation, including the engagement of
consultants and hiring of reputable and bonded movers, anticipated dates of
relocation and anticipated date of completion, and the Loan Parties shall
promptly notify the Agent in writing of any variances or delays relative to such
plan, budget (including cost overruns), timeline and milestones (and in the
event of any such variance or delay, the Loan Parties shall keep the Agent
reasonably apprised of developments and consult with the Agent).  At the written
request of the Agent, the Loan Parties shall engage a consultant, reasonably
satisfactory to the Agent, at the Loan Parties’ sole expense (including, without
limitation, any monthly retainer fee required from the time such engagement
begins through the completion of the Facility Relocation) to oversee the
Facility Relocation, and the Loan Parties shall authorize and direct such
consultant to discuss the engagement and Facility Relocation with the Agent from
time to time.


7.03              Notices.  Promptly notify the Agent:


(a)           of the occurrence of any Default;


(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary or, to the knowledge of any Borrower, to the extent that any
Responsible Officer is aware of such breach, non-performance or default, a
breach or non-performance of, or default under, a Contractual Obligation to
which any Loan Party or any Subsidiary is a party by the other party thereto;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary and any Governmental Authority; (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws; (iv) the violation or receipt by any Loan Party or any
Subsidiary of written assertion, to the extent a Responsible Officer is aware of
such assertion, of violation of any applicable Law;


(c)           of the occurrence of any ERISA Event that could reasonably be
expected to result in liability to any Loan Party of $250,000 or more;


(d)           the creation or acquisition of any Subsidiary;


(e)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;
 
65

--------------------------------------------------------------------------------

(f)            of any change in any Loan Party’s chief executive officer,
president or chief financial officer;


(g)           of the discharge by any Loan Party of its present Auditors or any
withdrawal or resignation by such Auditors;


(h)           of any collective bargaining agreement or other labor contract to
which a Loan Party becomes a party, or the application for the certification of
a collective bargaining agent;


(i)            of the filing of any Lien for unpaid Taxes against any Loan Party
in excess of $25,000;


(j)            the receipt of any notice from a supplier, seller, or agent
pursuant to either PACA or PASA with respect to any aggregate liability of
$25,000 or more;


(k)           of any Event of Loss with respect to any material portion of the
Collateral;


(l)            any facts or circumstances that could reasonably likely give rise
to a Change of Control;


(m)          within two Business Days of receipt or sending, as applicable,
copies of any notices (including notices of default or acceleration) received
from any Subordinated Lender or the First Lien Lender or given by any Loan Party
to any Subordinated Lender or the First Lien Lender;


(n)           within five Business Days following the date that any Inactive
Subsidiary is no longer an Inactive Subsidiary;


(o)           of any failure by any Loan Party to pay rent at any of such Loan
Party’s locations if such failure continues for more than fifteen (15) days
following the day on which such rent first came due.


Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower Agent setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and proposes to take with respect thereto.  Each notice pursuant to Section
7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.


7.04             Payment of Obligations.  Pay and discharge as the same shall
become due and payable (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
Properly Contested; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property, except to the extent that any such Lien would
otherwise be permitted by Section 8.01 or the same are being Properly Contested;
and (c) all Indebtedness having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $250,000 as
and when due and payable, but subject to any subordination provisions contained
in any instrument or agreement evidencing such Indebtedness.


7.05             Preservation of Existence, Etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization or formation except in a
transaction permitted by Section 8.04; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered Intellectual Property,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
 
66

--------------------------------------------------------------------------------

7.06             Maintenance of Properties.  (a) Maintain, preserve and protect
all of its properties (other than insignificant properties) and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; (b) make all necessary
repairs thereto and renewals and replacements thereof except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect; and
(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.


7.07              Maintenance of Insurance.


(a)           Except as provided in clause (b) below, maintain with (i)
companies having an A.M. Best Rating of at least “A-” or (ii) financially sound
and reputable insurance companies reasonably acceptable to the Agent and not
Affiliates of the Loan Parties, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business and operating in the same or
similar locations or as is required by applicable Law (including, without
limitation, workmen’s compensation, public liability, business interruption and
property damage insurance), of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and as are reasonably
acceptable to the Agent.


(b)           Maintain insurance against Casualty to the Real Estate under a
policy or policies covering such risks as are presently included in “special
form” (also known as “all risk”) coverage, including such risks as are
ordinarily insured against by similar businesses, but in any event including
fire, lightning, windstorm, hail, explosion, riot, riot attending a strike,
civil commotion, damage from aircraft, smoke, vandalism, and malicious
mischief.  Unless otherwise agreed in writing by the Agent, such insurance shall
be for the full insurable value of the Real Estate on a replacement cost basis,
with a deductible amount, if any, reasonably satisfactory to the Agent.  The
term “full insurable value” means one hundred percent (100%) of the actual
replacement cost of the Real Estate, including tenant improvements (excluding
excavation costs and costs of underground flues, pipes, drains and other
uninsurable items).


(c)           Cause all Casualty policies, including fire and extended coverage
policies, maintained with respect to any Collateral (including the Real Estate)
to be endorsed or otherwise amended to include (i) a non-contributing mortgagee
clause (regarding improvements to real property) and lenders’ loss payable
clause (regarding personal property), in form and substance reasonably
satisfactory to the Agent, which endorsements or amendments shall provide that
the insurer shall pay all proceeds otherwise payable to the Loan Parties under
the policies directly to the Agent, (ii) a provision to the effect that none of
the Loan Parties, Credit Parties or any other Person shall be a co-insurer and
(iii) such other provisions as the Agent may reasonably require from time to
time to protect the interests of the Credit Parties.


(d)          Cause commercial general liability policies to be endorsed to name
the Agent as an additional insured; and cause business interruption policies to
name the Agent as a loss payee and to be endorsed or amended to include (i) a
provision that, from and after the Closing Date, the insurer shall pay all
proceeds otherwise payable to the Loan Parties under the policies directly to
the Agent, (ii) a provision to the effect that none of the Loan Parties, the
Agent or any other party shall be a co‑insurer and (iii) such other provisions
as the Agent may reasonably require from time to time to protect the interests
of the Credit Parties.
 
67

--------------------------------------------------------------------------------

(e)           Cause each such policy referred to in this Section 7.07 to also
provide that it shall not be canceled, or not renewed (i) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Agent (giving the Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason except upon
not less than thirty (30) days’ prior written notice thereof by the insurer to
the Agent.


(f)            Deliver to the Agent, prior to the cancellation, or non‑renewal
of any such policy of insurance, a copy of a renewal or replacement policy or
insurance certificate (or other evidence of renewal of a policy previously
delivered to the Agent, including an insurance binder) together with evidence
reasonably satisfactory to the Agent of payment of the premium then due
therefor.


(g)           Permit any representatives that are designated by the Agent to
inspect the insurance policies maintained by or on behalf of the Loan Parties
and to inspect books and records related thereto and any properties covered
thereby.  The Loan Parties shall pay the reasonable and documented,
out-of-pocket fees and expenses of any representatives retained by the Agent to
conduct any such inspection; provide that the Borrowers shall only be obligated
to pay such fees and expenses for one (1) such inspection during any twelve (12)
month period (unless an Event of Default has occurred and is continuing).


(h)           None of the Credit Parties, or their agents or employees shall be
liable for any loss or damage insured by the insurance policies required to be
maintained under this Section 7.07.  Each Loan Party shall look solely to its
insurance companies or any other parties other than the Credit Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees.  If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees.  The designation of any form,
type or amount of insurance coverage by the any Credit Party under this Section
7.07 shall in no event be deemed a representation, warranty or advice by such
Credit Party that such insurance is adequate for the purposes of the business of
the Loan Parties or the protection of their properties.


(i)            The Agent is authorized, at its sole and absolute option, to
commence, appear in and prosecute, in its own or any Borrower’s name, any action
or proceeding relating to any Event of Loss, and to make proof of loss for and
to settle or compromise any claim in connection therewith.  In such case,
subject to the Intercreditor Agreement, the Agent shall have the right to
receive all Condemnation Awards and Insurance Proceeds, and may deduct therefrom
any and all of its expenses incurred at any time incurred in connection
therewith.  However, so long as no Event of Default has occurred and is
continuing and the Borrowers are diligently pursuing their rights and remedies
with respect to any claim arising from such Event of Loss, the Agent will obtain
the Borrower Agent’s written consent (which consent shall not be unreasonably
withheld or delayed) before making proof of loss for or settling or compromising
such claim.  Each Borrower agrees to diligently assert its rights and remedies
with respect to each such claim and to promptly pursue the settlement and
compromise of each such claim subject to the Agent’s approval, which approval
shall not be unreasonably withheld or delayed.  If, prior to the receipt by the
Agent of any Condemnation Award or Insurance Proceeds, any Real Estate shall
have been sold pursuant to the provisions of a Mortgage, the Agent shall have
the right to receive such funds.  If any Condemnation Awards or Insurance
Proceeds are paid to a Borrower, that Borrower shall receive the same in trust
for the Agent.  Subject to the Intercreditor Agreement, within five (5) days
after Borrower’s receipt of any Condemnation Awards or Insurance Proceeds, such
Borrower shall deliver such awards or proceeds to the Agent in the form in which
they were received, together with any endorsements or documents that may be
necessary to effectively negotiate or transfer the same to the Agent.  Each
Borrower agrees to execute and deliver from time to time, upon the request of
the Agent, such further instruments or documents as may be requested by the
Agent to confirm the grant and assignment to Agent of any Condemnation Awards or
Insurance Proceeds.
 
68

--------------------------------------------------------------------------------

7.08             Utilization of Net Proceeds.


(a)           Net Cash Proceeds arising from any Event of Loss with respect to
any Real Estate must be utilized either for payment of the Obligations or for
the restoration of such Real Estate.  Net Cash Proceeds may be utilized for the
restoration of such Real Estate only if no Default shall exist and only if in
the reasonable judgment of the Agent (i) there has been no material adverse
change in the financial viability of the improvements on such Real Estate, (ii)
the Net Cash Proceeds, together with other funds deposited with the Agent for
that purpose, are sufficient to pay the cost of the restoration pursuant to a
budget and plans and specifications approved by the Agent, (iii) the restoration
can be completed prior to the Maturity Date and prior to the date required by
any purchase and sale agreement or by any Lease, and (iv) following restoration,
such Real Estate will have a fair market value at least equal to its fair market
value immediately prior to the Event of Loss.  Otherwise, Net Cash Proceeds
shall be utilized for payment of the Obligations in such order and in such
proportions as determined by the Agent in its sole discretion.


(b)           If Net Cash Proceeds are to be utilized for the restoration of
such Real Estate, (i) the Borrowers shall, at their sole cost and expense,
promptly commence and diligently and continuously perform to completion the
restoration in a good and workmanlike manner and in compliance with all Laws and
the requirements of the Permitted Liens, whether or not the Borrowers shall have
satisfied the requirements of this Section 7.08 in order to cause the Net Cash
Proceeds to be made available for such restoration and whether or not such
insurance proceeds on account of the Casualty shall be sufficient for such
purpose, and (ii) the Net Cash Proceeds, together with any other funds deposited
with the Agent for that purpose, must be deposited in an account maintained by
the First Lien Lender that is subject to a Control Agreement or, upon Payment in
Full of First Lien Priority Debt, in an account maintained by the Agent that is
subject to a Control Agreement, solely for the purposes described in this
Section 7.08 (“Borrower’s Deposit Account”), which shall be a
non-interest-bearing account.  Subject to the terms of Section 4.08 and this
Section 7.08, the Agent shall have the exclusive right to manage and control all
funds in the Borrower’s Deposit Account, but the Agent shall have no fiduciary
duty with respect to such funds.  Prior to the advance by the Agent of any funds
so deposited and the commencement of such restoration, the Borrowers shall take
all steps necessary to avoid the imposition of any mechanics’ liens on the Real
Estate or the improvements thereon.  Thereafter, the Agent will advance the
deposited funds from time to time to the Borrowers for the payment of costs of
restoration of the Real Estate upon presentation of evidence by the Borrowers
acceptable to the Agent that such portion of the restoration has been completed
satisfactorily and Lien-free.  If at any time the Agent reasonably determines
that there is a deficiency in the funds available in the Borrower’s Deposit
Account to complete the restoration as contemplated, then the Borrowers shall
promptly deposit in the Borrower’s Deposit Account additional funds equal to the
amount of the deficiency.  Any account fees and charges may be deducted from the
balance, if any, in the Borrower’s Deposit Account.


(c)           Each Borrower grants to Agent, on behalf of the Credit Parties, a
security interest in the Borrower’s Deposit Account and all funds hereafter
deposited to such deposit account, and any proceeds thereof, as security for the
Obligations.  Such security interest shall be governed by the UCC, and the Agent
shall have available to it all of the rights and remedies available to a secured
party thereunder.  The Borrower’s Deposit Account may be established and held in
such name or names as the Agent shall deem appropriate, including in the name of
the Agent.  Each Borrower hereby constitutes and appoints the Agent and any
officer or agent of the Agent its true and lawful attorneys-in-fact with full
power of substitution to open the Borrower’s Deposit Account and to do any and
every act that Borrower might do on its own behalf to fulfill the terms of this
Section 7.08; provided, however, the Agent shall not exercise such power (other
than the power to open the Borrower’s Deposit Account) unless an Event of
Default has occurred and is continuing.  To the extent permitted by Law, each
Borrower hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof.  It is understood and agreed that this power of
attorney, which shall be deemed to be a power coupled with an interest, cannot
be revoked.
 
69

--------------------------------------------------------------------------------

7.09             Compliance with Laws.  Comply in all material respects with the
requirements of all Laws (including without limitation all applicable
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being Properly
Contested; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.


7.10             Books and Records.  (a)  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
(subject to normal year-end adjustments consistent with historical practices)
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Loan Parties or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over any Loan Party or such Subsidiary, as the case may
be.


7.11             Inspection Rights and Appraisals; Meetings with the Agent and
Lenders.


(a)           Permit the Agent, at its expense except as provided in Sections
7.11(b), 7.11(c) or 7.11(d), on behalf of each of the Lenders, or its designees
or representatives from time to time, subject to reasonable notice and normal
business hours (except, in each case, when a Default exists), to conduct Field
Exams, not to exceed two (2) Field Exams during any twelve (12) month period,
excluding those initiated when a Default exists, and/or appraisals of Inventory
(limited to one such appraisal during any twelve (12) month period, excluding
those initiated when a Default exists) and to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its officers and Auditors;
provided that representatives of the Borrower Agent shall be given the
opportunity to participate in any discussions with the Auditors.  Neither the
Agent nor the Lenders shall have any duty to any Loan Party to share any results
of any Field Exam with any Loan Party.  Appraisals may be shared with the
Borrower Agent upon request.  The Loan Parties acknowledge that all Field Exams,
appraisals and reports are prepared by or for the Agent and/or the Lenders for
their purposes, and Loan Parties shall not be entitled to rely upon them.


(b)           If a Field Exam is initiated during a Default, all charges, costs
and expenses therefor shall be reimbursed by the Loan Parties.


(c)           If an Inventory appraisal is initiated during a Default, all
charges, costs and expenses therefor shall be reimbursed by the Loan Parties.


(d)           If a Real Estate and Equipment appraisal is initiated by the Agent
during a Default, all charges, costs and expenses therefor shall be reimbursed
by the Loan Parties.


(e)           Without limiting the foregoing, the Loan Parties will participate
and will cause their key management personnel to participate in meetings with
the Agent and each Lender periodically during each year, which meetings shall be
held at such times and such places as may be reasonably requested by the Agent.


7.12             Use of Proceeds.  Use the proceeds of the Credit Extensions
(i) to finance a portion of the Centrex Acquisition, (ii) to pay costs, fees and
expenses in connection with the Transactions, and (iii) for working capital,
capital expenditures, and other general corporate purposes not in contravention
of any Law or of any Loan Document, it being agreed and understood that all
proceeds of the Term Loans received by the Company, if any, shall be contributed
to CCP (including for purposes of consummating the Centrex Acquisition on the
Closing Date) and the excess, if any, to other Subsidiaries of the Company that
are Borrowers (provided, further, that any such proceeds received by FTW
Holdings, Inc., a Delaware corporation, shall be contributed to Fort Wayne
Plastics, Inc., an Indiana corporation).
 
70

--------------------------------------------------------------------------------

7.13             New Domestic Subsidiaries and Qualifying Foreign Subsidiaries. 
As soon as practicable but in any event within 3 Business Days following the
acquisition or creation of any Domestic Subsidiary or Qualifying Foreign
Subsidiary cause to be delivered to the Agent each of the following, as
applicable:


(a)           a joinder agreement acceptable to the Agent duly executed by such
Domestic Subsidiary or Qualifying Foreign Subsidiary, together with executed
counterparts of each other Loan Document reasonably requested by the Agent,
including all Security Instruments and other documents reasonably requested to
establish and preserve the Lien of the Agent, on behalf of the Lenders in all
Collateral of such Domestic Subsidiary or Qualifying Foreign Subsidiary;


(b)           (i) Uniform Commercial Code financing statements naming such
Person as “Debtor” and naming the Agent for the benefit of the Credit Parties as
“Secured Party,” in form, substance and number sufficient in the reasonable
opinion of the Agent and its special counsel to be filed in all Uniform
Commercial Code filing offices and in all jurisdictions in which filing is
necessary to perfect in favor of the Agent for the benefit of the Credit Parties
the Lien on the Collateral conferred under such Security Instrument to the
extent such Lien may be perfected by a Uniform Commercial Code or PPSA filing,
and (ii) subject to Section 4.08 hereof, pledge agreements, control agreements,
Documents and original collateral (including pledged Equity Interests,
Securities and Instruments) and such other documents and agreements as may be
reasonably required by the Agent, all as necessary to establish and maintain a
valid, perfected security interest in all Collateral in which such Domestic
Subsidiary or Qualifying Foreign Subsidiary has an interest consistent with the
terms of the Loan Documents, provided that notwithstanding anything to the
contrary in this Section 7.13, no Loan Party shall be required to take any
Excluded Perfection Action or deliver any documents or agreements with respect
to an Excluded Perfection Action;


(c)           upon the request of the Agent, an opinion of counsel to each such
Domestic Subsidiary or Qualifying Foreign Subsidiary and addressed to the Agent,
in form and substance reasonably acceptable to the Agent, each of which opinions
may be in form and substance, including assumptions and qualifications contained
therein, substantially similar to those opinions of counsel delivered pursuant
to Section 5.01(a); and


(d)           current copies of the Organization Documents of each such Domestic
Subsidiary or Qualifying Foreign Subsidiary, minutes of duly called and
conducted meetings (or duly effected consent actions) of the Board of Directors,
partners, or appropriate committees or governing bodies thereof (and, if
required by such Organization Documents or applicable law, of the shareholders,
members or partners) of such Person authorizing the actions and the execution
and delivery of documents described in this Section 7.13, all certified by the
applicable Governmental Authority or appropriate officer as the Agent may elect.


7.14             New Foreign Subsidiaries.  As soon as practicable but in any
event within three (3) Business Days following the acquisition or creation of
any first-tier Foreign Subsidiary of the Company or a Loan Party that is a
Domestic Subsidiary (other than Qualifying Foreign Subsidiaries, which are
addressed in Section 7.13) cause to be delivered to the Agent, subject to
Section 4.08 hereof, a pledge of 65% of the Equity Interests of each such
Foreign Subsidiary, provided that notwithstanding anything to the contrary in
this Section 7.14, no Loan Party shall be required to take any Excluded
Perfection Action or deliver any documents or agreements with respect to an
Excluded Perfection Action.
 
71

--------------------------------------------------------------------------------

7.15             Compliance with ERISA.  Do, and cause the Loan Parties and each
ERISA Affiliate to do, each of the following, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect:  (a)
maintain each Plan and each Foreign Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other applicable Laws; (b)
cause each Plan which is qualified under Section 401(a) of the Code to maintain
such qualification; (c) cause each Plan and each Foreign Plan to maintain any
required approvals by any Governmental Authority regulating such Plan, (d) make
all required contributions to any Plan subject to the Pension Funding Rules, and
(e) make all required contributions and payments to any Foreign Plans.


7.16             Further Assurances.  At the Borrowers’ cost and expense, upon
request of the Agent, duly execute and deliver or cause to be duly executed and
delivered, to the Agent such further instruments, documents, certificates,
financing and continuation statements, and do and cause to be done such further
acts that may be reasonably necessary or advisable in the reasonable opinion of
the Agent to carry out more effectively the provisions and purposes of this
Agreement, the Security Instruments and the other Loan Document, provided,
however, unless an Event of Default has occurred no Lien on the Equity Interests
or assets of an Inactive Subsidiary shall be required to be granted to Agent;
and provided further, if an Event of Default has occurred then at any time
thereafter within five (5) days of the Agent’s request the Company shall cause a
Lien on the Equity Interests and assets of each Inactive Subsidiary to be
granted in favor of the Agent, on behalf of the Credit Parties.  Notwithstanding
anything to the contrary contained in this Section 7.16, each Loan Party shall
be required to grant a Lien to the Agent, for the benefit of the Credit Parties,
in any real or personal property in which the First Lien Lender shall have been
granted a Lien.


7.17             Licenses.  (a)  Keep in full force and effect each License (i)
the expiration or termination of which could reasonably be expected to
materially adversely affect the realizable value in the use or sale of a
material amount of Inventory or (ii) the expiration or termination of which
could reasonably be expected to have a Material Adverse Effect (each a “Material
License”); (b) promptly notify the Agent of (i) any material modification to any
such Material License that could reasonably be expected to result in a Material
Adverse Effect and (ii) entering into any new Material License, provided that
the failure to deliver any new Material License shall not result in a Default or
Event of Default; (c) pay all Royalties (other than immaterial Royalties or
Royalties being Properly Contested) arising under such Material Licenses when
due (subject to any cure or grace period applicable thereto); and (d) notify the
Agent of any material default or material breach asserted in writing by any
Person to have occurred under any such Material License.


7.18             Environmental Laws.  Conduct its operations and keep and
maintain its Real Estate in material compliance with all Environmental Laws,
other than any such non-compliance which would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect; (b)
obtain and renew all environmental permits necessary for its operations and
properties, other than any environmental permits the failure of which to obtain
would not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect; and (c) implement any and all investigation,
remediation, removal and response actions that are required to comply with
Environmental Laws pertaining to the presence, generation, treatment, storage,
use, disposal, transportation or release of any Hazardous Materials on, at, in,
under or about any of its Real Estate other than any such non-compliance which
would not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect.
 
72

--------------------------------------------------------------------------------

7.19             Landlord and Storage Agreements.  Except as otherwise expressly
permitted hereunder, make all payments and otherwise perform all obligations in
respect of all Leases of real property to which any Loan Party or any of its
Subsidiaries is a party and not allow such Leases to lapse or be terminated by
the applicable Loan Party or Subsidiary or any rights to renew such leases to be
forfeited or cancelled by the applicable Loan Party or Subsidiary, notify the
Agent of any default by the applicable Loan Party or Subsidiary with respect to
such Leases and cooperate with the Agent in all respects to cure any such
default by the applicable Loan Party or Subsidiary, and cause each of its
Subsidiaries to do so, except, in any case, where the failure to do any of the
foregoing, either individually or in the aggregate, could not be reasonably
likely to have a Material Adverse Effect.


7.20             Material Contracts.  Perform and observe all the payment terms
and other material terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time reasonably
requested by the Agent and, upon reasonable request of the Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do any of
the foregoing, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.


7.21             [Reserved].


7.22             Tracing of Proceeds of Loans.  Maintain, detailed and accurate
accounting and records of proceeds of the Loans and transfers of proceeds of the
Loans (i) received by it from Agent, (ii) transferred from it to any other Loan
Party, and (iii) received by it from another Borrower.  Each Borrower
acknowledges that its ability to obtain the Loans hereunder is made possible by
the fact that the Borrowers are co-borrowers under this Agreement and the other
Loan Documents, and are operated as one enterprise.  Each Borrower agrees that
(i) the business operations of each Borrower and each other Loan Party are
interrelated and complement one another, and such entities have a common
business purpose and common management, and (ii) the proceeds of Loans hereunder
will benefit each Borrower and each other Loan Party, severally and jointly,
regardless of which Borrower or other Loan Party requests or receives part or
all of any Loans.  Not in any way in limitation of any other provisions set
forth herein, such books and records may be reviewed and copied by the Agent at
Borrower’s expense at reasonable intervals and upon reasonable notice given by
the Agent to Borrower Agent.


7.23             First Lien Debt.  Promptly cancel any First Lien Debt directly
or indirectly acquired by them, any of their Subsidiaries or Affiliates, and no
First Lien Debt may be issued in substitution or exchange for any such First
Lien Debt. For the avoidance of doubt, this Section 7.23 is not intended and
shall not prevent the Borrowers from making any payment of the First Lien Debt,
including any voluntary or mandatory prepayment of the First Lien Debt
contemplated by the First Lien Credit Agreement.


7.24             Board Observation Rights.  Agree that the Agent and/or one of
its designated Affiliates, as the case may be, shall be entitled to have one (1)
observer attend, in a non-voting capacity, whether in person or telephonically,
meetings of the board of directors (or other similar body) of such Loan Party
(which, in the case of the Company, shall be held at least four (4) times per
calendar year) and no less frequently than once each six (6) month period) and
each executive, compensation, budget or other material committee and
subcommittee thereof.  Each of the Loan Parties shall provide such designated
observers copies of notices, minutes, consents and other materials provided to
the members of its board of directors (or other similar body) and such
committees and subcommittees, substantially concurrently with the delivery
thereof to such members, and shall reimburse such observer for all costs and
expenses reasonably incurred in connection with attending any of such meetings. 
Each of the Loan Parties agrees that no such meeting, whether in person or
telephonically, shall be held unless each such designated observers shall have
reasonable prior notice thereof. Notwithstanding anything to the contrary in
this Section 7.24, the observer may be excused by the board of directors of any
Loan Party from attending any portion of a board or committee meeting, and any
Loan Party may withhold information (including by redaction) from the observer,
in each case (i) to the extent that attendance by or furnishing such information
to the observer would jeopardize a Loan Party’s ability to assert the
attorney-client privilege with respect to matters of material importance to be
discussed during a portion of any meeting as determined by the board in good
faith with the advice of counsel or (ii) during which, or with respect to,
matters relating to this Agreement are to be discussed; provided, that such
observer shall be notified of the reasoning for being so excused or such
information being withheld.
 
73

--------------------------------------------------------------------------------

7.25             Information Technology.  Commencing as soon as reasonably
practicable after the Effective Date, and thereafter until completion,
diligently and in good faith take steps and actions to upgrade and modernize, in
a timely manner, the Loan Parties’ internal information technology and systems,
including hardware and systems software as appropriate, in a manner and level
consistent with industry standards and companies similarly situated (the
“Technology Upgrade”), and deliver to the Agent, promptly after the Agent’s
reasonable request therefor, a reasonably detailed and updated written
information technology plan, which plan shall give due regard to discussions
prior to the Closing among the parties and, in any case, shall include the
following:  (i) list of key or material information technology personnel,
employees and outside consultants employed or engaged by the Company and its
Subsidiaries, if any; (ii) a timeline (in reasonable detail) of additional
critical information technology projects and improvement steps; (iii) a
description (in reasonable detail) of the selection process for major software
and hardware upgrades; and (iv) written estimates and timelines for one-time
expenditures and capitalized projects and annual, on-going related expenses;
further, the Borrowers shall permit representatives of the Agent, at the Agent’s
expense, to discuss the related steps and actions and consult with and advise
the management of the Borrowers on significant matters relating thereto.  The
aggregate amount of all costs, fees, expenditures and expenses in connection
with the Technology Upgrade shall not exceed $250,000 in the aggregate.


7.26         Integration Plan.  On or before May 15, 2015, deliver to the Agent
a reasonably detailed written integration plan, reasonably acceptable to the
Agent, in respect of the assets and business acquired pursuant to the Centrex
Acquisition, including the integration of financial, accounting and
informational technology systems), and which plan shall include, without
limitation, a detailed timeline, a line item budget including costs and
expenditures, and a list of personnel to be dedicated to, or materially involved
with, such integration.
 
ARTICLE VIII


NEGATIVE COVENANTS


So long as any Obligation hereunder shall remain unpaid or unsatisfied, no Loan
Party shall, nor shall it permit any Subsidiary to, directly or indirectly:


8.01             Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (“Permitted Liens”):


(a)           (i) Liens in favor of the Agent, on behalf of the Lenders,
pursuant to any Loan Document, and (ii) Liens in favor of the First Lien Lender
securing First Lien Priority Debt;


(b)           Liens existing on the date hereof and listed on Schedule 8.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased from the amount outstanding on the date of renewal or extension, (iii)
the direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
otherwise permitted under Section 8.02(c);
 
74

--------------------------------------------------------------------------------

(c)           Liens for taxes, assessments or other governmental charges, not
yet due or which are being Properly Contested;


(d)          Liens of carriers, warehousemen, mechanics, materialmen, repairmen,
landlords or other like Liens imposed by Law or arising in the Ordinary Course
of Business which are not overdue for a period of more than forty-five (45) days
or which are being Properly Contested;


(e)           Liens, pledges or deposits in the Ordinary Course of Business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;


(f)            Liens on deposits to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the Ordinary Course of
Business;


(g)          (i) “Permitted Encumbrances” as defined in the Mortgages on the
Mortgaged Properties, and (ii) Liens with respect to minor imperfections of
title and easements, rights-of-way, covenants, consents, reservations,
encroachments, variations and zoning and other similar restrictions, charges,
encumbrances or title defects affecting real property which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person and do not materially
detract from the value of or materially impair the use by the Loan Parties in
the ordinary course of its business of the property subject to or to be subject
to such encumbrance;


(h)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.01 or securing appeal or other surety bonds
related to such judgments;


(i)            Liens securing Indebtedness permitted under Section 8.02(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;


(j)            Liens securing Assumed Indebtedness of the Loan Parties permitted
pursuant to Section 8.02(f); provided that (i) such Liens do not at any time
encumber any property other than property of the Subsidiary acquired, or the
property acquired, and proceeds thereof in connection with such Assumed
Indebtedness and shall not attach to any assets of the Loan Parties theretofore
existing or (except for any such proceeds) which arise after the date thereof
and (ii) the Assumed Indebtedness and other secured Indebtedness of the Loan
Parties secured by any such Lien does not exceed the fair market value of the
property being acquired in connection with such Assumed Indebtedness;


(k)           operating leases or subleases granted by the Loan Parties to any
other Person in the Ordinary Course of Business;


(l)            non-exclusive licenses and sublicenses of intellectual property
granted by a Loan Party or any Subsidiary of a Loan Party in the Ordinary Course
of Business on an arm’s-length basis;
 
75

--------------------------------------------------------------------------------

(m)          Liens arising from the filing of precautionary UCC or PPSA
financing statements with respect to any operating lease;


(n)          involuntary Liens securing amounts less than $50,000 in the
aggregate outstanding at any one time and which are being Properly Contested;


(o)           Liens in cash securing reimbursement obligations in connection
with outstanding letters of credit or other obligations under the First Lien
Credit Agreement at the time of a refinancing of the First Lien Debt or Payment
in Full of the First Lien Priority Debt, in each case, in accordance with the
Intercreditor Agreement;


(p)           Liens in favor of collecting banks arising by operation of law
under Section 4-210 of the UCC or, with respect to collecting banks, under
Section 4‑208 of the UCC;


(q)           Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;


(r)            Liens in favor of customs and revenue authorities imposed by Law
to secure payment of customs duties in connection with the importation of goods
and arising in the Ordinary Course of Business which are not overdue for a
period of more than thirty (30) days or which are being Properly Contested; and


(s)           Liens on insurance policies, the proceeds thereof and deposits
made in the Ordinary Course of Business to secure Indebtedness owing to
insurance carriers for Indebtedness permitted in Section 8.02(n).


Notwithstanding the foregoing, no Inactive Subsidiary shall grant or have any of
its assets subject to a Lien other than Liens permitted under clause (c), (e) or
(g) of Section 8.01.


8.02             Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness or issue any Disqualified Equity Interest, except:


(a)           (i) Indebtedness under the Loan Documents, and (ii) the First Lien
Debt in an aggregate principal amount not to exceed the “First Lien Cap” (as
such term is defined in the Intercreditor Agreement) and otherwise on terms
permitted under the Intercreditor Agreement;


(b)          Indebtedness outstanding on the date hereof and listed on Schedule
8.02 and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the average life to
maturity of any refinancing, refunding, renewal or extension of such
Indebtedness permitted hereby is not less than the then average life to maturity
of the Indebtedness so refinanced or replaced, (iii)  the direct or contingent
obligors with respect to such Indebtedness are not changed as a result of or in
connection with such refinancing, refunding, renewal or extension, (iv) any
refinancing, refunding, renewal or extension of Indebtedness that is
Subordinated Indebtedness shall not be permitted, (v) the interest rate
applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the greater of the (A) interest rate for the
Indebtedness being refinanced, refunded, renewed, or extended and (B) the
otherwise market rate of interest for such Indebtedness, and (vi) such
refinancing, renewal, or extension does not impair or restrict, in any material
respect greater than as contained in the Indebtedness being refinanced,
refunded, renewed or extended, the ability of the Loan Parties to make
Distributions or transfer money and other property to or otherwise enter into
transactions among the other Loan Parties;
 
76

--------------------------------------------------------------------------------

(c)           Guarantees of any Borrower in respect of Indebtedness otherwise
permitted hereunder of any other Borrower; provided that no Loan Party or any
other Subsidiary of the Company shall Guarantee (I) the Subordinated
Indebtedness unless such Guarantee shall be subordinated to the Obligations on
substantially the same terms as such Subordinated Indebtedness, or (II) the
First Lien Priority Debt unless such Guarantee shall be subject to the terms of
the Intercreditor Agreement and such Loan Party or other Subsidiary shall have
guaranteed the Obligations;


(d)           obligations (contingent or otherwise) of the Borrowers existing or
arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the Ordinary Course of Business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, cash flows or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;


(e)           Indebtedness in respect of Capital Leases, Synthetic Lease
Obligations and purchase money obligations for real property and fixed or
capital assets within the limitations set forth in Section 8.01(i); provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $2,000,000;


(f)            Assumed Indebtedness of the Borrowers in an aggregate principal
amount not to exceed $750,000 at any time outstanding;


(g)           the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business;


(h)           unsecured Indebtedness of (A) any Borrower owing to any other
Borrower, (B) any Subsidiary that is not a Loan Party owing to any other
Subsidiary that is not a Loan Party, (C) any Loan Party to any Subsidiary not a
Loan Party, and (D) any Subsidiary that is not a Loan Party owing to any Loan
Party;


(i)            surety bonds permitted under Section 8.01;


(j)            unsecured Subordinated Indebtedness, other than the Specified
Subordinated Indebtedness, if the Subordinated Indebtedness is unsecured and is
at all times subject to an Kohlberg Intercreditor Agreement;


(k)           unsecured Specified Subordinated Indebtedness if the Specified
Subordinated Indebtedness is unsecured, does not exceed an aggregate principal
amount of $1,000,000 and is at all times subject to an Kohlberg Intercreditor
Agreement;


(l)            any Indebtedness constituting reimbursement obligations or other
obligations described in Section 8.01(o) and that are secured by Liens expressly
permitted under such Section  8.01(o), in each case to the extent constituting
First Lien Priority Debt and otherwise subject to the Intercreditor Agreement;


(m)         Indebtedness arising from the financing of insurance premiums in the
Ordinary Course of Business;
 
77

--------------------------------------------------------------------------------

(n)           unsecured Indebtedness representing deferred compensation to
employees for actual services rendered of each Borrower and its Subsidiaries
incurred in the Ordinary Course of Business and for which adequate reserves in
accordance with GAAP are being maintained by such Persons;


(o)           unsecured cash management obligations and other Indebtedness in
respect of netting services, automatic clearinghouse arrangements, overdraft
protection, and other cash management and similar arrangements, in each case, in
the Ordinary Course of Business and not relating to amounts past due for more
than three (3) Business Days;


(p)          the Centrex Earnout, to the extent subject to the Centrex Earnout
Subordination Agreement; and


(q)           unsecured Indebtedness owing to banks or other financial
institutions under company credit cards issued to officers and employees for
business-related expenses in the Ordinary Course of Business; provided that such
Indebtedness is extinguished within ninety (90) days after its incurrence.


Notwithstanding the foregoing, no Inactive Subsidiary shall incur or be
obligated on any Indebtedness except as permitted by Section 8.16 and Section
8.02(h).


8.03             Investments.  Make any Investments, except:


(a)           Investments held by the Loan Parties in the form of Cash
Equivalents that are subject to the Lender’s Lien and control, pursuant to
documentation in form and substance satisfactory to the Lender;


(b)           loans and advances to officers, directors and employees of the
Loan Parties and Subsidiaries made in the Ordinary Course of Business in an
aggregate amount at any one time outstanding not to exceed $100,000;


(c)           Investments by the Loan Parties and their Subsidiaries in their
respective Subsidiaries outstanding on the date hereof;


(d)           Investments by the Loan Parties and their Subsidiaries in their
respective Subsidiaries that are Inactive Subsidiaries that are used to
immediately fund obligations and liabilities for environmental matters and
related expenses which the Inactive Subsidiaries are permitted under this
Agreement to incur or make;


(e)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the Ordinary Course of Business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;


(f)            Guarantees permitted by Section 8.02;


(g)           Investments existing as of the date hereof (including those set
forth on Schedule 6.13(a) and (b)) and those as set forth in Schedule 8.03
(which Schedule 8.03 shall show, as of the date hereof, the amount, obligor or
issuer and maturity, if any, of any listed Investment) and extensions or
renewals thereof, provided that no such extension or renewal shall be permitted
if it would (i) increase the amount of such Investment at the time of such
extension or renewal or (ii) result in a Default hereunder;
 
78

--------------------------------------------------------------------------------

(h)           any unsecured Indebtedness permitted under Section 8.02(i) which
is an Investment;

 
(i)            Investments acquired in connection with the settlement of
delinquent Accounts in the Ordinary Course of Business or in connection with the
bankruptcy or reorganization of suppliers or customers;


(j)            endorsements for collection or deposit in the Ordinary Course of
Business consistent with past practice; and


(k)           the consummation of the Centrex Acquisition on the Closing Date.


Notwithstanding the foregoing, no Inactive Subsidiary shall incur or make any
Investment, other than as permitted under clauses (d), (g) or (h) in this
Section 8.03.


8.04             Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, except that, so long as no Default exists or would
result therefrom:


(a)           any Subsidiary of the Company may merge or consolidate with or
liquidate or dissolve into a Loan Party; provided, that, the Loan Party shall be
the continuing or surviving Person;


(b)          any Subsidiary that is not a Loan Party may merge into any other
Subsidiary that is not a Loan Party; provided, that, when any wholly-owned
Subsidiary is merging with another Subsidiary that is not wholly-owned, the
wholly-owned Subsidiary shall be the continuing or surviving Person; and


(c)           any Inactive Subsidiary may dissolve, liquidate or wind-down in
accordance with all applicable Laws.


8.05             Dispositions.  Make any Disposition or enter into any agreement
to make any Disposition, except:
 
(a)           Dispositions of Inventory in the Ordinary Course of Business;


(b)           Dispositions in the Ordinary Course of Business of Equipment or
fixed assets that are obsolete, worn out or no longer useful to the Core
Business (which shall include, for the sake of clarity, assets that are no
longer useful to the Core Business due to the Facility Relocation) for so long
as (i) no Event of Default has occurred and is continuing at the time of such
Disposition, (ii) the aggregate fair market value or a book value, whichever is
more, of such Equipment and fixed assets does not exceed $400,000 in any
twelve-month period and (iii) all proceeds thereof are (A) remitted to the Agent
for application to the Obligations in accordance with Section 2.05(b) or, prior
to the Payment in Full of First Lien Priority Debt, to the First Lien Priority
Debt pursuant to the First Lien Credit Agreement, or (B) applied to the
replacement of such Equipment or fixed assets with Equipment or other fixed
assets of like kind, function and value within one hundred eighty (180) days
after any such Disposition and the replacement Equipment or other fixed assets
shall be free and clear of Liens other than Permitted Liens;


(c)           Dispositions that constitute (i) an Investment permitted under
Section 8.03, (ii) a Lien permitted under Section 8.01, (iii) a merger,
dissolution, consolidation or liquidation permitted under Section 8.04(a), or
(iv) a Distribution permitted under Section 8.06;
 
79

--------------------------------------------------------------------------------

(d)           Dispositions of assets or property that result from an Event of
Loss in respect of such asset or property that do not otherwise constitute an
Event of Default; provided, however, that the foregoing shall not constitute an
Event of Default so long as (i) Borrower is in compliance with Section 7.08 if
such Disposition is of Mortgaged Property, or (ii) Borrower is in compliance
with Section 2.05(b)(i) if such Disposition is not of Mortgaged Property;


(e)           Dispositions that consist of the sale or discount in the Ordinary
Course of Business of overdue accounts receivable that are otherwise permitted
under the First Lien Credit Agreement, in an aggregate original amount for all
such Accounts in any Fiscal Year of up to $100,000, but only in connection with
the compromise or collection thereof, provided that the Net Cash Proceeds from
such Disposition shall be deposited in the Concentration Account (as defined in
the First Lien Credit Agreement) or, after the Payment in Full of First Lien
Priority Debt, an account subject to a Control Agreement in favor of the Agent);


(f)            Dispositions among the Loan Parties or by any Subsidiary to a
Loan Party;


(g)           Dispositions by any Subsidiary which is not a Loan Party to
another Subsidiary that is not a Loan Party;


(h)          the lapse or abandonment in the Ordinary Course of Business of any
registrations or applications for registration of any Intellectual Property
which is not material to any Loan Party’s business;


(i)            Dispositions of Equipment to the extent such equipment is
exchanged for credit against the purchase price of similar replacement equipment
in the Ordinary Course of Business and is otherwise done in compliance with this
Agreement;


(j)            Dispositions of assets or property by any Inactive Subsidiary,
provided that, at the time of such Disposition, no Event of Default has occurred
and is then continuing, and the Borrowers, within one (1) Business Day of the
consummation of such Disposition, pay to the Agent an amount equal to 100% of
the Net Cash Proceeds arising from such Disposition; and


(k)           Dispositions of assets in connection with the Facility Relocation
that are no longer useful to the Core Business so long as (i) no Event of
Default has occurred and is continuing at the time of such Disposition, (ii) the
aggregate net book value of such assets does not exceed $1,600,000 (inclusive of
$700,000 of leasehold improvements) and (iii) all proceeds thereof are (A)
remitted to the Agent for application to the Obligations in accordance with
Section 2.05(b) or, prior to the Payment in Full of First Lien Priority Debt,
are remitted to the First Lien Lender for application to the First Lien Debt
pursuant to the First Lien Credit Agreement, or (B) applied to the replacement
of such assets with Equipment or other fixed assets of like kind, function and
value within one hundred eighty (180) days after any such Disposition and the
replacement Equipment or other fixed assets shall be free and clear of Liens
other than Permitted Liens.


8.06             Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that, in each case (except Section 8.06(a)) so long as no Default
shall have occurred and be continuing (both before or as a result of the making
of such Restricted Payment):


(a)           each Subsidiary may make Restricted Payments to any Borrower;
 
(b)           the Company and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
 
80

--------------------------------------------------------------------------------

(c)           the Company may make Restricted Payments to the holder the
Specified Subordinated Indebtedness if permitted by the applicable Kohlberg
Intercreditor Agreement; and


(d)           the Company and each Subsidiary may make Restricted Payments to
redeem, purchase or acquire from officers, directors, members and employees
Equity Interests of such Person provided the aggregate amount of all such
Restricted Payments permitted shall not exceed, during the term of this
Agreement, $100,000.


8.07             Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrowers and their Subsidiaries on the date hereof or any business
substantially related or incidental thereto.  Without limiting the foregoing,
the Company shall not, after the date hereof, directly or indirectly engage in
any new material active business and, after the date hereof, shall conduct any
material business activities (including the Core Business) through wholly-owned
Subsidiaries.


8.08              Transactions with Affiliates.  Enter into any transaction of
any kind with any Affiliate of any Loan Party, whether or not in the Ordinary
Course of Business, other than transactions on fair and reasonable terms
substantially as favorable to such Borrower or such Subsidiary as would be
obtainable by such Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to (i) transactions between or among the
Loan Parties, (ii) transactions solely between Subsidiaries that are not Loan
Parties and (iii) the transactions contemplated under the Management Agreement
(subject to Section 8.18) including amendments to the Management Agreement that
do not increase the amount of fees, expenses and indemnities payable thereunder
in excess of the amounts payable thereunder on the Closing Date and which are
not materially adverse to the interests of the Lender, and provided, further,
that the following transactions shall be permitted:  (a) if no Event of Default
has occurred and is then continuing, the Company may pay or reimburse Equity
Investor or one or more Controlled Investment Affiliates, in the Ordinary Course
of Business, for reasonable out-of-pocket costs and expenses, as or after the
incurrence thereof by the Equity Investor or one of its Controlled Investment
Affiliates, pursuant to its management of the Company’s business, (b) the
Specified Subordinated Indebtedness transaction and, if no Default has occurred
and is then continuing, the payment thereof to the extent permitted pursuant to
the terms of this Agreement and the Kohlberg Intercreditor Agreement, (c)
intercompany loans among Loan Parties and other intercompany loans, if no
Default has occurred and is then continuing, to the extent permitted under
Section 8.02, (d) any Investment permitted under Sections 8.03(b), (c), (d),
(g), (h) and (i), and (e) any issuance of Equity Interest of the Company or
other payments, grants or awards in cash, securities or otherwise pursuant to,
or the fund of, any employment agreements, compensation plans, employee
incentive plans, agreements or arrangements, stock option or stock appreciation
plans or agreements, or similar plans, agreements or arrangements of the
Company.


8.09             Burdensome Agreements.  Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document or the First Lien Loan
Documents) that:


(a)           requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person; or


(b)          limits the ability (i) of any Subsidiary to make Restricted
Payments to the Company or any Borrower or to otherwise transfer property to the
Company or any Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of
the Borrowers or become a direct Borrower hereunder, or (iii) of any Borrower or
any Subsidiary to create, incur, assume or suffer to exist Liens on property of
such Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 8.02(f) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness.
 
81

--------------------------------------------------------------------------------

8.10             Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, in any manner that might cause the Credit Extension or the
application of such proceeds to violate Regulations T, U or X of the FRB, in
each case as in effect on the date or dates of such Credit Extension and such
use of proceeds, or otherwise use proceeds of any Credit Extension in violation
of Section 7.12.


8.11             Prepayment of Indebtedness; Amendment to Material Agreements.


(a)           Prepay, redeem, purchase, repurchase, defease or otherwise satisfy
prior to the scheduled maturity thereof any Indebtedness other than the First
Lien Priority Debt, or make any payment in violation of any subordination terms
thereof, including in each case pursuant to any change of control, sale of
assets, issuance of any equity or otherwise as may be set forth in the terms
thereof or available to the Borrowers at its option, except, so long as no
Default shall exist prior to or immediately thereafter, prepayments,
redemptions, purchases, repurchases, defeasances or other satisfaction
(collectively, a “Prepayment”) of Indebtedness (other than the Subordinated
Indebtedness) made with the proceeds of other Indebtedness permitted to be
incurred pursuant to Section 8.02 and containing terms and conditions (including
terms of subordination, security and maturity) no less favorable in any material
respect to the Credit Parties than the Indebtedness subject to such Prepayment,
provided, however, at no time may any of the Subordinated Indebtedness,
including the Specified Subordinated Indebtedness, be prepaid prior to its
stated maturity unless expressly permitted by the applicable intercreditor or
subordination agreement in form and substance satisfactory to the Agent. 
Notwithstanding the foregoing, the Loan Parties may at any time exercise any
Special Setoff Rights to cause the Centrex Earnout Payments to be reduced
pursuant to the terms of the Centrex Purchase Agreement.


(b)          Amend, modify or change in any manner any term or condition of any
Indebtedness with a stated maturity date outside the Maturity Date, in each case
so that the terms and conditions thereof are less favorable in any material
respect to the Agent or any other Credit Party than the terms of such
Indebtedness as of the Closing Date, but in no event shall terms of recourse,
guarantees or credit support be any less favorable to the Credit Parties than
the terms of such Indebtedness as of the Closing Date.


(c)           Amend, modify or change any Organizational Document of any Loan
Party in a manner adverse to the Agent or any other Credit Party.


(d)          Change the state or jurisdiction of formation of any Loan Party
whether by merger, reincorporation or otherwise.


(e)           Waive or otherwise modify any term of any First Lien Loan Document
except in a manner permitted by the Intercreditor Agreement; provided, if any
amendment or modification to the First Lien Loan Documents amends or modifies
any representation or warranty, covenant (including any financial covenant and
any definitions relating to such representation, warranties or covenants
(including any financial covenants)) or event of default contained in the First
Lien Loan Documents (or any related definitions) (but excluding, for purposes of
clarity, any other amendment or modification to the First Lien Loan Documents in
respect of the rates, the fees or any premiums relating thereto, which shall be
subject to the terms of the Intercreditor Agreement), in each case, in a manner
that is more restrictive than the applicable provisions permit as of the date
thereof, or if any amendment or modification to the First Lien Credit Agreement
or any other First Lien Loan Document adds an additional representation and
warranty, covenant or event of default therein, then each Borrower acknowledges
and agrees that, if requested by the Agent, this Agreement or the other Loan
Documents, as the case may be, shall be automatically amended or modified to
affect similar amendments or modifications with respect to this Agreement or
such other Loan Documents (preserving any cushions that may exist with respect
to financial or negative covenants), without the need for any further action or
consent by any Borrower or any other party.  In furtherance of the foregoing,
the Borrowers shall permit the Agent and Lenders to document each such similar
amendment or modification to this Agreement or such other Loan Documents or
insert a corresponding new representation and warranty, covenant, event of
default or other provision in this Agreement or such other Loan Documents
without any need for any further action or consent by any Borrower.
 
82

--------------------------------------------------------------------------------

8.12             Financial Covenants.


(a)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio as of the last day of the Measurement Period most
recently ended to be less than the ratio set forth below opposite such Fiscal
Quarter, provided, however, that for (i) the June 30, 2015 calculation, such
ratio shall be calculated only for such Fiscal Quarter ending on or closest to
such date, (ii) the September 30, 2015 calculation, such ratio shall be
calculated only for the two most recent Fiscal Quarters ended, and (iii) the
December 31, 2015 calculation, such ratio shall be calculated only for the three
most recent Fiscal Quarters ended:
 
Measurement Period Ending on or
Closest To
Minimum Consolidated Fixed Charge
Coverage Ratio
June 30, 2015
2.51 to 1.00
September 30, 2015
1.84 to 1.00
December 31, 2015
1.34 to 1.00
March 31, 2016
1.57 to 1.00
June 30, 2016
1.51 to 1.00
September 30, 2016
1.74 to 1.00
December 31, 2016
2.01 to 1.00
March 31, 2017
1.88 to 1.00
June30, 2017
1.96 to 1.00
September 30, 2017
2.00 to 1.00
December 31, 2017
2.00 to 1.00
March 31, 2018
2.00 to 1.00
June 30, 2018
2.00 to 1.00
September 30, 2018
2.00 to 1.00
December 31, 2018
2.00 to 1.00
Last Day of Each Fiscal Quarter Thereafter
2.00 to 1.00



(b)           Consolidated Capital Expenditures.  Permit the aggregate amount of
Consolidated Capital Expenditures made by the Loan Parties in any Fiscal Year to
exceed $3,000,000.


(c)           Minimum Consolidated EBITDA.  Permit Consolidated EBITDA as of the
last day of the Measurement Period most recently ended to be less than the
amount set forth below opposite such Fiscal Quarter:
 
83

--------------------------------------------------------------------------------

Measurement Period Ending on or
Closest To
 
Minimum Consolidated EBITDA
 
June 30, 2015
 
$
9,694,496
 
September 30, 2015
 
$
7,987,462
 
December 31, 2015
 
$
7,337,041
 
March 31, 2016
 
$
8,808,954
 
June 30, 2016
 
$
9,491,013
 
September 30, 2016
 
$
11,528,087
 
December 31, 2016
 
$
14,017,576
 
March 31, 2017
 
$
14,261,132
 
June30, 2017
 
$
14,500,000
 
September 30, 2017
 
$
14,500,000
 
December 31, 2017
 
$
14,500,000
 
March 31, 2018
 
$
14,500,000
 
June 30, 2018
 
$
14,500,000
 
September 30, 2018
 
$
14,500,000
 
December 31, 2018
 
$
14,500,000
 
Last Day of Each Fiscal Quarter Thereafter
 
$
14,500,000
 



(d)          Minimum Availability.  Permit Availability (as defined in the First
Lien Credit Agreement), as of (i) the last day of any Fiscal Month and (ii) at
any time a borrowing base certificate is required to be delivered and at each
time actually delivered to the First Lien Lender pursuant to the First Lien
Credit Agreement, to be less than $1,000,000.


(e)           Leverage Ratio.  Permit the Leverage Ratio as at the last day of
any period of four consecutive Fiscal Quarters ending on the last day of any
Fiscal Quarter set forth in the table below to be greater than the maximum ratio
set forth opposite such quarter in the table below:


Measurement Period Ending on or
Closest To
Maximum Ratio
June 30, 2015
5.25 to 1.00
September 30, 2015
6.46 to 1.00
December 31, 2015
7.12 to 1.00
March 31, 2016
5.71 to 1.00
June 30, 2016
4.98 to 1.00
September 30, 2016
3.83 to 1.00
December 31, 2016
2.95 to 1.00
March 31, 2017
2.75 to 1.00
June30, 2017
2.46 to 1.00
September 30, 2017
2.25 to 1.00
December 31, 2017
2.25 to 1.00
March 31, 2018
2.25 to 1.00
June 30, 2018
2.25 to 1.00
September 30, 2018
2.25 to 1.00
December 31, 2018
2.25 to 1.00
Last Day of Each Fiscal Quarter Thereafter
2.25 to 1.00

 
84

--------------------------------------------------------------------------------

8.13             Creation of New Subsidiaries.  Create or acquire any new
Subsidiary after the Closing Date other than Domestic Subsidiaries created or
acquired in accordance with Section 7.13.


8.14             Securities of Subsidiaries.  Permit any Subsidiary to issue any
Equity Interests (whether for value or otherwise) to any Person other than a
Loan Party.


8.15             Sale and Leaseback.  Enter into, or permit any Subsidiary to,
enter into any agreement or arrangement with any other Person providing for the
leasing by any Loan Party or any of the Subsidiaries of real or personal
property which has been or is to be sold or transferred by any Loan Party or any
of the Subsidiaries to such other Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such property
or rental obligations of a Loan Party or any of the Subsidiaries.


8.16             Acquisitions.  Enter into, or permit any Subsidiary to, enter
into any Acquisition other than the Centrex Acquisition.


8.17             Inactive Subsidiaries.  Notwithstanding anything to the
contrary set forth herein, (A) no Inactive Subsidiary shall, and no Loan Party
shall permit, or permit any of such Loan Party’s Subsidiaries to permit, any
Inactive Subsidiary to (w)  own or acquire any assets other than those owned at
Closing, (x) assume or incur any indebtedness, liabilities or any other
obligations (other than certain obligations and liabilities with respect to (i)
environmental matters not exceeding $1,200,000 in the aggregate for all Inactive
Subsidiaries (less any increase in amounts under clause (ii) below as described
in the parenthetical in such clause (ii)) and (ii) legal fees, testing,
employees and insurance not exceeding $300,000 during any calendar year in the
aggregate (increased to the extent of any settlement of any liability referred
to in the foregoing clause (i), provided that the aggregate amount of such
increase shall not exceed the amount of any such settled liability and may be
spread over multiple calendar years, and provided, further that the aggregate
amount of liabilities in clause (i) above is reduced by at least a corresponding
amount) for all Inactive Subsidiaries), (y) employ any Persons except consistent
with practices and to the same extent as of the Closing or conduct any business
or operations, or (z) make any loans to or investments in any Person except as
permitted under this Agreement, and (B) no Loan Party shall make, or permit any
of such Loan Party’s Subsidiaries to make, any investment in or loan to or
otherwise enter into any contractual arrangement with any Inactive Subsidiary
except as permitted under this Agreement.  Notwithstanding the foregoing, to the
extent that the amounts in the parenthetical in clause (x) above are increased
due to new environmental matters asserted against an Inactive Subsidiary after
the Closing Date then any such entity shall continue to be an “Inactive
Subsidiary.”


8.18             Management Fees.  Pay any management fees to any Persons
including, without limitation, the Equity Investor and its Controlled Investment
Affiliates, and whether arising under the Management Agreement or otherwise,
except that, if no Event of Default is then continuing, the Company may pay or
reimburse the Equity Investor or one of its Controlled Investment Affiliates for
reasonable out-of-pocket costs and expenses as and when incurred by the Equity
Investor or one of its Controlled Investment Affiliates in the ordinary course
of business pursuant to its management of Borrowers’ business.


8.19             Centrex Earnout.  Pay or otherwise redeem, exchange, purchase,
retire or defease, or contribute to any sinking fund or similar arrangement in
respect of, the Centrex Earnout; provided, that, the Loan Parties may pay
regularly scheduled, non-accelerated payments in respect of the Centrex Earnout
as and when, and on the dates, due and payable in accordance with the Centrex
Purchase Agreement (as in effect on the date hereof) and subject to the terms
and conditions of the Centrex Earnout Subordination Agreement.
 
85

--------------------------------------------------------------------------------

ARTICLE IX


EVENTS OF DEFAULT AND REMEDIES


9.01             Events of Default.  Any of the following shall constitute an
Event of Default:


(a)           Non-Payment.  Any Borrower fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any interest on any
Loan or other fee due hereunder, or (ii) within five (5) days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or


(b)           Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained (i) in any of Sections 2.05(b),
7.01(a), 7.01(b), 7.01(c),  7.03, 7.05, 7.07, 7.08, 7.11, 7.12, 7.13, 7.16 (last
proviso thereof and the last sentence thereof), 7.24  or Article VIII, or (ii)
in any of Sections 4.04, 7.02(a), 7.02(b), 7.02(c) or 7.26 and such failure
continues for three (3) or more Business Days; or


(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after the earlier of (i) receipt of
notice of such default by a Responsible Officer of the Borrower Agent from the
Agent or any Lender, or (ii) any Responsible Officer of any Loan Party becomes
aware of such default; or


(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party or its Subsidiaries herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made in any material respect; or


(e)           Cross-Default.


(i)            Any Loan Party or its Subsidiaries (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise, and after passage of any grace period) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $250,000, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, and such default continues for more than the grace period, if any,
therein specified, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateralized in respect thereof to be demanded; or


(ii)          there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Loan Party or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Loan Party or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by a Loan Party or any Subsidiary as a result thereof is
greater than $250,000; or
 
86

--------------------------------------------------------------------------------

(iii)          the occurrence of an Event of Default under the First Lien Loan
Documents; or


(iv)         any breach or default with respect to the Subordinated Indebtedness
or under the Subordinated Indebtedness Documents, or the acceleration or
attempted acceleration of the Subordinated Indebtedness, or the exercise of any
right remedy against any Loan Party or any of their respective assets by any
Subordinated Lender.


(f)            Insolvency Proceedings, Etc.  Any Loan Party  institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or


(g)          Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Loan Party and is not released, vacated or fully bonded within thirty (30)
days after its issue or levy; (iii) any Loan Party is enjoined, restrained or in
any way prevented by any Governmental Authority from conducting any material
part of its business; (iv) any Loan Party suffers the loss, revocation or
termination of any material license, permit, lease or agreement necessary to its
business; (v) there is a cessation of any material part of any Loan Party’s
business for a material period of time; or (vi) any material Collateral or
property or assets of a Loan Party is taken or impaired through Condemnation; or


(h)          Judgments.  There is entered against any Loan Party (i) one or more
final judgments or orders for the payment of money in an aggregate amount
exceeding $500,000 (to the extent not covered by insurance as to which the
insurer does not dispute coverage other than by virtue of a customary
reservation of rights letter), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case of clause (i) or
(ii) above, such judgment or order remains unvacated and unpaid and either (A)
enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or


(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$250,000, (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan resulting in liability of any Loan Party in an aggregate
amount in excess of $250,000, or (iii) any violation of Law relating to a
Foreign Plan which has resulted or could reasonably be expected to result in
liability of any Loan Party in an aggregate amount in excess of $250,000; or
 
87

--------------------------------------------------------------------------------

(j)            Invalidity of Loan Documents.  Any Loan Document, or any Lien
granted thereunder, at any time after its execution and delivery and for any
reason, other than as expressly permitted hereunder or upon Payment in Full,
ceases to be in full force and effect (except with respect to immaterial
assets); or any Borrower or any other Person contests in any manner the validity
or enforceability of any Loan Document or any Lien granted to the Agent pursuant
to the Security Instruments; or any Borrower denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or


(k)           Breach of Contractual Obligation.  Any Loan Party or any
Subsidiary thereof fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any contract to which it is party or fails to observe or perform any other
agreement or condition relating to any such contract to which it is party or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the counterparty to such contract to terminate such
contract, in each case which would, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect; or


(l)            Indictment.  (i) Any Loan Party is (A) criminally indicted or
convicted of a felony for fraud or dishonesty in connection with the Loan
Parties’ business, or (B) charged by a Governmental Authority under any law that
would reasonably be expected to lead to forfeiture of any material portion of
Collateral, or (ii) any director or senior officer of any Loan Party is (A)
criminally indicted or convicted of a felony for fraud or dishonesty in
connection with the Loan Parties’ business, unless such director or senior
officer promptly resigns or is removed or replaced or (B) charged by a
Governmental Authority under any law that would reasonably be expected to lead
to forfeiture of any material portion of Collateral; or


(m)          Uninsured Loss.  A loss, theft, damage or destruction occurs with
respect to any Collateral if the amount not covered by insurance exceeds
$250,000; or


(n)          Centrex Acquisition.  The failure for any reason of the Centrex
Acquisition to be consummated and completed in accordance with applicable Laws
on the Closing Date.


(o)           Material Leases.  Any Loan Party fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any real property lease, operating lease, or capital
lease that provides for annual rent in excess of $250,000 and to which it is
party, or fails to observe or perform any other agreement or condition relating
to any such property lease, operating lease, or capital lease (after the
expiration of any applicable grace period); or


(p)          Change of Control.  There occurs any Change of Control; or


(q)          Subordinated Indebtedness.  The subordination provisions,
including, without limitation, those contained in any intercreditor or
subordination agreement, including the Kohlberg Intercreditor Agreement or the
Centrex Earnout Subordination Agreement, relating to any Subordinated
Indebtedness (the “Subordination Provisions”) shall fail to be enforceable by
the Agent (which have not effectively waived the benefits thereof) in accordance
with the terms thereof, or the principal or interest on any Loan or other
Obligations shall fail to constitute “designated senior debt” (or any other
similar term) under any document, instrument or agreement evidencing such
Subordinated Indebtedness; or any Loan Party or any of its Subsidiaries shall,
directly or indirectly, disavow or contest in any manner (i) the effectiveness,
validity or enforceability of any of the Subordination Provisions, or (ii) that
any of such Subordination Provisions exist for the benefit of the Agent; or
 
88

--------------------------------------------------------------------------------

(r)            Intercreditor Agreement.  The failure of any Loan Party or any of
its Subsidiaries to comply with any material term of the Intercreditor
Agreement, or if the Intercreditor Agreement becomes null and void other than in
accordance with its terms; or


(s)           Material Adverse Effect.  The occurrence of any event that will
have, based on the reasonable Credit Judgment of the Agent and the Lenders, a
Material Adverse Effect of the type described in clause (a) or (b) of the
definition thereof.


9.02             Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Agent may, or, at the request of the Required Lenders,
shall, take any or all of the following actions:


(a)           [reserved];


(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder (including the Prepayment Premium) or under any other Loan Document to
be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;


(c)           require that the Borrowers cash collateralize any Obligations that
are contingent or not yet due and payable in amount determined by the Agent in
accordance with this Agreement; and


(d)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Agent or any Lender.


No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.


9.03             License.  The Agent is hereby granted an irrevocable,
non‑exclusive license or other right to use, license of sub‑license (without
payment of royalty or other compensation to any Person) any or all Intellectual
Property of Loan Parties, computer hardware and software, trade secrets,
brochures, customer lists, promotional and advertising materials, labels,
packaging materials and other property or asset, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral provided that
the Agent shall not exercise any such right unless an Event of Default has
occurred and is continuing.  Each Loan Party’s rights and interests under
Intellectual Property shall inure to the Agent, for the benefit of the Credit
Parties.


9.04             Limitation of Remedies.  Notwithstanding anything to the
contrary contained in this Agreement, if any enforceable term of any promissory
note, contract, agreement, permit, lease, license (including any licenses of any
Intellectual Property) or other General Intangible included as a part of the
Collateral, other than Accounts, requires the consent of the Person obligated on
such promissory note or any Person (other than the applicable obligor) obligated
on such lease, contract or agreement, or which has issued such permit or license
or other General Intangible, other than Accounts, for the assignment or transfer
thereof or the enforcement of such Lien not to give rise to a default, breach,
right of recoupment, claim, defense, termination, right of termination or other
material remedy thereunder, then the receipt of any such necessary consent shall
be a condition to any exercise of remedies against such Collateral under this
Section 9.04 (but not to the creation, attachment or perfection of the Lien of
the Agent for the benefit of the Credit Parties as provided herein).
 
89

--------------------------------------------------------------------------------

9.05             Joint and Several.  Each obligation and liability of each
Borrower to the Credit Parties, including, without limitation, the Obligations,
are the joint and several obligations of each Borrower, and the Credit Parties
may proceed directly against any Borrower, or all Borrowers, or any Guarantor,
or any Collateral, or all of the foregoing, or any one of the foregoing or any
combination of the foregoing, without first proceeding against Borrower or any
Collateral, or without joining all Persons liable or potentially liable for any
portion of the Obligations in one action.  Each Borrower shall be jointly and
severally liable as primary obligor and not merely as surety for repayment of
all Obligations arising under the Loan Documents.  Such joint and several
liability shall apply to each Borrower regardless of whether any Loan was only
requested by or on behalf of or made to any other Borrower or the proceeds of
any Loan were used only by or on behalf of any other Borrower or any
indemnification obligation or any other obligation arose only as a result of the
action of any other Borrower.  If any Borrower makes a payment in respect of the
Obligations hereunder and under the other Loan Documents, it shall have the
rights of contribution described in this Section below and under applicable
common law against the other Borrower or Borrowers; provided that such Borrower
shall not exercise its right of contribution until all of the Obligations are
Paid in Full; provided, however, that Agent, for the benefit of the Credit
Parties, is hereby granted a Lien in such right of contribution and may enforce
such right upon the occurrence and during the continuance of Event of Default. 
It is the intent of each Borrower and Lender that each Borrower’s maximum
obligation to repay the Obligations hereunder and under the other Loan Documents
(the “Loan Obligation Limit”) shall not exceed the greater of (i) the amount
actually borrowed or received directly or indirectly by such Borrower with
respect thereto and (ii) the amount which is $1.00 less than the amount which,
if recorded by such Borrower as a liability, would render such Borrower not
Solvent.  To the extent that any Borrower makes a payment on any of the
Obligations (a “Loan Obligation Payment”), such Borrower (the “Entitled
Borrower”) is entitled to contribution and indemnification from, and
reimbursement by, each other Borrower (a “Contributing Borrower”) in the amount
of the Contribution Obligation of such Contributing Borrower hereunder.  The
“Contribution Obligation” of a Contributing Borrower with respect to the Loan
Obligation Payment of an Entitled Borrower is an amount equal to the greater of
(1) the lesser of (x) such Contributing Borrower’s Loan Obligation Limit at the
time the Loan Obligation Payment is made and (y) such Contributing Borrower’s
Allocable Share of the Loan Obligation Payment, and (2) the amount of all
proceeds from the Obligations actually received by such Contributing Borrower or
applied by the recipient thereof directly or indirectly for the benefit of such
Contributing Borrower, less the sum of any repayments thereof and any Loan
Obligation Payments made by such Contributing Borrower prior to the time the
applicable Loan Obligation Payment is made.  The “Allocable Share” of a
Contributing Borrower is a fraction, the numerator of which is such Contributing
Borrower’s Loan Obligation Limit at the time the applicable Loan Obligation
Payment is made and the denominator of which is the sum of the Loan Obligation
Limits of all of the Contributing Borrowers (plus a similarly computed amount
for any Guarantor which has a similar obligation to make a contribution) as of
such time.


ARTICLE X


THE AGENT
 
10.01          Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints VPM to act on its behalf as the Agent hereunder and under
the other Loan Documents (including the Intercreditor Agreement) and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof (including, without
limitation, acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations), together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Agent and the
Lenders, and no Loan Party or any Subsidiary thereof shall have rights as a
third party beneficiary of any of such provisions.  It is understood and agreed
that the use of the terms “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties
 
90

--------------------------------------------------------------------------------

10.02          Rights as a Lender.  The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though they were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
Agent hereunder and without any duty to account therefor to the Lenders.


10.03          Exculpatory Provisions.  The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law; and


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Loan Parties or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.


The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 10.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.


The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties or a Lender. Upon the occurrence of a
Default or Event of Default, the Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the
Lenders.  Unless and until the Agent shall have received such direction, the
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any such Default or Event of Default as it
shall deem advisable in the best interest of the Credit Parties.  In no event
shall the Agent be required to comply with any such directions to the extent
that the Agent believes that its compliance with such directions would be
unlawful.
 
91

--------------------------------------------------------------------------------

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created hereunder, (v) the
value or the sufficiency of any Collateral, or (vi) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.


10.04          Reliance by Agent.  The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including, but not limited to, any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person.  The Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of the Term Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received written notice
to the contrary from such Lender prior to the making of the Term Loan.  The
Agent may consult with legal counsel (who may be counsel for any Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


10.05          Delegation of Duties.  The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agent appointed by the Agent.  The
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Agent.  The Agent
shall not be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Agent acted with gross negligence or
willful misconduct in the selection of such sub-agent.


10.06          Resignation of Agent.  The Agent may at any time give written
notice of its resignation to the Lenders and the Borrowers.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
retiring Agent may on behalf of the Lenders appoint a successor Agent meeting
the qualifications set forth above; provided, that if the Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed), (2) the
Agent shall deliver a copy of the Register to the Borrower Agent and (3) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this Section 10.06.  Upon the acceptance of a successor’s appointment
as Agent hereunder, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 10.06).  The fees payable
by the Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor. 
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agent and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent hereunder.
 
92

--------------------------------------------------------------------------------

10.07          Non-Reliance on Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.  Except as provided in Section 10.06, the Agent shall not have any
duty or responsibility to provide any Credit Party with any other credit or
other information concerning the affairs, financial condition or business of any
Loan Party that may come into the possession of the Agent.


10.08          Agent May File Proofs of Claim.  In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of the Term
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Agent shall have made any demand on
the Loan Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Term Loan and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Agent and
the other Credit Parties (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Agent, such Credit
Parties and their respective agents and counsel and all other amounts due the
Lenders, the Agent and such Credit Parties under Sections 2.08 and11.04) allowed
in such judicial proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, if the Agent shall consent
to the making of such payments directly to the Lenders, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agent and counsel, and any other amounts due the Agent
under Sections 2.08 and11.04.
 
93

--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.


Without limiting the generality of the powers of the Agent, as set forth above,
the Agent is hereby authorized to act as collateral agent for each Credit Party
pursuant to each of the Loan Documents.  In such capacity, the Agent has the
right to exercise all rights and remedies available under the Loan Documents,
the UCC and other applicable law, which rights and remedies shall include, in
the event of a foreclosure by the Agent on any portion of the Collateral,
whether pursuant to a public or private sale, the right of the Agent, as agent
for all Credit Parties, to be, or form an acquisition entity to be, the
purchaser of any or all of such Collateral at any such sale.  The Agent, as
agent for all Credit Parties, shall be entitled, at any such sale to offset any
of the Obligations against the purchase price payable by the Agent (or such
acquisition entity) at such sale or to otherwise consent to a reduction of the
Obligations as consideration to the applicable Loan Party in connection with
such sale. The Agent shall have the authority to take such other actions as it
may deem necessary or desirable to consummate a sale of the type described in
the immediately preceding sentences.  The Agent shall have the authority to
accept non-cash consideration in connection with the sale or other disposition
of the Collateral, whether the purchaser is the Agent, an entity formed by the
Agent as described above or any other Person.  Without limiting the generality
of the powers of the Agent, as set forth above, in the context of any bankruptcy
or other insolvency proceeding involving any Loan Party, the Agent is hereby
authorized to:  (i) file proofs of claim and other documents on behalf of the
Lenders in accordance with this paragraph, (ii) object or consent to the use of
cash collateral, (iii) object or consent to any proposed debtor-in-possession
financing, whether provided by one or more of the Credit Parties or any other
Person and whether secured by Liens with priority over the Liens securing the
Obligations or otherwise, (iv) object or consent to any sale of Collateral,
including sales for non-cash consideration in satisfaction of a portion of the
Obligations, (v) to be, or form an acquisition entity to be, the purchaser of
any or all of such Collateral at any such sale under clause (iv) and to offset
any of the Obligations against the purchase price payable by the Agent (or such
acquisition entity) at such sale or to otherwise consent to a reduction of the
Obligations as consideration to the applicable Loan Party in connection with
such sale, and (vi) seek, object or consent to any Loan Party's provision of
adequate protection of the interests of the Lenders in the Collateral.


10.09           Collateral and Guaranty Matters.  The Credit Parties irrevocably
authorize the Agent, at its option and in its sole discretion:


(a)           to release any Lien on any property granted to or held by the
Agent under any Loan Document (i) upon payment in full of all Obligations (other
than contingent indemnification obligations for which no claim has been
asserted), (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, (iii) is required
under the Intercreditor Agreement or (iv) if approved, authorized or ratified in
writing by the Lenders in accordance with Section 11.01;


(b)           to subordinate any Lien on any property granted to or held by the
Agent under any Loan Document to (i) the Liens in favor of the First Lien Lender
securing First Lien Priority Debt pursuant to the Intercreditor Agreement, and
(ii) the holder of any Lien on such property that is permitted by Sections
8.02(a)(i) and (e) hereof; and


(c)           to release any Guarantor from its obligations hereunder if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
 
94

--------------------------------------------------------------------------------

Upon request by the Agent at any time, the Lenders will confirm in writing the
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Guarantor from its obligations under a
Guaranty pursuant to this Section 10.09.  In each case as specified in this
Section 10.09, the Agent will, at the Loan Parties’ expense, execute and deliver
to the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the security
interest granted hereunder or to subordinate its interest in such item, or to
release such Guarantor from its obligations hereunder, in each case in
accordance with the terms of the Loan Documents and this Section 10.09.
 
10.10          Notice of Transfer.  The Agent may deem and treat a Lender party
to this Agreement as the owner of such Lender’s portion of the Obligations for
all purposes, unless and until, and except to the extent, an Assignment and
Assumption shall have become effective as set forth in Section 11.06.


10.11          Reports and Financial Statements.  By signing this Agreement,
each Lender:


(a)           is deemed to have requested that the Agent furnish such Lender,
promptly after they become available, copies of all information, reports,
financial statements, and other materials required to be delivered by the
Borrowers hereunder and all commercial finance examinations and appraisals of
the Collateral received by the Agent (collectively, the “Reports”);


(b)           expressly agrees and acknowledges that the Agent makes no
representation or warranty as to the accuracy or completeness of any
information, reports, financial statements or other materials, and shall not be
liable for any information contained in any such materials (including any
Report);


(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;


(d)           agrees to keep all Reports and other materials confidential in
accordance with the provisions of Section 11.07 hereof; and


(e)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agent and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with the Term Loan that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a portion of the Term Loan; and (ii) to pay
and protect, and indemnify, defend, and hold the Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including attorney costs) incurred
by the Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.


10.12          Agency for Perfection.  Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting Liens for the benefit of the Agent
and the Lenders in assets which, in accordance with Article 9 of the UCC or any
other applicable Law of the United States, can be perfected only by possession. 
Should any Lender (other than the Agent) obtain possession of any such
Collateral, such Lender shall notify the Agent thereof, and, promptly upon the
Agent’s request therefor shall deliver such Collateral to the Agent or otherwise
deal with such Collateral in accordance with the Agent’s instructions.
 
95

--------------------------------------------------------------------------------

10.13           Indemnification of Agent.  Without limiting the obligations of
the Loan Parties hereunder, the Lenders hereby agree to indemnify the Agent and
any Related Party, as the case may be, ratably according to each Lender’s
portion of the Term Loan, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent and its Related Parties in any way relating to
or arising out of this Agreement or any other Loan Document or any action taken
or omitted to be taken by the Agent and its Related Parties in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s and its Related
Parties’ gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction. The Lenders are not
partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the Agent)
authorized to act for, any other Lender.


10.14           Intercreditor Agreement; Subordination Agreements.  Each Lender
hereby irrevocably appoints, designates and authorizes the Agent to enter into
the Intercreditor Agreement and any subordination or intercreditor agreement
pertaining to any Indebtedness that is subordinated to the Obligations, on its
behalf and to take such action on its behalf under the provisions of any such
agreement (subject to the last sentence of this Section 10.14). Each Lender
further agrees to be bound by the terms and conditions of the Intercreditor
Agreement and any subordination or intercreditor agreement pertaining to any
Indebtedness that is subordinated to the Obligations. Each Lender hereby
authorizes the Agent to issue blockages notices in connection with any
Indebtedness that is subordinated to the Obligations.


ARTICLE XI


MISCELLANEOUS


11.01           Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Agent, with the consent of the Required Lenders, and the
Borrowers or the applicable Borrower, as the case may be.  Each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
96

--------------------------------------------------------------------------------

Notwithstanding anything contained herein to the contrary, no Seller-Related
Lender shall have any voting rights, rights to approve or disapprove any waiver,
rights in respect of acceleration or any other consent rights or otherwise
constitute a “Lender” or a holder or owner of a portion of any Loan (or be
included in the calculation of holders of Loans holding a majority of, or all
of, the Loans or determining “Required Lenders”) with respect to (A) any waiver,
amendment, consent or other modification relating to this Agreement or any other
Loan Document or (B) the exercise of any right or remedy hereunder or any other
Loan Document; provided that no waiver, consent, amendment or modification shall
be effective against any Seller-Related Lender without such Seller-Related
Lender’s prior written consent (not to be unreasonably withheld, conditioned or
delayed) to the extent it would (x) result in such Seller-Related Lender (in its
capacity as a holder of a portion of a Loan) being treated adversely in a
disproportionate and direct manner relative to the Lenders not constituting
Seller-Related Lenders and/or (y) alter the pro rata treatment of principal and
interest payments due to the Lenders; provided, further, that the foregoing
proviso shall continue to apply in the context of any insolvency proceeding. 
Further, notwithstanding the foregoing, in the event of any insolvency
proceeding of any Credit Party, any vote or consent that any Seller-Related
Lender may otherwise have been entitled to cast or give solely as a Lender,
including but not limited to, any vote under 11 U.S.C. §1126, shall be deemed,
and hereby is, assigned for all purposes to the Agent, who shall cast such vote
in the same proportion as those cast by the Lenders not constituting
Seller-Related Lenders and give, or refrain from giving, such consent at the
direction of the Required Lenders (determined without reference to the
Seller-Related Lenders or their portion of the Term Loan).  Upon the request by
the Agent, each Seller-Related Lender shall execute a power of attorney in favor
of the Agent, in form and substance satisfactory to the Agent, for purposes of
authorizing the Agent to act in accordance with the foregoing. In addition: (i)
notwithstanding anything to the contrary in this Agreement, no Seller-Related
Lender shall have any right to (A) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Agent or any other Lender to which
representatives of the Loan Parties are not invited or (B) receive any
information or material prepared by the Agent or any other Lender or any
communication by or among the Agent and/or one or more other Lenders, except to
the extent such information or materials have been made available to any Loan
Party or any representative of any Loan Party; (ii) for purposes of effectuating
the terms of this Section 11.01, and notwithstanding anything to the contrary in
this Section 11.01 or the definition of “Required Lenders” to the contrary, for
purposes of determining whether the Required Lenders, all affected Lenders or
all such Lenders have (A) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, (B) otherwise
acted on any matter related to any Loan Document or (C) directed or required the
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, each Seller-Related Lender shall be
deemed to have voted its interest as a Lender without discretion in the same
proportion as the allocation of voting with respect to such matter by the
Lenders who are not Seller-Related Lenders; and  (iii) each Seller-Related
Lender, solely in its capacity as a Lender, hereby agrees that, if any Loan
Party shall be subject to any insolvency proceeding, (A) such Seller-Related
Lender shall not take any step or action in such insolvency proceeding to object
to, impede, or delay the exercise of any right or the taking of any action by
the Agent (or the taking of any action by a third party that is supported by the
Agent) in relation to such Seller-Related Lender’s claim with respect to its
portion of the Term Loan or in its capacity as a Lender (including, without
limitation, objecting to any debtor in possession financing, use of cash
collateral, grant of adequate protection, sale or disposition, compromise, or
plan of reorganization) so long as such Seller-Related Lender is treated in
connection with such exercise or action on the same or better terms as the
Lenders that do not constitute Seller-Related Lenders, (B) with respect to any
matter requiring the vote of Lenders during the pendency of any such insolvency
proceeding (including voting on any plan of reorganization pursuant to 11 U.S.C.
§1126), the portion of the Term Loan owned or held by such Seller-Related Lender
(and any claim with respect thereto) shall be deemed assigned for all purposes
to the Agent, which shall cast such vote in accordance with this Section 11.01,
and (C) such Seller-Related Lender shall otherwise give or refrain from giving
any consent in any such insolvency proceeding at the direction of the Required
Lenders or the Agent.  For the avoidance of doubt, the Lenders, the Agent and
each Seller-Related Lender agree and acknowledge that the provisions set forth
in this Section 11.01 in respect of such Seller-Related Lender constitute a
“subordination agreement” as such term is contemplated by, and utilized in,
Section 510(a) of the Bankruptcy Code, and, as such, would be enforceable for
all purposes in any case where a Credit Party has filed for protection under the
Bankruptcy Code.


11.02          Notices; Effectiveness; Electronic Communication.


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone or in the case of
notices otherwise expressly provided herein (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
97

--------------------------------------------------------------------------------

i.              If to a Loan Party or the Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person
below, as changed pursuant to subsection (c) below:



 
(x)  If to the Agent:
Victory Park Management, LLC
c/o Victory Park Capital Advisors, LLC
227 West Monroe Street, Suite 3900
Chicago, Illinois 60606
Attn:  Scott R. Zemnick, General Counsel
Fax:  (312) 701-0794
   
With a copy to:
Katten Muchin Rosenman LLP
525 W. Monroe Street
Chicago, Illinois  60661
Attn:  Mark R. Grossmann and Michael
Jacobson
Fax:  (312) 577-8964 and (312) 902-1061
   
(y)  If to a Loan Party:
Katy Industries, Inc.
305 Rock Industrial Park Dr.
Bridgeton, Missouri 63044
Attention: James W. Shaffer,
Vice President, Treasurer,
Chief Financial Officer and
Secretary
Facsimile No.: 314-770-9938
   
With a copy to:
DLA Piper LLP (US)
One Atlanta Center
1201 West Peachtree Street,
Suite 2800
Atlanta, Georgia 30309-3450
Attention:  Joseph B. Alexander, Jr., Esquire
Facsimile No.:  404-682-7990



ii.             If to any Lender, pursuant to the notification information set
forth under its signature hereto.


iii.            Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient).  Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)           Electronic Communications.  Notices and other communications to
the Agent and the Lenders hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Agent.  The Agent or the Borrowers may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
 
98

--------------------------------------------------------------------------------

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)           Change of Address, Etc.  Each of the Borrowers and the Agent and
the Lenders may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto.


(d)           Reliance by the Credit Parties.  The Credit Parties shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
the Borrowers even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
the Credit Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers.  All telephonic notices to
and other telephonic communications with the Credit Parties may be recorded by
the Credit Parties, and each of the parties hereto hereby consents to such
recording.


11.03          No Waiver; Cumulative Remedies.  No failure by the Credit Parties
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.


11.04          Expenses; Indemnity; Damage Waiver.


(a)           Costs and Expenses.  The Borrowers shall pay all reasonable
out-of-pocket expenses  (including any Extraordinary Expenses) incurred by the
Agent, (A) in connection with this Agreement and the other Loan Documents,
including without limitation the reasonable fees, charges and disbursements of
(1) counsel for the Agent, (2) outside consultants for the Agent, (3) appraisers
for appraisals performed in accordance with this Agreement and subject to the
limitations in Sections 7.11(c) or 7.11(d), (4) Field Exams performed in
accordance with this Agreement subject to the limitations in Section 7.11(b),
(5) all such out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of the Obligations, and (6) environmental site
assessments, (B) in connection with (1) the syndication of the credit facilities
provided for herein, (2) the preparation, negotiation, administration,
management, execution and delivery of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (3) the enforcement or protection of their rights in connection
with this Agreement or the Loan Documents or efforts to preserve, protect,
collect, or enforce the Collateral, or (4) any workout, restructuring or
negotiations in respect of any Obligations.
 
99

--------------------------------------------------------------------------------

(b)           Indemnification by the Loan Parties.  Each Loan Party shall
indemnify the Agent (and any agent thereof), each Lender and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold harmless each Indemnitee from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable
out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrowers or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby or, in the case of the Agent (and any agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Controlled Account Bank or other Person which has entered
into a control agreement with any Credit Party hereunder or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrowers or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrowers or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if such Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.


(c)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Loan Parties shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee referred to in subsection (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.


(d)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.


(e)           Survival.  The agreements in this Section shall survive the
occurrence of the Termination Date.


(f)            This Section 11.04 shall not apply to the Seller-Related Lenders
as a party to any of the Centrex Acquisition Documents and, notwithstanding
anything to the contrary in this Agreement, the Loan Parties shall have no
obligations under this Agreement to pay any costs or expenses of the
Seller-Related Lenders, to indemnify or hold harmless the Seller-Related Lenders
or any Related Party of any of the Seller-Related Lenders or waive any damages
arising out of, in connection with or as a result of the Centrex Acquisitions
Documents.
 
100

--------------------------------------------------------------------------------

11.05           Marshalling; Payments Set Aside.  The Credit Parties shall not
be under any obligation to marshal any assets in favor of any Loan Party or
against any Obligations.  To the extent that any payment by or on behalf of any
Loan Party is made to a Credit Party, or a Credit Party exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Credit
Party in its discretion) to be repaid to a trustee, receiver or any other party,
in connection with any proceeding under any Debtor Relief Law or otherwise, then
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred.


11.06           Successors and Assigns.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and the Lenders. 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (c)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Credit Parties) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Persons all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Term Loan at the time owing to it);
provided, that any such assignment shall be subject to the following conditions:


(i)            Minimum Amounts.


(A)            In the case of an assignment of the entire remaining amount of
the assigning Lender’s Term Loan at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and


(B)            In any case not described in subsection (b)(i)(A) of this Section
11.06, the principal outstanding balance of the Term Loan of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless the Agent otherwise consents
(such consent not to be unreasonably withheld or delayed).


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan assigned.


(iii)         Required Consents.  No consent shall be required for any
assignment other than (x) the consent of the Agent shall be required for
assignments in respect of the Term Loan if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender and (y) if no Event of Default shall have occurred and be
continuing, the consent of the Borrowers shall be required if such assignment is
to a Competitor.
 
101

--------------------------------------------------------------------------------

(iv)        Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, provided, however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment.


Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section 11.06, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Upon
request, the Borrowers (at their expense) shall execute and deliver a Term Note
to the assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
11.06(d).


(c)          Register.  The Agent, acting solely for this purpose as an agent of
the Borrowers (and such agency being solely for tax purposes), shall maintain at
the Agent’s Office a copy of each Assignment and Assumption delivered to it (or
the equivalent thereof in electronic form) and a register for the recordation of
the names and addresses of the Lenders, and the principal amounts and interest
of the Term Loan (and any Term Note) owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, absent manifest error, and the Loan Parties, the Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrowers and any Lender at any reasonable time and from time
to time upon reasonable prior notice.  Notwithstanding anything to the contrary
herein, any assignment or other transfer in whole or in part of interests in
this Agreement or the Term Loan (or Term Note) shall be effective only by
registration in the Register. The appointment of a Registrar and maintenance of
a Register is intended to result in this Agreement and the Term Loan (and Term
Note) being at all times in “registered form” within the meaning of U.S.
Treasury Regulations Section 1.871-14(c) and Sections 163(f), 871(h) and 881(c)
of the Internal Revenue Code of 1986, as amended, and shall be interpreted and
applied in a manner consistent therewith.  To avoid any doubt, the provisions of
this Sections 11.06(c) and 11.06(d) shall apply to any Term Note (to the same
extent applicable to a Term Loan) and to any transfer, assignment or
participation of rights thereunder.


(d)           Participations.  The Lenders may at any time, without the consent
of, or notice to, any Borrower sell participations to any Person (other than, so
long as no Event of Default shall have occurred and be continuing, to a
Competitor without the prior written consent of the Borrower) (each, a
“Participant”) in all or a portion of the Lenders’ rights and/or obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (i) the Lenders’ obligations under this Agreement shall remain
unchanged, (ii) the Lenders shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrowers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (iv) no Participant
shall be granted any right to consent to any amendment, except to the extent any
of the same pertain to (1) reducing the aggregate principal amount of, or
interest rate on, or fees applicable to, any Loan or (2) extending the final
stated maturity of any Loan or the stated maturity of any portion of any payment
of principal of, or interest of fees applicable to, any of the Loans; provided
that the rights described in this subclause (2) shall not be deemed to include
the right to consent to any amendment with respect to or which has the effect of
requiring any mandatory prepayment of any portion of any Loan or any amendment
or waiver of any Default.
 
102

--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which any Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement.  Subject to subsection (c) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, and 3.04 to the same extent as if it were such Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were such Lender.


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.01, 3.04 or 3.05 than a
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower Agent’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower Agent is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrowers, to comply with Section 3.01(g) as though it were a
Lender.


11.07          Treatment of Certain Information; Confidentiality.  Each of the
Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, trustees,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations, (g) with the consent of the
Borrower Agent or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Credit Parties or any of their respective Affiliates on a
nonconfidential basis from a source other than the Loan Parties.


For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary relating to a Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to any Credit Party on a nonconfidential basis prior to disclosure by
a Loan Party or any Subsidiary, provided that, in the case of information
received from a Loan Party or any Subsidiary after the date hereof, any
information not marked “PUBLIC” at the time of delivery will be deemed to be
confidential; provided, that any information marked “PUBLIC may also be marked
“Confidential”.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
103

--------------------------------------------------------------------------------

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning a Loan Party or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.


Each of the Loan Parties hereby authorize the Agent to publish the name of any
Loan Party and the amount of the credit facility provided hereunder in any
“tombstone” or comparable advertisement which the Agent elects to publish.  The
Agent reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.


11.08          Right of Setoff.  At any time during an Event of Default, with
the consent of the Agent, each Credit Party and its Affiliates are authorized,
to the fullest extent permitted by Applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Credit Party or such Affiliate to or for the credit or
the account of a Loan Party against any Obligations, irrespective of whether or
not such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of such Credit Party
or such Affiliate different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of such Credit Party and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.


11.09           Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers.  In determining whether the interest
contracted for, charged, or received by any Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


11.10          Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.


11.11          Survival.  All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof.  Such representations and warranties have been or
will be relied upon by the Credit Parties, regardless of any investigation made
by any Credit Party or on their behalf and notwithstanding that any Credit Party
may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied shall remain
outstanding.


Further, the provisions of Sections 3.01 and 3.04 and Article XI shall survive
and remain in full force and effect regardless of the repayment of the
Obligations or the termination of this Agreement or any provision hereof.  In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Credit Parties may
require such indemnities and collateral security as they shall reasonably deem
necessary or appropriate to protect the Credit Parties against loss on account
of credits previously applied to the Obligations that may subsequently be
reversed or revoked.
 
104

--------------------------------------------------------------------------------

11.12          Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


11.13          Governing Law; Jurisdiction; Etc.


(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.


(b)          SUBMISSION TO JURISDICTION.  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT AND/OR THE
LENDERS MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR THEIR PROPERTIES
IN THE COURTS OF ANY JURISDICTION.


(c)          WAIVER OF VENUE.  EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d)            SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
105

--------------------------------------------------------------------------------

11.14          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


11.15          Electronic Execution of Assignments and Certain Other Documents. 
The words “execution,” “signed,” “signature,” and words of like import in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


11.16          USA PATRIOT Act Notice.  Each Credit Party hereby notifies the
Borrowers that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow each Credit Party to identify the Borrowers in accordance with
the Act.


11.17          No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Credit Parties are arm’s-length
commercial transactions between each Loan Party, on the one hand, and the Credit
Parties, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each Credit Party is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Loan Party or any of its Affiliates or any other Person and
(B) no Credit Party has any obligation to any Loan Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents, (iii)
the Credit Parties may be engaged in a board range of transactions that involve
interests that differ from those of the Loan Parties and their Affiliates, and
no Credit Party has any obligation to disclose any of such interests to any Loan
Party or its Affiliates and (iv) the Credit Parties have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate.  To the fullest extent permitted by law,
each Loan Party hereby waives and releases any claims that it may have against
any Credit Party with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
106

--------------------------------------------------------------------------------

11.18          Attachments.  The exhibits, schedules and annexes attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein; except, that, in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.


11.19          ORAL AGREEMENTS.  ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT
INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS
OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE
CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDIT PARTIES) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THE CREDIT AGREEMENT, THE LOAN DOCUMENTS AND THIS
WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN
US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.


Each Borrower acknowledges that there are no other agreements among the Credit
Parties and any Borrower, oral or written, concerning the subject matter of the
Loan Documents, and that all prior agreements concerning the same subject
matter, including any proposal or commitment letter, are merged into the Loan
Documents and thereby extinguished.
 
11.20       Business Loan.  The Term Loan, including interest rate, fees and
charges as contemplated hereby, is a business loan within the purview of 815
ILCS 205/4(l)(c), as amended from time to time.


[Remainder of page is intentionally left blank; signature page(s) follows.]
 
107

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
BORROWERS:
 
 
 
KATY INDUSTRIES, INC., a Delaware corporation
 
 
 
 
 
  By:     Name:     Title:      
CONTINENTAL COMMERCIAL PRODUCTS, LLC, a Delaware limited liability company
    By:     Name:      Title:      
FTW HOLDINGS, INC., a Delaware corporation
    By:     Name:     Title:      
FORT WAYNE PLASTICS, INC., an Indiana corporation
    By:     Name:     Title:   

 
Second Lien Credit and Security Agreement
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
GUARANTORS:
 
 
 
2155735 ONTARIO INC., an Ontario corporation
 
 
 
 
 
  By:      Name:      Title:       
CCP CANADA INC., an Ontario corporation
    By:      Name:       Title:   

 
Second Lien Credit and Security Agreement
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
AGENT:
   
VICTORY PARK MANAGEMENT, LLC
    By:      Name:      Title:       
LENDERS:
   
VPC SBIC I, LP
    By: Victory Park Capital Advisors, LLC, its investment manager

 

  By:     Name:     Title:  

 
Second Lien Credit and Security Agreement
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
SELLER-RELATED LENDERS:
   
CENTREX PLASTICS, LLC, an Ohio limited liability company
    By:      Name:      Title:   

 
Second Lien Credit and Security Agreement
 

--------------------------------------------------------------------------------

EXHIBIT A


FORM OF SECOND LIEN TERM NOTE


SECOND LIEN TERM LOAN NOTE
 
$[_____________]
 
[____________], 20[__]
New York, New York
 
 

 
FOR VALUE RECEIVED, the undersigned (“Borrowers”), HEREBY PROMISE TO PAY
[__________________] (“Lender”) at the offices of Victory Park Management, LLC,
a Delaware limited liability company (“VPM”), as administrative agent for the
Lenders (in such capacity “Agent”), at 227 West Monroe Street, Suite 3900,
Chicago, Illinois 60606, or at such other place as Agent may designate from time
to time in writing, in lawful money of the United States of America and in
immediately available funds, the amount of [____________________]
($[________]).  All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Second Lien Credit Agreement (as hereinafter
defined).


This Second Lien Term Loan Note (this “Note”) is one of the Second Lien Term
Loan Notes issued pursuant to that certain Second Lien Credit and Security
Agreement, dated as of April 7, 2015, by and among the Borrowers, VPM, in its
capacity as administrative agent and collateral agent for the Lenders, the other
Persons signatory thereto from time to time as Guarantors, and the other Persons
signatory thereto from time to time as Lenders (including all annexes, exhibits
and schedules thereto and as from time to time amended, restated, supplemented
or otherwise modified, the “Second Lien Credit Agreement”), and is entitled to
the benefit and security of the Second Lien Credit Agreement and all of the
other Loan Documents referred to therein.  Reference is hereby made to the
Second Lien Credit Agreement for a statement of all of the terms and conditions
under which the Loans evidenced hereby are made and are to be repaid.  The
principal balance of the Second Lien Term Loan, the rate of interest applicable
thereto and the date and amount of each payment made on account of the principal
thereof, shall be recorded by Agent on its books; provided that the failure of
Agent to make any such recordation shall not affect the obligations of the
Borrowers to make a payment when due of any amount owing under the Second Lien
Credit Agreement or this Note.


The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Second Lien Credit Agreement. 
Interest thereon shall be paid until such principal amount is paid in full at
such interest rate and at such times, and pursuant to such calculations, as are
specified in the Second Lien Credit Agreement.  The terms of the Second Lien
Credit Agreement are hereby incorporated herein by reference.


If any payment on this Note becomes due and payable on a day other than a
Business Day, the payment thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.


Upon and after the occurrence and continuance of any Event of Default (and the
expiration of any applicable grace periods provided in the Second Lien Credit
Agreement), this Note may, as provided in the Second Lien Credit Agreement, and
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other legal requirement of any kind (all of which are hereby
expressly waived by the Borrowers), be declared, and immediately shall become,
due and payable.


Time is of the essence of this Note.
 
A - 1

--------------------------------------------------------------------------------

Except as provided in the Second Lien Credit Agreement, this Note may not be
assigned by Lender to any Person.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES.
 
 
BORROWERS:
 
 
 
KATY INDUSTRIES, INC., a Delaware corporation
 
 
 
 
 
  By:     Name:     Title:      
CONTINENTAL COMMERCIAL PRODUCTS, LLC, a Delaware limited liability company
    By:     Name:      Title:      
FTW HOLDINGS, INC., a Delaware corporation
    By:     Name:     Title:      
FORT WAYNE PLASTICS, INC., an Indiana corporation
    By:     Name:     Title:   

 
A - 2

--------------------------------------------------------------------------------

EXHIBIT B


[RESERVED]

B - 1

--------------------------------------------------------------------------------

EXHIBIT C


FORM OF
COMPLIANCE CERTIFICATE


Financial Statement Date:  __________, _____



To: Victory Park Management, LLC, as Agent



Ladies and Gentlemen:


Reference is made to that certain Second Lien Credit and Security Agreement,
dated as of April 7, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Katy Industries,
Inc., a Delaware corporation (the “Company”), and each subsidiary of the Company
that is or hereafter becomes a borrower party to the Agreement (each of the
Company and each such subsidiary may be referred to herein individually, as a
“Borrower” and collectively, as “Borrowers”), each other Person that is or
hereafter becomes a guarantor party to the Agreement, the Lenders that are or
hereafter become parties to the Agreement, Victory Park Management, LLC, as
Agent.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he is the _________________________________ of the Company, and that, as such,
he is authorized to execute and deliver this Certificate to the Agent on the
behalf of the Company, and that:


[Use following paragraph 1 for Fiscal Year-end financial statements]


1.                   Attached hereto as Schedule 1 are the year-end audited
financial statements required by Section 7.01(a) of the Agreement for the Fiscal
Year of the Company and its Subsidiaries ended as of the above date, together
with the report and opinion of an independent certified public accountant
required by said Section.


[Use following paragraph 1 for Fiscal Quarter-end financial statements]


1.                   Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 7.01(b) of the Agreement for the Fiscal Quarter
of the Company and its Subsidiaries ended as of the above date.  Such financial
statements fairly present the financial condition, results of operations,
shareholders equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end adjustments case consistent with historical practices, and the absence
of footnotes.


[Use following paragraph 1 for Fiscal Month-end financial statements]


1.                  Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 7.01(c) of the Agreement for the Fiscal Month of
the Company and its Subsidiaries ended as of the above date.  Such financial
statements fairly present the financial condition, results of operations,
shareholders equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end adjustments case consistent with historical practices, and the absence
of footnotes.


2.                  The undersigned has reviewed and is familiar with the terms
of the Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and financial condition of
the Company and its Subsidiaries during the accounting period covered by the
attached financial statements.
 
C - 1

--------------------------------------------------------------------------------

3.                   A review of the activities of the Company and its
Subsidiaries during such fiscal period has been made under the supervision of
the undersigned with a view to determining whether during such fiscal period the
Company and its Subsidiaries performed and observed all its Obligations under
the Loan Documents, and each Borrower performed and observed each covenant and
condition of the Loan Documents applicable to it[, including, without
limitation, Section 8.12 of the Agreement, and no Default has occurred and is
continuing. <<OR>> except as the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status: _______________.]


4.                    The representations and warranties of the Loan Parties
contained in Article VI of the Agreement, and any representations and warranties
of the Loan Parties that are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 6.05 of the
Agreement shall be deemed to refer to the most recent financial statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.


[Use following paragraph 5 for Fiscal Quarter end and Fiscal-Year -end financial
statements]


5.                   The financial covenant analyses and information set forth
on Schedule 2 attached hereto are true and accurate in all material respects on
and as of the date of this Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.
 

 
CONTINENTAL COMMERCIAL PRODUCTS, LLC,
 
a Delaware limited liability company, as Borrower Agent
    By:       Name:       Title:    

 
For the twelve Fiscal Month period ended ___________________ (“Statement Date”)
 
C - 2

--------------------------------------------------------------------------------

SCHEDULE 2


to the Compliance Certificate


($ in 000’s)
 
I.            Section 8.12(a) – Consolidated Fixed Charge Coverage Ratio.
 
 
 
 
A.
Consolidated EBITDA with respect to the Company and its Subsidiaries, on a
consolidated basis, for the trailing twelve consecutive Fiscal Months (or other
period specified in Section 8.12) ending on the above Statement Date (“Subject
Period”):
 
   
A.1. 
Consolidated Net Income for the Subject Period:
$___________
    A.2.
Consolidated Interest Charges for Subject Period (net of interest income of the
Company and its Subsidiaries for the Subject Period):
$___________
    A.3.
Federal, state, local and foreign income tax expense (net of income tax credits)
for the Subject Period:
$___________
    A.4. Depreciation and amortization for the Subject Period:
$___________
    A.5. Non-cash compensation expenses, or other non-cash expenses or charges,
for the Subject Period arising from the granting of stock options, stock
appreciation rights or similar equity arrangements:
$___________
    A.6. If agreed upon in writing by the Lender, non-cash expenses or losses
and other non-cash charges incurred (excluding any non-cash charges representing
an accrual of, or reserve for, cash charges to be paid within the next twelve
months):
$___________
    A.7. LIFO reserves established during the Subject Period:
$___________
    A.8. Management Fees which have been expensed for the Subject Period:
$___________
    A.9. Reasonable costs and expenses incurred by the Loan Parties in
connection with the negotiation, documentation and closing of the Centrex
Acquisition in an aggregate amount not to exceed $120,000 in total and incurred
no later than sixty (60) days after the Closing Date:
$___________
    A.10. Non-cash income, gains or profits or LIFO reserves for Subject Period,
in each case as determined for the Company and its Subsidiaries on a
Consolidated basis:
$___________

 
C - 3

--------------------------------------------------------------------------------

  A.11. Facility Relocation Expenses incurred and paid in cash for such period:
$___________
    A.12. Up to $534,000 in tenant improvement proceeds actually received in
cash by CCP (or paid on its behalf directly to the applicable vendor) under the
Jefferson City Lease during the Subject Period:
$___________
    A.13. Up to $500,000 actually received in cash by CCP (or paid on its behalf
directly to the applicable vendor) from the City of Jefferson for building
improvements at the premises leased under the Jefferson City Lease) during the
Subject Period:
$___________
    A.14. Net Facility Relocation Expenses (Lines I.A.11 -I.A.12. - I.A.13)
$___________
    A.15. Consolidated EBITDA (Lines I.A.1. + I.A.2. + I.A.3. + I.A.4. + I.A.5.
+ I.A.6. + I.A.7. + I.A.8. + I.A.9. - I.A.10. - I.A.14):
$___________
  B. Consolidated Fixed Charges for the Subject Period:     B.1. Consolidated
Interest Charges paid or required to be paid in cash for the Subject Period:
$___________
    B.2. All principal repayments made or required to be made of Consolidated
Funded Indebtedness during the Subject Period, but excluding any repayments of
principal of any Revolving Loan and further excluding any such payments to the
extent constituting a refinancing of such Consolidated Funded Indebtedness
through the incurrence of additional Indebtedness otherwise expressly permitted
under Section 8.02 of the Agreement:
$___________
    B.3. All Restricted Payments made in cash for the Subject Period:
$___________
    B.4. Aggregate amount of Federal, state, local and foreign income taxes paid
in cash, in each case, of or by Company and its Subsidiaries for the Subject
Period:
$___________
    B.5. Cash contributions made to any Pension Plan or Foreign Plan (to the
extent no deducted in the calculation of the Consolidated Net Income) during the
Subject Period:
$___________
    B.6. Monthly Equipment Amortization Amount:
$___________
    B.7. Monthly Real Estate Amortization Amount:
$___________

 
C - 4

--------------------------------------------------------------------------------

  B.8 Management Fees paid in cash during the Subject Period:
$___________
    B.9. Payments made in cash in respect of the Centrex Earnout (including
Centrex Earnout Payments) for the Subject Period:
$___________
    B.10. Consolidated Fixed Charges (Sum of I.B.1. + I.B.2. + I.B.3. + I.B.4. +
I.B.5. + I.B.6. + I.B.7. + I.B.8. + I.B.9.):
$___________
  C. Consolidated Capital Expenditures for the Subject Period:     C.1.
Consolidated Capital Expenditures, without giving effect to the exclusions
specified in the definition thereof in the Credit Agreement:
$___________
    C.2. Consolidated Capital Expenditures financed by interest bearing
Indebtedness (excluding the revolving loans):
$___________
    C.3. Consolidated Capital Expenditures made with Net Cash Proceeds from any
Disposition described in clauses (b) and (d) of Section 8.05:
$___________
    C.4. Consolidated Capital Expenditures made with Insurance  Proceeds or
Condemnation Awards from any Event of Loss with respect to any property or
asset, in each case, or the extent such proceeds and reinvested within one
hundred (180) days of receipt thereof:
$___________
    C.5. Consolidated Capital Expenditures constituting any portion of the
purchase price of the Centrex Acquisition which is accounted for as a
Consolidated Capital Expenditure:
$___________
    C.6. Financed Capital Expenditures (excluding all Facility Relocation
Capital Expenditures) (Lines I.C.2. + I.C.3. + I.C.4. + I.C.5.)
$___________
    C.7. Any expenditures for equipment or other property purchased
simultaneously or substantially concurrently with the trade-in of existing
equipment or property owned by any Borrower or any of its Subsidiaries for the
Subject Period, except to the extent such expenditures exceeds the amount of
credit received for such trade-in
$___________

 
C - 5

--------------------------------------------------------------------------------

  C.8 Facility Relocation Capital Expenditures (to the extent not exceeding
$3,900,000 during the term of the Credit Agreement) $                          
    C.9. Consolidated Capital Expenditures (Lines I.C.1. - I.C.6. - I.C.7. -
I.C.8.):
$___________
   
Maximum Permitted:
$___________
  D. Consolidated Fixed Charge Coverage Ratio ((Line I.A.15. – Line I.C.9.) ÷
Line I.B.10.): $                              
Minimum Required:
___ to 1.00
 
II.            Section 8.12(e) - Leverage Ratio
    A. Total Indebtedness
$___________
    B. Consolidated EBITDA (Line I.A.15)
$___________
    C. Leverage Ratio (Line II.A divided by Line II.B)
___ to 1.00
   
Maximum Permitted:
___ to 1.00

 
C - 6

--------------------------------------------------------------------------------

EXHIBIT E-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Second Lien Credit and Security Agreement,
dated as of April 7, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement) by and among
Katy Industries, Inc., a Delaware corporation (the “Company;”), Continental
Commercial Products, LLC, a Delaware limited liability company, FTW Holdings,
Inc., a Delaware corporation, Fort Wayne Plastics, Inc., an Indiana corporation
(each of the foregoing, together with each other Person that joins this
Agreement as a “Borrower”, individually and collectively, “Borrower” or
“Borrowers”), each other Person that is or hereafter becomes party to the
Agreement as a guarantor, the financial institutions and other entities that are
or hereafter become parties to the Agreement as lenders (collectively, the
“Lenders”), Victory Park Management, LLC, as administrative agent and collateral
agent for the Lenders (in such capacity, the “Agent”).


Pursuant to the provisions of Section 3.01(g) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Agent and the Borrowers with a certificate of
its non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the Agent,
and (2) the undersigned shall have at all times furnished the Borrowers and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF LENDER]
   
By:
   
Name:
   
Title:
     
Date:  ________________, 20[_]
 

 
E-1 - 1

--------------------------------------------------------------------------------

EXHIBIT E-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Second Lien Credit and Security Agreement,
dated as of April 7, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement) by and among
Katy Industries, Inc., a Delaware corporation (the “Company;”), Continental
Commercial Products, LLC, a Delaware limited liability company, FTW Holdings,
Inc., a Delaware corporation, Fort Wayne Plastics, Inc., an Indiana corporation
(each of the foregoing, together with each other Person that joins this
Agreement as a “Borrower”, individually and collectively, “Borrower” or
“Borrowers”), each other Person that is or hereafter becomes party to the
Agreement as a guarantor, the financial institutions and other entities that are
or hereafter become parties to the Agreement as lenders (collectively, the
“Lenders”), Victory Park Management, LLC, as administrative agent and collateral
agent for the Lenders (in such capacity, the “Agent”).


Pursuant to the provisions of Section 3.01(g) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
 
[NAME OF PARTICIPANT]
   
By:
   
Name:
   
Title:
     
Date:  ________________, 20[_]
 

 
E-2 - 1

--------------------------------------------------------------------------------

EXHIBIT E-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Second Lien Credit and Security Agreement,
dated as of April 7, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement) by and among
Katy Industries, Inc., a Delaware corporation (the “Company;”), Continental
Commercial Products, LLC, a Delaware limited liability company, FTW Holdings,
Inc., a Delaware corporation, Fort Wayne Plastics, Inc., an Indiana corporation
(each of the foregoing, together with each other Person that joins this
Agreement as a “Borrower”, individually and collectively, “Borrower” or
“Borrowers”), each other Person that is or hereafter becomes party to the
Agreement as a guarantor, the financial institutions and other entities that are
or hereafter become parties to the Agreement as lenders (collectively, the
“Lenders”), Victory Park Management, LLC, as administrative agent and collateral
agent for the Lenders (in such capacity, the “Agent”).


Pursuant to the provisions of Section 3.01(g) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
 
[NAME OF PARTICIPANT]
   
By:
   
Name:
   
Title:
     
Date:  ________________, 20[_]
 

 
E-3 - 1

--------------------------------------------------------------------------------

EXHIBIT E-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Second Lien Credit and Security Agreement,
dated as of April 7, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement) by and among
Katy Industries, Inc., a Delaware corporation (the “Company;”), Continental
Commercial Products, LLC, a Delaware limited liability company, FTW Holdings,
Inc., a Delaware corporation, Fort Wayne Plastics, Inc., an Indiana corporation
(each of the foregoing, together with each other Person that joins this
Agreement as a “Borrower”, individually and collectively, “Borrower” or
“Borrowers”), each other Person that is or hereafter becomes party to the
Agreement as a guarantor, the financial institutions and other entities that are
or hereafter become parties to the Agreement as lenders (collectively, the
“Lenders”), Victory Park Management, LLC, as administrative agent and collateral
agent for the Lenders (in such capacity, the “Agent”).


Pursuant to the provisions of Section 3.01(g) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Agent, and (2) the undersigned shall
have at all times furnished the Borrowers and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
 
[NAME OF LENDER]
   
By:
   
Name:
   
Title:
     
Date:  ________________, 20[_]
 

 
 
E-4 - 1

--------------------------------------------------------------------------------